Exhibit 10.1

EXECUTION VERSION

FIRST LIEN TRADE RECEIVABLES

FINANCING AGREEMENT

Dated as of November 30, 2012

Among

TXU ENERGY RECEIVABLES COMPANY LLC

as Borrower,

TXU ENERGY RETAIL COMPANY LLC

as Collection Agent,

CAFCO, LLC,

CRC FUNDING, LLC

CHARTA, LLC and

CIESCO, LLC,

as Investors,

CITIBANK, N.A.,

as the Initial Bank,

and

CITIBANK, N.A.,

as Administrative Agent and as a Group Managing Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I

  

DEFINITIONS

  

SECTION 1.01.

  Certain Defined Terms      2   

SECTION 1.02.

  Other Terms      36   

SECTION 1.03.

  Computation of Time Periods      37   

SECTION 1.04.

  References to Agreements, Laws, Etc.      37   

ARTICLE II

  

AMOUNTS AND TERMS OF THE PURCHASES

  

SECTION 2.01.

  Facility; Commitment to Make Advances      37   

SECTION 2.02.

  [Intentionally Omitted]      37   

SECTION 2.03.

  Making Advances      38   

SECTION 2.04.

  Termination or Reduction of the Investor Limits and Commitments      39   

SECTION 2.05.

  Fees      39   

SECTION 2.06.

  Collection Account      40   

SECTION 2.07.

  Non-Liquidation Settlement Procedures      41   

SECTION 2.08.

  Liquidation Settlement Procedures      43   

SECTION 2.09.

  General Settlement Procedures      44   

SECTION 2.10.

  Payment and Computations, Etc.      45   

SECTION 2.11.

  Dividing or Combining of Rate Tranches      46   

SECTION 2.12.

  Substitution of Investors      47   

SECTION 2.13.

  Increased Costs      48   

SECTION 2.14.

  Increased Capital      49   

SECTION 2.15.

  Sharing of Payments, Etc.      49   

SECTION 2.16.

  Maintenance of Investor Account      50   

SECTION 2.17.

  Taxes      50   

SECTION 2.18.

  Excess Funds      52   

SECTION 2.19.

  Right of Setoff      53   

ARTICLE III

  

CONDITIONS OF EFFECTIVENESS AND PURCHASES

  

SECTION 3.01.

  Conditions Precedent to Effectiveness      53   

SECTION 3.02.

  Conditions Precedent to All Advances      55   

 

i



--------------------------------------------------------------------------------

Section

       Page  

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES

  

SECTION 4.01.

  Representations and Warranties of the Borrower      57   

SECTION 4.02.

  Representations and Warranties of the Collection Agent      61   

SECTION 4.03.

  Article 9 Representations and Warranties      63   

ARTICLE V

  

GENERAL COVENANTS OF THE BORROWER AND THE COLLECTION AGENT

  

SECTION 5.01.

  Affirmative Covenants of the Borrower      63   

SECTION 5.02.

  Reporting Requirements of the Borrower      67   

SECTION 5.03.

  Negative Covenants of the Borrower      70   

SECTION 5.04.

  Covenants of the Collection Agent      73   

ARTICLE VI

  

ADMINISTRATION AND COLLECTION

  

SECTION 6.01.

  Designation of Collection Agent      79   

SECTION 6.02.

  Duties of Collection Agent      79   

SECTION 6.03.

  Rights of the Administrative Agent and the Group Managing Agents      81   

SECTION 6.04.

  Responsibilities of the Borrower, Etc.      82   

SECTION 6.05.

  Further Action      83   

SECTION 6.06.

  Lock-Box Agreements      83   

ARTICLE VII

  

EVENTS OF TERMINATION

  

SECTION 7.01.

  Events of Termination      84   

ARTICLE VIII

  

THE AGENTS

  

SECTION 8.01.

  Authorization and Action      89   

SECTION 8.02.

  Administrative Agent’s and Group Managing Agent’s Reliance, Etc.      89   

SECTION 8.03.

  Administrative Agent and Group Managing Agents      90   

SECTION 8.04.

  Credit Decision      90   

SECTION 8.05.

  Indemnification      90   

SECTION 8.06.

  Successor Administrative Agent      91   

SECTION 8.07.

  Second Lien Intercreditor Agreement      91   

 

ii



--------------------------------------------------------------------------------

Section

       Page  

ARTICLE IX

  

ASSIGNMENT

  

SECTION 9.01.

  Assignment of Advances      92   

SECTION 9.02.

  Assignments of Rights and Obligations      93   

SECTION 9.03.

  Participations      95   

SECTION 9.04.

  Pledge to Federal Reserve; Investor Trustee      96   

ARTICLE X

  

INDEMNIFICATION

  

SECTION 10.01.

  Indemnities by the Borrower and the Collection Agent      96   

SECTION 10.02.

  Borrower to Advise Administrative Agent and the Group Managing Agents      99
  

SECTION 10.03.

  Cooperation in Litigation      99   

ARTICLE XI

  

GRANT OF SECURITY INTEREST

  

SECTION 11.01.

  Grant of Security Interest      99   

SECTION 11.02.

  Security for Secured Obligations      100   

SECTION 11.03.

  Borrower Remains Liable      100   

SECTION 11.04.

  Further Assurances      100   

SECTION 11.05.

  Payments with Respect to Additional Assigned Rights      101   

SECTION 11.06.

  Administrative Agent Appointed Attorney-in-Fact      101   

SECTION 11.07.

  Administrative Agent May Perform      102   

SECTION 11.08.

  Duties of the Administrative Agent and the Group Managing Agent      102   

SECTION 11.09.

  Remedies      102   

SECTION 11.10.

  Direct Enforcement of Indemnification Obligations      103   

ARTICLE XII

  

MISCELLANEOUS

  

SECTION 12.01.

  Amendments, Etc.      103   

SECTION 12.02.

  Notices, Etc.      104   

SECTION 12.03.

  No Waiver; Remedies      105   

SECTION 12.04.

  Binding Effect; Assignability      105   

SECTION 12.05.

  Governing Law      105   

SECTION 12.06.

  Costs, Expenses and Taxes      105   

SECTION 12.07.

  No Proceedings; Waiver of Consequential Damages      106   

SECTION 12.08.

  Confidentiality      106   

SECTION 12.09.

  Headings      107   

SECTION 12.10.

  Exercise of Discretion      107   

 

iii



--------------------------------------------------------------------------------

Section

       Page  

SECTION 12.11.

  Execution in Counterparts      107   

SECTION 12.12.

  Jurisdiction, Etc.      107   

SECTION 12.13.

  WAIVER OF JURY TRIAL      108   

 

iv



--------------------------------------------------------------------------------

FIRST LIEN TRADE RECEIVABLES FINANCING AGREEMENT

Dated as of November 30, 2012

This FIRST LIEN TRADE RECEIVABLES FINANCING AGREEMENT (this “Agreement”) dated
as of November 30, 2012 is among:

(i) TXU ENERGY RECEIVABLES COMPANY LLC, a Delaware limited liability company
(the “Borrower”),

(ii) TXU ENERGY RETAIL COMPANY LLC, a Texas limited liability company (“TXU
Energy Retail”), as Collection Agent (as defined below),

(iii) CAFCO, LLC, a Delaware limited liability company (“CAFCO”),

(iv) CRC FUNDING, LLC, a Delaware limited liability company (“CRC”),

(v) CHARTA, LLC, a Delaware limited liability company (“Charta”),

(vi) CIESCO, LLC, a Delaware limited liability company (“CIESCO”), and

(vii) CITIBANK, N.A., a national banking association (“Citibank”), as (a) the
initial Bank (as defined below) hereunder (the “Initial Bank”), (b) the Group
Managing Agent (as defined below) for Citibank, CAFCO, CRC, Charta, CIESCO and
their respective successive Assignees (in such capacity, the “Citi Group
Managing Agent”), and (c) administrative agent (in such capacity, the
“Administrative Agent”) for itself, the other Group Managing Agents, the Initial
Bank, CAFCO, CRC, Charta, CIESCO and the other Holders (as defined below).

PRELIMINARY STATEMENTS.

(1) Certain terms which are capitalized and used throughout this Agreement (in
addition to those defined above) are defined in Article I of this Agreement.

(2) The Borrower has agreed to acquire Receivables from TXU Energy Retail (the
“Initial Originator”) and may agree to acquire Receivables from one or more
Additional Originators (as defined below) in the future pursuant to the
Receivables Sale Agreement. The parties hereto have agreed to enter into this
Agreement to provide for, among other things, the making of advances from the
Investors and the Banks to the Borrower, which will be secured by the Pool
Receivables now existing and hereafter arising from time to time, all
Collections and Related Security with respect thereto and the other Collateral.
The Investors may, in their sole discretion, make such advances, and the Banks
are prepared to make such advances, in each case on the terms and subject to the
conditions set forth herein.

(3) Citibank has been requested and is willing to act as Administrative Agent.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties agree, effective as of the Effective Date and
subject to the satisfaction of the conditions precedent set forth in
Section 3.01 hereof, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Additional Assigned Rights” means all of the Borrower’s right, title and
interest in and to the following:

(a) the Receivables Sale Agreement, including, without limitation:

(i) all rights to receive moneys due and to become due under or pursuant to the
Receivables Sale Agreement;

(ii) all rights to receive proceeds of any indemnity, warranty or guaranty with
respect to the Receivables Sale Agreement;

(iii) claims for damages arising out of or for breach of or default under the
Receivables Sale Agreement;

(iv) all security interests and property subject thereto from time to time
purporting to secure payment of monies due or to become due under or pursuant to
the Receivables Sale Agreement; and

(v) the right to perform under the Receivables Sale Agreement and to compel
performance and otherwise exercise all remedies thereunder; and

(b) any Parent Undertaking, including, without limitation:

(i) all rights to receive moneys due and to become due under or pursuant to such
Parent Undertaking;

(ii) all rights to receive proceeds of any indemnity, warranty or guaranty with
respect to such Parent Undertaking;

(iii) claims for damages arising out of or for breach of or default under such
Parent Undertaking; and

(iv) the right to perform under such Parent Undertaking and to compel
performance and otherwise exercise all remedies thereunder; and

(c) all proceeds of any and all of the foregoing Additional Assigned Rights
(including, without limitation, proceeds that constitute property of the types
described in clauses (a) and (b) of this definition).

 

2



--------------------------------------------------------------------------------

“Additional Originator” has the meaning specified in Section 2.07 of the
Receivables Sale Agreement.

“Adjusted Borrowing Base” means, at any time, (i) if TCEH’s Debt Rating is then
below Rating Level 4 and the Collection Agent is (A) preparing and forwarding to
the Administrative Agent, each Group Managing Agent and each Holder an
Originator Report on each Business Day as of the close of business of the
Collection Agent on the immediately preceding Business Day and (B) settling each
Business Day any and all Collections received and deemed received with respect
to Pool Receivables on the preceding Business Day, any such settlement based
upon the Originator Report received on the prior Business Day, 99% of the
Borrowing Base, (ii) if TCEH’s Debt Rating is then below Rating Level 4 but the
Collection Agent is not preparing daily Originator Reports or settling
Collections on a daily basis as provided in the preceding clause (i), 95% of the
Borrowing Base, and (iii) at all other times, 100% of the Borrowing Base.

“Adjusted LIBO Rate” means, for any Fixed Period for any LIBO Rate Tranche, an
interest rate per annum equal to the rate per annum obtained by dividing (i) the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBO Page as the London interbank offered rate for
deposits in U.S. dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Fixed Period for a term comparable to such
Fixed Period; provided, however, that if more than one rate is specified on
Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean of
all such rates (rounded upwards, if necessary, to the nearest 1/100 of 1%) by
(ii) a percentage equal to 100% minus the Eurodollar Reserve Percentage (as
defined below) for such Fixed Period.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Advance” has the meaning specified in Section 2.01.

“Adverse Claim” means a lien, security or ownership interest, charge or
encumbrance of any Person, including the filing of any financing statement
(other than any such right or claim (i) of any Holder or the Administrative
Agent created by or pursuant to this Agreement or (ii) created on or after the
Second Lien Effective Date in favor of the Second Lien Agent pursuant to the
Second Lien Credit Agreement or any other Second Lien Loan Document and subject
to the Second Lien Intercreditor Agreement).

“Affected Collection Agent” has the meaning specified in Section 7.01(h).

“Affiliate” means, when used with respect to a Person, any other Person
controlling, controlled by or under common control with such Person.

“Affiliated Obligor” means any Obligor which is an Affiliate of another Obligor.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate per annum shall at all times be equal to
the highest of:

(i) the rate of interest announced publicly by Citibank in New York, New York,
from time to time as Citibank’s base rate;

(ii)  1/2 of one percent above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three week moving
average being determined weekly on each Monday (or, if such day is not a
Business Day, on the next succeeding Business Day) for the three week period
ending on the previous Friday by Citibank on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by Citibank from three New York
certificate of deposit dealers of recognized standing selected by Citibank, in
either case adjusted to the nearest  1/4 of one percent or, if there is no
nearest  1/4 of one percent, to the next higher  1/4 of one percent; or

(iii) the Federal Funds Rate.

“Applicable Margin” has the meaning specified in any of the Fee Letters.

“Assignee” means any Eligible Assignee that is the assignee of any Holder’s or
Assignee’s Advances or any portion thereof pursuant to Section 9.01 or the
assignee of any Holder’s or Assignee’s rights and obligations under this
Agreement pursuant to Section 9.02.

“Assignee Rate” for any Fixed Period for any Rate Tranche means an interest rate
per annum equal to the sum of the Adjusted LIBO Rate for such Fixed Period plus
the Applicable Margin in effect from time to time; provided, however, that if
(A) the introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Holder with respect to such Rate
Tranche to obtain funds in the London interbank market during such Fixed Period,
or (B) the Adjusted LIBO Rate will not adequately reflect the cost to any Holder
with respect to such Rate Tranche of making or maintaining such Rate Tranche
during such Fixed Period, or (C) the day on which the Assignee Rate first
becomes applicable to the Advance or Advances included within such Rate Tranche
is a day other than the second Business Day after a Determination Date, then the
“Assignee Rate” for such Fixed Period for such Rate Tranche shall be an interest
rate per annum equal to the sum of the Alternate Base Rate in effect from time
to time plus 100 bps less than the Applicable Margin in effect from time to time
(it being agreed that any such Rate Tranche under the preceding clause (C) in
this proviso shall, on the second Business Day after the first Determination
Date after the making of the Advance or Advances included within such Rate
Tranche, become a LIBO Rate Tranche, unless a condition specified in the
preceding clause (A) or (B) shall then exist); provided, however, that the Group
Managing Agents, the Holders and the Borrower may agree in writing from time to
time upon a different “Assignee Rate”.

 

4



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance, in substantially
the form of Exhibit C, entered into by an Investor (or all Investors in an
Investor Group) or a Bank and an Assignee pursuant to Section 9.01 and/or 9.02,
as applicable.

“Average Maturity” means 30 days; provided, however, that if the Majority Group
Managing Agents shall disagree with such number of days, the Majority Group
Managing Agents may, in their reasonable discretion, set a different number of
days.

“Average Monthly Billing Receivable” means a Receivable that has been originated
by an Originator under a program that provides for monthly billing to the
Obligor thereof based on the average actual consumption of electricity of such
Obligor during the preceding twelve-month period and a monthly adjustment (up or
down) equal to 10% of the difference between the amounts previously billed under
the program and the actual amounts attributable to the consumption of
electricity under the program, and provides upon any termination of the program
for a payment by or to such Obligor, as applicable, equal to the difference
between the aggregate amounts previously paid by such Obligor under the program
and the actual amounts attributable to the consumption of electricity under the
program.

“Banks” means the Initial Bank and each Assignee that shall become a party
hereto as a Bank pursuant to Section 9.02.

“Base Rate Tranche” means all or a portion of one or more Advances which bears
interest at a rate per annum determined on the basis of the Alternate Base Rate.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means an account maintained at JPMorgan Chase Bank, N.A.,
One Chase Manhattan Plaza New York, New York 10010, Account No. 464646608.

“Borrowing Base” means at any time an amount computed as:

 

  NRPB - (YR + LR + DR + FR)

where:

 

  NRPB = the Net Receivables Pool Balance at the time of such computation;

 

  LR = the Loss Reserve at the time of such computation

 

5



--------------------------------------------------------------------------------

  YR = the aggregate Yield Reserve for all Rate Tranches at the time of such
computation

 

  DR = the Dilution Reserve at the time of such computation

 

  FR = the Fee Reserve at the time of such computation

“Borrowing Base Deficiency” means, on any date, the excess (if any) of Facility
Principal over the Adjusted Borrowing Base.

“Business Day” means any day other than a Saturday, Sunday or public holiday or
the equivalent for banks in New York City and, if the applicable Business Day
relates to any computation made with respect to the Adjusted LIBO Rate, on which
dealings are carried on in the London interbank market.

“CAFCO” has the meaning specified in the recital of parties to this Agreement.

“Capital Subaccount” has the meaning specified in Section 2.06.

“Charta” has the meaning specified in the recital of parties to this Agreement.

“CIESCO” has the meaning specified in the recital of parties to this Agreement.

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

“Citi Investor” means each of CAFCO, CRC, Charta and CIESCO.

“Citi Group Managing Agent” has the meaning specified in the recital of parties
to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Collateral” has the meaning specified in Section 11.01.

“Collection Account” has the meaning specified in Section 2.06.

“Collection Agent” has the meaning specified in Section 6.01.

“Collection Agent Fee” has the meaning specified in Section 2.05(b).

“Collection Agent Fee Reserve Percentage” means, on any date, an amount equal
to:

CAF x RTR

360

where :

 

  CAF = the percentage per annum used in the calculation of the Collection Agent
Fee in effect on such date.

 

6



--------------------------------------------------------------------------------

  RTR = the highest of the Three-Month Receivable Turnover Ratios calculated for
each of the twelve most recently ended calendar months.

“Collection Agent’s Account” means, with respect to each Originator, any of the
accounts maintained by the Collection Agent set forth on Exhibit O-1 that relate
to Receivables originated by such Originator.

“Collection Delay Period” means 10 days, or such other number of days as the
Majority Group Managing Agents may select upon three Business Days’ notice to
the Borrower.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable (excluding Customer Deposits until
applied or distributed pursuant to Section 2.07 or 2.08), including, without
limitation, collections of the Outstanding Balance and any finance charge, late
payment fee or other charge, all cash proceeds of Related Security with respect
to such Receivable, and any Purchase Price Credits (as defined in the
Receivables Sale Agreement) paid pursuant to Section 2.09.

“Commission” means the Public Utility Commission of the State of Texas.

“Commitment” means, (i) in respect of the Initial Bank, $200,000,000 and (ii) in
respect of each other Bank that becomes a Bank by entering into an Assignment
and Acceptance, the amount set forth as the “Commitment” for such Bank in the
Register maintained by such Bank’s Group Managing Agent pursuant to
Section 9.02(c), in each case as such amount may be reduced from time to time as
the result of any assignment of any Commitment or any portion thereof pursuant
to Section 9.02 or as such amount may be reduced pursuant to Section 2.04.

“Commitment Termination Date” means, with respect to any Bank, the earliest of
(a) November 30, 2015, unless (i) the Borrower shall have requested, which
request shall be made not more than 45 days prior to the then Commitment
Termination Date for such Bank, an extension of the then Commitment Termination
Date for such Bank to a date occurring not more than 364 days after such
Commitment Termination Date, and (ii) with respect to the Investor Group of
which such Bank is a Member, one or more of the Members of such Investor Group
(including, in any event, such Bank) which, immediately after giving effect to
such extension would have Commitments in an aggregate amount equal to the
Investor Limit of such Investor Group’s Related Investors to be in effect
immediately after giving effect to such extension, shall in their sole
discretion consent to such extension, which consent shall be given not more than
30 days and not less than 5 days prior to the then Commitment Termination Date
for such Bank; provided, however, that any failure of such Bank to respond to
the Borrower’s request for such extension shall be deemed a denial of such
request by such Bank, (b) the Facility Termination Date and (c) the date of
termination of the Commitments pursuant to Section 2.04 or 7.01.

 

7



--------------------------------------------------------------------------------

“Concentration Limit” for any Obligor means at any time, 1.75% (the “Normal
Concentration Limit”), or, in any such case, such other amount as may be
designated by the Borrower in a notice to each Group Managing Agent in
substantially the form of Exhibit G and agreed to in writing by the Majority
Group Managing Agents at such time (the “Special Concentration Limit”), and
which Special Concentration Limit is not the subject of a notice to the Borrower
in the form of Exhibit H canceling the Special Concentration Limit; provided,
however, that in the case of an Obligor with one or more Affiliated Obligors,
the Concentration Limit and the Receivables or Outstanding Balance of
Receivables with reference thereto or in connection therewith shall be
calculated as if such Obligor and such Affiliated Obligors are one Obligor.

“Consent and Agreement” means a consent and agreement substantially in the form
of Exhibit Q attached to this Agreement, with respect to the Receivables Sale
Agreement.

“Consolidated Subsidiaries” of any person means at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
person in such person’s consolidated financial statements as of such date.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend, letter of credit or other obligation of another
Person, including, without limitation, any such obligation directly or
indirectly guaranteed, endorsed (otherwise than for collection or deposit in the
ordinary course of business), co-made, or discounted or sold with recourse by
that Person, or in respect of which that Person is otherwise directly or
indirectly liable.

“Contract” means an open account agreement, as evidenced by one of the forms of
invoice attached hereto as Exhibit D or as attached to the Originator Report, or
a tariff, or a written agreement between any Originator and an Obligor. The
Majority Group Managing Agents may, by written notice to the Borrower,
disapprove of any form of invoice within ten Business Days after each Group
Managing Agent receives from the Borrower the Originator Report with a copy of
such new form attached thereto and any other agreement or instrument pursuant to
which a Receivable arises or which evidences a Receivable.

“Covered Commodity” means any energy, electricity, generation capacity, power,
heat rate, congestion, natural gas, nuclear fuel (including enrichment and
conversion), diesel fuel, fuel oil, other petroleum-based liquids, coal,
lignite, weather, emissions and other environmental credits, waste by-products,
renewable energy credit, or any other energy related commodity or service
(including ancillary services and related risks (such as location basis)).

 

8



--------------------------------------------------------------------------------

“CRC” has the meaning specified in the recital of parties to this Agreement.

“Credit and Collection Policy” means those credit and collection policies and
practices (A) of the Initial Originator existing on the date hereof (as more
particularly set forth in Exhibit E attached) and (B) of each Additional
Originator as delivered to each Group Managing Agent, in form and substance
reasonably satisfactory to the Group Managing Agents, in each such case, which
are being followed by the Collection Agent and the applicable Originator with
respect to Contracts and the Receivables related thereto, including those
policies and practices maintained by the Collection Agent’s or the applicable
Originator’s computer system, with such changes to such credit and collection
policies and practices as are not prohibited by Section 5.03(c).

“Customer Deposits” means, at any time, the aggregate amount of customer
deposits then held by or for the account of the Collection Agent, any Originator
or the Borrower in respect of the payment of Pool Receivables, but not yet
applied or distributed pursuant to Section 2.07 or 2.08.

“Days Collection Outstanding Ratio” means, for any calendar month, a ratio
computed as of the last day of such calendar month by multiplying (a) a fraction
determined by dividing (i) the aggregate Outstanding Balance of Non-Executory
Pool Receivables as of the last day of the prior calendar month minus any such
Non-Executory Pool Receivables that have not been billed to the Obligor thereof
by (ii) the aggregate amount of Collections from Non-Executory Pool Receivables
for such calendar month by (b) thirty (30).

“Debt Rating” means the rating assigned by either Moody’s or Standard & Poor’s
for any class of non credit enhanced long term senior unsecured debt issued by
TCEH. Solely with respect to the Applicable Margin and any fees in the Fee
Letters determined by reference to the Debt Rating, if the ratings established
by Standard & Poor’s and Moody’s shall fall within different rating levels as
set forth in the chart below (each such level being a “Rating Level”), the
Applicable Margin or any such fees, as the case may be, shall be based upon
(a) except as set forth in clause (c), if there is a difference of one Rating
Level in such ratings, the higher rating, (b) if there is a difference of more
than one Rating Level in such ratings, the lower rating and (c) if the lower
rating is below Rating Level 4, the lower rating. For the avoidance of doubt,
the immediately preceding sentence shall not apply to the Stress Factor. For
purposes of determining the Stress Factor and in any other case, if the ratings
established by Standard & Poor’s and Moody’s with respect to the “Debt Rating”
shall fall within different Rating Levels, the lower rating shall be used for
purposes of determining the applicable Rating Level.

 

9



--------------------------------------------------------------------------------

Moody’s Rating

S&P Rating

  

Rating Level

A3

A-

   1 Baa1
BBB+    2 Baa2
BBB    3 Baa3
BBB-    4 Ba1
BB+    5 Ba2
BB    6 Ba3
BB-    7 B1
B+    8 B2
B    9 B3 or lower
B- or lower    10

“Default Ratio” means the ratio (expressed as a percentage) computed on the last
day of each month by dividing (i) the aggregate Outstanding Balance of all
Non-Executory Pool Receivables that were Defaulted Receivables on such day or
were written off the books of the Borrower at any time during such month by
(ii) the aggregate Outstanding Balance of the Non-Executory Pool Receivables on
such day.

“Defaulted Receivable” means a Receivable:

(i) as to which any payment, or part thereof, remains unpaid for 91 days or more
from the original due date for such payment; or

(ii) as to which the Obligor thereof has taken any action, or suffered any event
to occur, of the type described in Section 7.01(h); or

(iii) which, consistent with the Credit and Collection Policy, would be written
off the Borrower’s books as uncollectible.

“Delayed Unbilled Receivable” means, at any time, a Receivable that has not been
billed to the Obligor thereof for a number of days that is at least one day
greater than the number of days in the calendar month then most recently ended,
but has been (i) originated by an Originator, (ii) created by the sale of goods
then delivered, or the rendering of services then performed, by or on behalf of
such Originator and (iii) recognized by such Originator as revenue.

 

10



--------------------------------------------------------------------------------

“Delinquency Ratio” means the ratio (expressed as a percentage) computed on the
last day of each month by dividing (i) the aggregate Outstanding Balance of all
Non-Executory Pool Receivables that were Delinquent Receivables or Defaulted
Receivables on such day by (ii) the Outstanding Balance of the Non-Executory
Pool Receivables on such day.

“Delinquent Receivable” means a Receivable that is not a Defaulted Receivable
and:

(i) as to which any payment, or part thereof, remains unpaid for 31 days or more
from the original due date for such payment; or

(ii) which, consistent with the Credit and Collection Policy, would be
classified as delinquent by the Collection Agent, the Borrower or the applicable
Originator.

“Designated Obligor” means, at any time, each Obligor which is a United States
resident and (A) a corporation incorporated under the laws of a jurisdiction
within the United States, or (B) a partnership or limited liability company
formed under the laws of a jurisdiction within the United States, or (C) an
estate or trust created under the laws of a jurisdiction within the United
States or (D) any natural person or (E) a government or governmental subdivision
or agency; provided, however, that any Obligor shall cease to be a Designated
Obligor upon three Business Days’ notice from the Majority Group Managing Agents
to the Borrower substantially in the form of Exhibit H.

“Determination Date” means, for any Rate Tranche, the date of making of any
Advance included in such Rate Tranche and thereafter the fifteenth calendar day
of each calendar month or any other day as shall have been agreed to in writing
by the Majority Group Managing Agents and the Borrower prior to the first day of
the preceding Fixed Period for such Rate Tranche or, if there is no preceding
Fixed Period, prior to the first day of such Fixed Period.

“Dilution Factor” means, with respect to the Pool Receivables, any credits,
rebates, cash discounts, volume discounts, allowances, disputes, chargebacks,
returned or repossessed goods, allowances for early payments and other
allowances that are made or coordinated with the Borrower’s or any Originator’s
usual practices, which, in any case, reduce the Outstanding Balance of any such
Pool Receivable.

“Dilution Horizon Ratio” means, for any calendar month, the ratio (expressed as
a percentage) computed as of the last day of such calendar month by dividing
(a) the sum of (i) the aggregate Sales during such month and the immediately
preceding month and (ii) the aggregate Outstanding Balance of the Normal
Unbilled Receivables as of such last day by (b) the Net Receivables Pool Balance
as of such last day.

“Dilution Ratio” means the ratio (expressed as a percentage) computed as of the
last day of each calendar month by dividing (i) the aggregate reduction in the
Outstanding Balance of all Non-Executory Pool Receivables as a result of any of
the Dilution Factors occurring during the period of three consecutive calendar
months ending on such date, by (ii) the aggregate Sales during the period of
three consecutive calendar months ending on the last day of the immediately
preceding calendar month.

 

11



--------------------------------------------------------------------------------

“Dilution Reserve” means, on any date, an amount equal to:

 

  DRP x NRPB

where :

 

  DRP = Dilution Reserve Percentage on such date.

 

  NRPB = the Net Receivables Pool Balance at the close of business of the
Collection Agent on such date.

“Dilution Reserve Percentage” means, as of any day, a percentage equal to the
greatest of (x) the product of (a) the sum of (i) the Stress Factor multiplied
by the Expected Dilution for the calendar month then most recently ended plus
(ii) the Dilution Volatility for such day and (b) the Dilution Horizon Ratio for
the calendar month then most recently ended, (y) 2% and (z) 20% minus the Loss
Reserve Percentage for such day.

“Dilution/Sales Ratio” means the ratio computed as of the last day of each
calendar month by dividing (i) the aggregate reduction in the Outstanding
Balance of all Non-Executory Pool Receivables as a result of any of the Dilution
Factors (excluding, however, reductions which occur due to posting customer
deposits) occurring during the period of one calendar month ending on such date,
by (ii) the aggregate Sales during the period of one calendar month ending on
the last day of the immediately preceding calendar month.

“Dilution Spike” means, for any day, the highest Three-Month Dilution/Sales
Ratio during the twelve calendar month period then most recently ended.

“Dilution Volatility” means, for any day, a percentage equal to the product of
(i) the Dilution Spike for such day minus the Expected Dilution for the calendar
month then most recently ended and (ii) the Dilution Spike for such day divided
by the Expected Dilution for the calendar month then most recently ended.

“Dispute” means for the purposes of the definition of Eligible Receivables and
Section 10.01(b)(vi), in relation to any Pool Receivable, any bona fide dispute,
except that in the case of a bona fide dispute arising by reason of the request
by a Special Obligor (as defined below) of an audit of the books and accounts of
the Collection Agent or the applicable Originator in relation to such Pool
Receivable, “Dispute” means any bona fide dispute which has continued for a
period of 120 days or more. For the purposes of this definition a “Special
Obligor” means any Obligor specified as such and agreed to by the Majority Group
Managing Agents in a notice by the Borrower to each Group Managing Agent in the
form of Exhibit G, and which Obligor is not the subject of a notice by the
Majority Group Managing Agents to the Borrower in the form of Exhibit H
notifying the Borrower that such Obligor is no longer a Special Obligor.

 

12



--------------------------------------------------------------------------------

“Dynamic Loss Reserve” means, for any day, the product of (i) the Stress Factor
times (ii) the Loss Horizon Ratio for the calendar month then most recently
ended times (iii) the Maximum Loss Ratio on such day.

“Effective Date” has the meaning specified in Section 3.01.

“EFH Corp.” means Energy Future Holdings Corp., a Texas corporation, and its
successors and assigns.

“Eligible Assignee” means (i) any Group Managing Agent (in its individual
capacity) or any of its respective Affiliates, (ii) any Investor or any of its
respective Affiliates or any other Securitization Company Party, (iii) any
commercial paper conduit managed or administered by any Group Managing Agent (in
its individual capacity) or any of its respective Affiliates, (iv) any Bank or
any of its respective Affiliates, (v) any commercial bank all of whose
short-term public senior unsecured debt securities are rated on the date of the
Assignment and Acceptance relating to such financial institution at least A-1 by
Standard & Poor’s and at least P-1 by Moody’s, (vi) any commercial paper conduit
managed or administered by any commercial bank, the short-term public senior
unsecured debt securities of which bank are rated on the date such commercial
paper conduit becomes a party hereto at least A-1 by Standard & Poor’s and at
least P-1 by Moody’s, (vii) after the Second Lien Effective Date, any lender
under the Second Lien Credit Agreement who is exercising its option to purchase
the Secured Obligations in accordance with the Second Lien Intercreditor
Agreement, or (viii) any other Person, which Person shall be approved by the
Borrower (which approval by the Borrower shall not be unreasonably withheld or
delayed and shall not be required if an Event of Termination, or any event which
would constitute an Event of Termination but for the requirement that notice be
given or time elapse or both pursuant to Article VII, has occurred and is
continuing), provided that such Person is not a competitor of EFH Corp. or any
of the Originators; provided, however, that neither an Originator nor the
Borrower nor any of their respective Affiliates may be an Eligible Assignee.

“Eligible Inactive Receivable” means any Inactive Receivable that is no more
than 30 days past due.

“Eligible Investments” means book-entry securities entered on the books of the
registrar of such securities and held in the name or on behalf of the
Administrative Agent, negotiable instruments or securities represented by
instruments in bearer or registered form (registered in the name of the
Administrative Agent or its nominee) which evidence:

(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the United States;

(b) insured demand deposits, time deposits or certificates of deposit of any
commercial bank that (i) is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated, at the time of the
investment or contractual commitment to invest therein, as described in
clause (d), (iii) is organized under the laws of the United States or any state
thereof and (iv) has combined capital and surplus of at least $500,000,000;

 

13



--------------------------------------------------------------------------------

(c) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clauses (a) and (b) above entered into with
any bank of the type described in clause (b) above;

(d) commercial paper (maturing no later than the Business Day prior to the first
Settlement Date (Yield and Fees) following the date of purchase) having, at the
time of the investment or contractual commitment to invest therein, a short-term
rating from each of S&P and Moody’s of not less than the highest short-term
rating from each of S&P and Moody’s of the Promissory Notes of any of the
Investors;

(e) investments in no-load money market funds having a rating from each rating
agency rating such fund in its highest investment category (including such funds
for which the Administrative Agent or any of its Affiliates is investment
manager or advisor); and

(f) any other investments agreed upon between the Borrower and the
Administrative Agent.

“Eligible Originator” means any Originator with respect to which TCEH has
executed and delivered to the Borrower a Parent Undertaking if, but only if,
upon delivery of such Parent Undertaking to the Borrower, TCEH has delivered to
each of the Group Managing Agents, (A) certified copies of its organizational
documents, (B) good-standing certificates or similar documentation issued by the
Secretary of State of the state in which it was formed, (C) a copy of the
resolutions authorizing it to enter into such Parent Undertaking, approved by
the board of managers or any other management authority with the power to
authorize it to enter into such Parent Undertaking; (D) a certificate certifying
the names and true signatures of the officers authorized on its behalf to sign
such Parent Undertaking, executed by the secretary, assistant secretary or any
other appropriate company officer with the authority to execute such certificate
and (E) the favorable opinion of its counsel, in form and substance satisfactory
to the Administrative Agent, and each Group Managing Agent.

“Eligible Receivable” means a Receivable:

(i) the Originator of which is an Eligible Originator;

(ii) the Obligor of which is a Designated Obligor, is not an Affiliate of the
Borrower, any Originator or TCEH, and is not a government or a governmental
subdivision or agency (except that up to 5% in the aggregate at any time of the
Outstanding Balance of the Receivables Pool may include Eligible Receivables
having as their Obligor a government or governmental subdivision or agency);

 

14



--------------------------------------------------------------------------------

(iii) the Obligor of which is not the Obligor of any Defaulted Receivables in
the Receivables Pool in the aggregate amount of 20% or more of the aggregate
Outstanding Balance of all Pool Receivables of such Obligor and all Affiliated
Obligors;

(iv) which is not more than 60 days past due and which has not been, or would
not be, consistent with the Credit and Collection Policy, written off the
Borrower’s or applicable Originator’s books as uncollectible;

(v) which (a) according to the Contract related thereto, is required to be paid
in full (or, in the case of an Average Monthly Billing Receivable, the billed
amount set forth on an invoice with respect thereto is required to be paid in
full) within 30 days of the original billing date therefor, and (b) has not had
its payment terms extended;

(vi) [Intentionally Omitted];

(vii) [Intentionally Omitted];

(viii) [Intentionally Omitted];

(ix) which is an “account” within the meaning of Article 9 of the UCC of the
State of New York;

(x) which is denominated and payable only in United States dollars in the United
States;

(xi) which arises under a Contract (i) in the case of a Contract other than a
tariff, which has been duly authorized and, in the case of a Contract in the
form of a written contract, executed and delivered or, in the case of an
invoice, accepted by each of the parties thereto, and which Contract, together
with such Receivable, is in full force and effect and constitutes the legal,
valid and binding obligation of the Obligor of such Receivable enforceable
against such Obligor in accordance with its terms and (ii) in the case of a
Contract which is a tariff, is in full force and effect, and, in each case, is
not the subject of any Dispute or any offset, counterclaim or defense whatsoever
(except the discharge in bankruptcy of the relevant Obligor related thereto) and
the Obligor thereon holds no right against the applicable Originator or the
Borrower to cause the repurchase of the goods or merchandise the sale of which
has given rise to such Receivable and which is not an executory contract or
unexpired lease within the meaning of Section 365 of the United States
Bankruptcy Code (it being agreed that for purposes of this clause (xi), (a) each
Contract that provides for an original term in excess of one month and is not
terminable at will by either party without any termination payment (other than
the termination payment due in connection with the termination of a Contract
under which an Average Monthly Billing Receivable arose as set forth in the
definition of “Average Monthly Billing Receivable”), early cancellation fee or
penalty shall be considered an “executory contract” and (b) each Contract that
provides for an original term of less than or equal to one month or is
terminable at will by either party without any termination payment, early
cancellation fee or penalty shall not be considered an “executory contract”);

 

15



--------------------------------------------------------------------------------

(xii) which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto (other
than laws, rules or regulations which have been superseded as a matter of law)
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy) and with respect to which neither
the Collection Agent, the Borrower or any Originator is in violation of any such
law, rule or regulation in any material respect;

(xiii) which (A) satisfies all applicable requirements of the Credit and
Collection Policy related thereto, (B) complies with such other criteria and
requirements (other than those relating to the collectability of such
Receivable) as the Majority Group Managing Agents may from time to time specify
to the Borrower following three days’ notice, (C) does not contain a legally
enforceable provision requiring the Obligor thereunder to consent to the
assignment thereof pursuant to the Receivables Sale Agreement or this Agreement
and (D) does not contain a confidentiality provision that purports to restrict
the ability of any Holder or Group Managing Agent to exercise its rights
hereunder, including, without limitation, its right to review the related
Contract;

(xiv) as to which, at or prior to the time of the initial creation of an
interest therein hereunder, the Majority Group Managing Agents have not notified
the Borrower that the Majority Group Managing Agents have determined that such
Receivable (or class of Receivables) is unacceptable;

(xv) which (A) was generated in the ordinary course of the applicable
Originator’s business and arises under a Contract that contains an obligation to
pay a specified sum of money, contingent only upon the sale of goods or the
provision of services by the applicable Originator and not by any other Person
(in whole or in part) and (B) was validly transferred by the applicable
Originator (including all of its right, title and interest therein) to Borrower
under and in accordance with the Receivables Sale Agreement and as to which
Borrower has good and marketable title thereto, free and clear of any Adverse
Claim;

(xvi) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor;

(xvii) which, in the event such Receivable is an Inactive Receivable, is an
Eligible Inactive Receivable; provided, that the total Outstanding Balance of
Eligible Inactive Receivables that constitute “Eligible Receivables” shall not
exceed the lesser of (1) seventy percent (70%) of the aggregate Outstanding

 

16



--------------------------------------------------------------------------------

Balance of all Eligible Inactive Receivables and (2) $15,000,000; and provided,
further, that no other Eligible Inactive Receivables in excess of such amount
shall constitute “Eligible Receivables” and no other Inactive Receivables shall
constitute “Eligible Receivables”;

(xviii) which is not a Delayed Unbilled Receivable; and

(xix) which is not a POLR Receivable.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
together with TCEH or any Subsidiary of TCEH would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“Eurodollar Reserve Percentage” means, for any Fixed Period for a LIBO Rate
Tranche, the reserve percentage applicable two Business Days before the first
day of such Fixed Period under regulations issued from time to time by the Board
of Governors of the Federal Reserve System (or any successor) for determining
the maximum reserve requirement (including, but not limited to, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in respect of liabilities or assets consisting of or
including Eurocurrency liabilities (as that term is defined in Regulation D of
the Board of Governors of the Federal Reserve System as in effect from time to
time), or with respect to any other category of liabilities which includes
deposits by reference to which the Adjusted LIBO Rate is determined, having a
term equal to such Fixed Period.

“Events of Termination” has the meaning specified in Section 7.01.

“Excluded Obligor” means Anheuser-Busch Companies, Inc. and its subsidiaries.

“Existing Facility” has the meaning specified in Section 3.01(p).

“Existing Rate Tranche” has the meaning specified in Section 2.11(a).

“Expected Dilution” means, for any calendar month, the average of the
Dilution/Sales Ratios for each of the twelve calendar months then most recently
ended (including such calendar month).

“Expense Subaccount” has the meaning specified in Section 2.06.

“Facility Principal” means, at any time, the aggregate Principal of outstanding
Advances under this Agreement.

 

17



--------------------------------------------------------------------------------

“Facility Termination Date” means the earlier of (a) November 30, 2015;
provided, that, if as of June 10, 2014 or any date thereafter, more than
$500,000,000 in aggregate principal amount of term loans and deposit letter of
credit loans under the TCEH Credit Agreement (or any agreement or agreements
which refinances or replaces the TCEH Credit Agreement in whole or in part)
remain outstanding with final maturity dates prior to October 10, 2017, then the
Facility Termination Date under this clause (a) shall be the earliest of
June 11, 2014 (in the event such circumstances exist as of June 10, 2014) or the
first Business Day after such other date thereafter (in the event such
circumstances do not exist as of June 10, 2014 but exist as of such other date
thereafter), and (b) the date of termination in whole of the Investor Limits
pursuant to Section 2.04 or 7.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letters” means the letter agreement dated as of the Effective Date between
the Borrower and Citibank and any replacements of such letter agreement, in each
case regarding fees payable hereunder, as the same may from time to time be
amended, modified, supplemented or waived.

“Fee Reserve” means, on any date, an amount equal to:

 

  (FP x CAFP) + AUF

where :

 

  FP = the Facility Principal at the close of business of the Collection Agent
on such date.

 

  CAFP = the Collection Agent Fee Reserve Percentage on such date.

 

  AUF = accrued and unpaid Collection Agent Fee on such date.

 

18



--------------------------------------------------------------------------------

“Fees” has the meaning specified in Section 2.05(a).

“Financing Order” means the Financing Order dated August 5, 2002 issued by the
Public Utility Commission of Texas pursuant to Subchapter G of the Texas
Utilities Code, as amended from time to time, Docket No. 25230.

“Fixed Period” means with respect to any Rate Tranche a period determined as
follows:

(i) any Fixed Period in respect of any Investor Rate Tranche or Base Rate
Tranche shall be a period from each Determination Date for such Rate Tranche to
(but excluding) the next succeeding Determination Date for such Rate Tranche
(or, in the event of any Rate Tranche which is accruing Yield at the Assignee
Rate in accordance with clause (C) contained in the proviso of the definition of
“Assignee Rate”, an initial period from the first Determination Date on or after
the making of the Advance or Advances included within such Rate Tranche until
the second Business Day after such Determination Date, subject to clauses
(A) and (B) contained in the proviso of the definition of “Assignee Rate”);

(ii) any Fixed Period in respect of any LIBO Rate Tranche shall be a period of
one month (subject to clause (v) below), each such Fixed Period to commence on
the last day of the immediately preceding Fixed Period for such LIBO Rate
Tranche (or, if there is no such Fixed Period, on the second Business Day after
the first Determination Date after the making of the Advance related to such
LIBO Rate Tranche);

(iii) any Fixed Period (other than of one day) which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day, except that if such Fixed Period relates to any LIBO Rate Tranche
and such extension would cause the last day of such Fixed Period to occur in the
next succeeding month, the last day of such Fixed Period shall occur on the
immediately preceding Business Day;

(iv) in the case of Fixed Periods of one day for any Rate Tranche, (a) the
initial Fixed Period shall be the day of the Advance included in such Rate
Tranche; (b) any subsequently occurring Fixed Period which is one day shall, if
the immediately preceding Fixed Period is more than one day, be the last day of
such immediately preceding Fixed Period, and if the immediately preceding Fixed
Period is one day, be the day next following such immediately preceding Fixed
Period; and (c) any Fixed Period of one day which occurs on a day immediately
preceding a day which is not a Business Day shall be extended to the next
succeeding Business Day; and

(v) in the case of any Fixed Period for any Rate Tranche which commences before
the Termination Date for such Rate Tranche and would otherwise end on a date
occurring after such Termination Date, such Fixed Period shall end on such
Termination Date and the duration of each such Fixed Period which commences on
or after the Termination Date for such Rate Tranche shall be of such duration as
shall be selected by the Majority Group Managing Agents.

 

19



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States
consistently applied, in effect from time to time.

“Group Managing Agent” means, (i) for the Investor Group with respect to a Citi
Investor, the Citi Group Managing Agent and (ii) for any Investor Group with
respect to any other Investor, a Bank which is a Member of such Group or an
Affiliate of such Bank, in either case as designated in the Assignment and
Acceptance to which such Investor is a party as assignee, and accepted by the
Person so designated.

“Hedging Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement and (c) physical
or financial commodity contracts or agreements, power purchase or sale
agreements, fuel purchase or sale agreements, environmental credit purchase or
sale agreements, power transmission agreements, commodity transportation
agreements, fuel storage agreements, netting agreements (including Netting
Agreements), capacity agreements and commercial or trading agreements, each with
respect to the purchase, sale or exchange of (or the option to purchase, sell or
exchange), transmission, transportation, storage, distribution, processing,
sale, lease or hedge of, any Covered Commodity, price or price indices for any
such Covered Commodity or services or any other similar derivative agreements,
and any other similar agreements.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Hedging Agreements.

“Holder” means, for each Advance, the Bank or Investor that makes such Advance;
provided, however, that upon any assignment thereof or of any portion thereof
pursuant to Article IX, the Assignee thereof shall be the Holder thereof to the
extent of such assignment.

 

20



--------------------------------------------------------------------------------

“Holdings” means Energy Future Competitive Holdings Company, a Texas corporation
and its successors.

“Inactive Receivable” means a Receivable, (i) of an Obligor as to which
termination of electric services or other related services has either been
ordered by the applicable Originator or requested by such Obligor or (ii) that
has been or would be classified as “inactive” consistent with the Credit and
Collection Policy.

“Indebtedness” of any Person shall mean (without duplication) all liabilities,
obligations and indebtedness (whether contingent or otherwise) of such Person
(i) for borrowed money or evidenced by bonds, indentures, notes or other similar
instruments, (ii) to pay the deferred purchase price of property or services,
(iii) as lessee under leases that are recorded as capital leases, (iv) under
reimbursement agreements or similar agreements with respect to the issuance of
letters of credit (other than obligations in respect of letters of credit opened
to provide for the payment of goods or services purchased in the ordinary course
of business), (v) in respect of indebtedness of others, whether or not assumed,
(a) secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) a mortgage, lien, pledge,
charge or other encumbrance on any asset of such Person (with the indebtedness
of such Person described in this clause (v)(a) to be valued at the book value,
net of accumulated depreciation, of such asset of such Person securing such
indebtedness of others) or (b) payable out of the proceeds or production from
property or assets now or hereafter owned by such Person, (vi) in respect of all
net payment obligations under or pursuant to interest rate swap agreements,
currency swap agreements and other similar agreements designed to hedge against
fluctuations in interest rates or foreign exchange rates, (vii) in respect of
unfunded vested benefits under plans covered by Title IV of ERISA and
(viii) under direct or indirect guaranties in respect of, and to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
liabilities, obligations or indebtedness of others of the kinds referred to in
clauses (i) through (vii) above or any other Contingent Obligation; provided,
however, that for all purposes, the following shall be excluded from the
definition of “Indebtedness”: (A) amounts payable by an Originator or any Parent
Undertaking Provider in connection with nuclear decommissioning costs (“Nuclear
Decommissioning Obligations”), excess mitigation credits, retail clawback or
other regulatory transition issues, and (B) any indebtedness defeased by such
Person or by any Subsidiary of such Person.

“Indemnified Party” means any of the Investors, the Group Managing Agents, the
Banks, the Participants, any Investor Trustee or the Administrative Agent or any
Affiliate of any thereof and their respective assigns, officers, directors,
agents, advisors and employees, and “Indemnified Parties” means all of the
Investors, the Group Managing Agents, the Banks, the Participants, and the
Administrative Agent and their respective Affiliates and the respective assigns,
officers, directors, agents, advisors and employees of each of them.

 

21



--------------------------------------------------------------------------------

“Independent Director” means a member of the Board of Directors of Borrower who
is not at such time, and has not been at any time during the preceding five
(5) years, (A) an officer, employee or affiliate of Borrower, any Originator, or
any of their respective Subsidiaries or Affiliates, (B) a director of any
Originator or any of their respective Subsidiaries or Affiliates (other than
Borrower), provided that a member of the Board of Directors of Borrower who
otherwise meets the description of an Independent Director shall not be
disqualified from serving as an Independent Director if he or she is also an
independent director of another corporation or entity that is an Affiliate of
any Originator with governing documents substantially similar to those of
Borrower, or (C) the beneficial owner (at the time of such individual’s
appointment as an Independent Director or at any time thereafter while serving
as an Independent Director) of any of the outstanding common shares of Borrower,
any Originator, or any of their respective Subsidiaries or Affiliates, having
general voting rights. Such Person shall be employed by a nationally recognized
provider of corporate or structured finance services.

“Initial Bank” has the meaning specified in the recital of parties to this
Agreement.

“Initial Originator” has the meaning specified in the preliminary statements to
this Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, among the Borrower, TXU Energy Retail, the Collection Agent, Oncor
Electric Delivery Transition Bond Company LLC, The Bank of New York Mellon,
Oncor Electric, CAFCO, CRC, Charta, CIESCO, Citibank and the Administrative
Agent (as the same may from time to time be amended, supplemented or otherwise
modified, including any supplement or joinder thereto entered into by the Second
Lien Agent on or as of the Second Lien Effective Date), entered into in
connection with the securitization of regulatory assets and other qualified
costs, and the issuance of transition bonds as authorized by the Financing
Order.

“Investor” means each Citi Investor; provided, however, that upon any assignment
hereunder pursuant to Section 9.02 of all or a portion of the Advances owned by
any Investor together with all or a portion of the rights and obligations of
such Investor hereunder associated therewith to an Eligible Assignee that is a
commercial paper conduit, the Assignee thereof shall be an Investor for all
purposes hereunder.

“Investor Group” means, (i) with respect to the Citi Investors, the Citi Group
Managing Agent, Citibank (for so long as such Bank has any Commitment or has any
outstanding Advances), together with any Person that either becomes a Holder of
outstanding Advances (or an interest therein) owed to such Bank or becomes an
Assignee of such Bank, and each Citi Investor, and (ii) with respect to any
other Investor, its Group Managing Agent, the entity (which shall be an Eligible
Assignee) which is a party as a Bank assignee to the Assignment and Acceptance
to which such Investor is a party, and such Investor.

“Investor Limit” means, (i) with respect to the Investor Group consisting of the
Citi Investors, $200,000,000, and (ii) in the case of each other Investor Group,
the amount set forth as the “Investor Limit” for such Investor Group in the
Register maintained by such Investor Group’s Group Managing Agent pursuant to
Section 9.02(c), in each case as such amount may be reduced from time to time as
the result of any assignment pursuant to Section 9.02 or as such amount may be
reduced pursuant to Section 2.04.

 

22



--------------------------------------------------------------------------------

“Investor Rate” means with respect to any Investor, for any Rate Tranche for any
Fixed Period, the per annum rate equivalent to the weighted average of the per
annum rates paid or payable by such Investor from time to time as interest on or
otherwise (by means of interest rate hedges or otherwise) with respect to those
Promissory Notes issued by such Investor that are allocated, in whole or in
part, by the Group Managing Agent of such Investor on behalf of such Investor to
fund or maintain the Advance or Advances included in such Rate Tranche during
such Fixed Period, as determined by such Group Managing Agent (on behalf of such
Investor), which rates shall reflect and give effect to the commissions of
placement agents and dealers with respect to such Promissory Notes, to the
extent such commissions are allocated, in whole or in part, to such Promissory
Notes by such Group Managing Agent (on behalf of such Investor); provided,
however, that, if any component of such rate is a discount rate, in calculating
the “Investor Rate” for such Fixed Period, such Group Managing Agent shall for
such component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum; provided further, however, that the
Investor Rate shall be the Assignee Rate, if such Investor shall not, for any
reason, fund or maintain such Advance or Advances for such Fixed Period by its
issuing Promissory Notes and the Borrower and the Majority Group Managing Agents
shall not have agreed on another rate.

“Investor Rate Tranche” means all or a portion of one or more Advances funded or
maintained by an Investor which bears interest at a rate per annum determined on
the basis of the Investor Rate (without giving effect to the last proviso
thereof).

“Investor Trustee” means, with respect to any Investor, a trustee or collateral
agent for the benefit of the holders of the commercial paper notes or other
senior indebtedness of such Investor appointed pursuant to such Investor’s
program documents.

“LIBO Rate Tranche” means all or a portion of one or more Advances which bears
interest at a rate per annum determined on the basis of the Adjusted LIBO Rate.

“Liquidation Date” for any Rate Tranche means either (i) such Business Day as
the Majority Group Managing Agents designate in writing pursuant to
Section 2.07(e) following the failure of any of the Release Conditions to be
satisfied (and for the avoidance of doubt, such designation may be made on any
such failure, regardless of whether or not the Borrower is intending to make any
payment for which the Release Conditions must be satisfied) or (ii) such
Business Day as the Borrower designates in writing to each Group Managing Agent
pursuant to Section 2.07(d) at least one Business Day prior to such Business
Day.

“Liquidation Fee” means, for any Investor Rate Tranche or LIBO Rate Tranche for
any Fixed Period (computed without regard to clause (v) of the definition of
“Fixed Period”) for such Rate Tranche, the amount, if any, by which (i) the
additional Yield (calculated without taking into account any Liquidation Fee)
which would have accrued

 

23



--------------------------------------------------------------------------------

on the reductions of Principal of the Advance included in such Rate Tranche
during such Fixed Period (as so computed) if such reductions had remained as
Principal, exceeds (ii) the income, if any, received by the Holder or Holders of
such Advance from such Holder’s or Holders’ investing the proceeds of such
reductions of Principal.

“Liquidation Yield” means, for any Rate Tranche at any date, an amount equal to
the Rate Variance Factor as at such date multiplied by the product of (a) the
Principal of the Advance or portion thereof included in such Rate Tranche as at
such date and (b) the product of (i) the Assignee Rate for such Rate Tranche for
a Fixed Period deemed to commence at such time for a period of 30 days and
(ii) a fraction having as its numerator the number of days in the period equal
to the Average Maturity plus the Collection Delay Period (each as in effect at
such date), and having as its denominator 360.

“Lock-Box Account” means each account used for receiving Collections of Pool
Receivables.

“Lock-Box Agreement” means each account control agreement among the
Administrative Agent, a Lock-Box Bank and either the Collection Agent or any
Originator, giving control of one or more Lock-Box Accounts to the
Administrative Agent within the meaning of section 9-104 of the UCC, in form and
substance satisfactory to the Administrative Agent.

“Lock-Box Bank” means any of the banks holding one or more Lock-Box Accounts for
receiving Collections of Pool Receivables, as listed on Exhibit O-1 hereto.

“Loss Horizon Ratio” means, for any calendar month, a ratio (expressed as a
percentage) computed as of the last day of such calendar month by dividing
(i) the sum of (a) the aggregate Sales during the three calendar month period
ending on such day and (b) the aggregate Outstanding Balance of the Normal
Unbilled Receivables as of such last day by (ii) the Net Receivables Pool
Balance as of such last day.

“Loss Ratio” means, for any calendar month, a ratio (expressed as a percentage)
computed as of the last day of such calendar month by dividing (i) the aggregate
Outstanding Balance of all Non-Executory Pool Receivables that were 61 or more
days, but not more than 90 days, past due as of the last day of such month or
that were written off the books of any Originator or the Borrower during such
month by (ii) the aggregate Sales during the third calendar month immediately
preceding such month.

“Loss Reserve” means, on any day, an amount equal to:

 

       LRP x NRPB

where:

 

  LRP = the Loss Reserve Percentage at the close of business of the Collection
Agent on such day.

 

24



--------------------------------------------------------------------------------

  NRPB = the Net Receivables Pool Balance at the close of business of the
Collection Agent on such day.

“Loss Reserve Percentage” means, on any day, the greater of (a) the Dynamic Loss
Reserve for such day and (b) 7%.

“Majority Group Managing Agents” means at any time such of the Group Managing
Agents as represent (a) Holders which hold outstanding Advances having Principal
in the aggregate of at least 66 2/3% of the Facility Principal at such time or,
(b) if no Advances are then existing, Banks having at least 66 2/3% of the total
Commitments.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of the Borrower, the Collection Agent, any Parent
Undertaking Provider or any Originator and its Subsidiaries which would be
reasonably likely to materially and adversely affect the ability of the
Borrower, the Collection Agent, any Parent Undertaking Provider or any
Originator to perform its obligations under this Agreement or any other
Transaction Document, (ii) the legality, validity or enforceability of this
Agreement or any other Transaction Document or (iii) any Investor’s, Bank’s or
other Holder’s interest in the Receivables generally or in any significant
portion of the Collateral.

“Maximum Loss Ratio” means, on any day, the highest Three-Month Loss Ratio
during the twelve calendar month period then most recently ended.

“Member” means any Investor, Bank or Group Managing Agent which is included in
an Investor Group. The term “Member”, when used without reference to any
Investor Group, means any Member of any Investor Group; and the term “Members”,
when used without reference to any Investor Group, means any or all Members of
any or all Investor Groups.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA (i) to which any of TCEH, any Subsidiary of TCEH or
any ERISA Affiliate is then making or has an obligation to make contributions or
(ii) with respect to which TCEH, any Subsidiary of TCEH or any ERISA Affiliate
could incur liability pursuant to Title IV of ERISA.

“Netting Agreement” means a netting agreement, master netting agreement or other
similar document having the same effect as a netting agreement or master netting
agreement and, as applicable, any collateral annex, security agreement or other
similar document related to any master netting agreement or Permitted Contract
(as defined in the TCEH Credit Agreement as in effect on April 7, 2011).

“Net Receivables Pool Balance” means at any time the Outstanding Balance of the
Eligible Receivables in the Receivables Pool at such time reduced by the sum of
(a) the aggregate amount by which the then Outstanding Balance of all Eligible

 

25



--------------------------------------------------------------------------------

Receivables of each Obligor then in the Receivables Pool exceeds (i) the product
of (A) the Concentration Limit for such Obligor at such time multiplied by
(B) the Net Receivables Pool Balance or, if higher, (ii) the Special
Concentration Limit (as defined in the definition of “Concentration Limit”) for
such Obligor, as the case may be, plus (b) (i) the Unapplied Cash and Credits
and (ii) (x) in the event that the Debt Rating of TCEH is less than Rating
Level 4, but at least at Rating Level 7, 50% of the Customer Deposits at such
time relating to Eligible Receivables then in the Receivables Pool and (y) in
the event that the Debt Rating of TCEH is less than Rating Level 7, 100% of the
Customer Deposits at such time relating to Eligible Receivables then in the
Receivables Pool; plus (c) the amount by which the Outstanding Balance of the
Normal Unbilled Receivables included in the Outstanding Balance of the Eligible
Receivables at such time exceeds an amount equal to the product of (A) the
Outstanding Balance of the Normal Unbilled Receivables included in the Eligible
Receivables at such time times (B) a fraction, the numerator of which is the
Outstanding Balance of the Non-Executory Pool Receivables that have been billed
at such time (other than Non-Executory Pool Receivables that have been billed at
such time which are not Eligible Receivables as a result of the application of
clause (ii), (iii), (xvii) or (xix) of the definition of Eligible Receivables)
and the denominator of which is the Outstanding Balance of the Non-Executory
Pool Receivables that have been billed at such time.

“Non-Qualifiable Representations and Warranties” means Sections 4.01(a), (b),
(c), (d), (f), (g), (h), (j), (l), (o), (p), (q), (t) and (v) hereof and
Sections 4.01(a), (b), (c), (d), (f), (g), (h), (k), (m), (p), (q) and (v) of
the Receivables Sale Agreement.

“Non-Executory Pool Receivables” means all Pool Receivables that have been
originated under a Contract that is not considered an “executory contact” under
clause (xi) in the definition of Eligible Receivables.

“Normal Unbilled Receivable” means, at any time, a Non-Executory Pool Receivable
that has not been billed to the Obligor thereof for a number of days that is
equal to or less than the number of days in the calendar month then most
recently ended, but has been (i) originated by an Originator, (ii) created by
the sale of goods then delivered, or the rendering of services then performed,
by or on behalf of such Originator and (iii) recognized by such Originator as
revenue.

“Notice of Advance” has the meaning specified in Section 2.03(a).

“Notice of Exclusive Control” has the meaning specified in Section 6.03.

“Nuclear Decommissioning Obligations” has the meaning specified in the
definition of “Indebtedness.”

“Obligor” means a Person obligated to make payments for purchase of goods or
services (including, without limitation, electricity) pursuant to a Contract.

“Oncor Electric” means Oncor Electric Delivery Company LLC, a Delaware limited
liability company (f/k/a Oncor Electric Delivery Company, a Texas corporation).

 

26



--------------------------------------------------------------------------------

“Originator” means any of the Initial Originator and any other Person that
becomes an Additional Originator pursuant to and in accordance with the terms of
the Receivables Sale Agreement; provided that, with respect to the Initial
Originator and any other such Person, such Person is a direct or indirect
majority-owned subsidiary of TCEH.

“Originator Report” means a report, in substantially the form of Exhibit F (as
the same may from time to time hereafter be modified by mutual agreement of the
Borrower and the Majority Group Managing Agents), furnished by the Collection
Agent to the Administrative Agent and each Group Managing Agent for each Holder
pursuant to Section 2.09.

“Other Taxes” has the meaning specified in Section 2.17(b).

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof (that is, excluding (i) any accrued or unaccrued
finance charges, late payment fees or other charges and (ii) any present or
future discount, savings or other reduction of the outstanding principal balance
thereof for early or prompt payment of such Receivable), and “Outstanding
Balance” of the Receivables Pool at any time means the then outstanding
aggregate principal balance of all Pool Receivables in the Receivables Pool. For
the avoidance of doubt, the Outstanding Balance of each Average Monthly Billing
Receivable shall be the billed amount set forth on the invoice with respect
thereto.

“Parent Undertaking” means the parent undertaking agreement, dated as of the
date hereof, entered into by TCEH in favor of the Indemnified Parties relating
to obligations of TXU Energy Retail as Originator and as Collection Agent, and
any other parent undertaking agreement entered into by a direct or indirect
parent of an Originator.

“Parent Undertaking Provider” means TCEH and any Person that has entered into a
Parent Undertaking.

“Participant” means, at any time, each Person which at such time shall have
purchased from any Holder a participation interest in one or more Advances of
such Holder or shall have made a commitment to such Holder or its Group Managing
Agent to so purchase such a participation interest.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture or other entity.

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA and is
maintained or contributed to by TCEH, any Subsidiary of TCEH or any ERISA
Affiliate or with respect to which TCEH or any Subsidiary of TCEH could incur
liability pursuant to Title IV of ERISA.

 

27



--------------------------------------------------------------------------------

“POLR Receivable” means a Receivable (i) of an Obligor whose service was
previously provided by an Originator but was transferred to a non-Originator
Provider of Last Resort (“POLR”) due to non-payment to such Originator as
allowed and defined under Chapter 39 of the Public Utility Regulatory Act and
the Substantive Rules thereto the latter of which was issued by the Commission
prior to such Substantive Rules being amended, such amendment being effective on
September 24, 2002; or (ii) of an out of territory Obligor as to which an
Originator was a POLR.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Post Office Box” means each of the post office boxes used for receiving
Collections of Pool Receivables.

“Post Office Box Notice” means a notice, in the form of Exhibit I-2, from the
Collection Agent or any Originator to the United States Postal Service relating
to the Post Office Boxes.

“Principal” means, with respect to any Advance, the original principal amount of
such Advance made by the applicable Investor or Bank pursuant to Sections 2.01
or 2.03, in each case as such amount is reduced from time to time by the
portions of Collections distributed pursuant to Section 2.07 or 2.08, or
otherwise received and distributed, in reduction of such principal amount;
provided that if such principal amount shall have been reduced by any
distribution of any portion of Collections pursuant to Section 2.07 or 2.08, or
otherwise and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such principal amount shall be increased by the amount
of such distribution, all as though such distribution had not been made.

“Promissory Note” means a commercial paper note or other senior promissory note
issued by an Investor.

“Pro Rata Share” means at any time, (a) in the case of any Investor Group, the
percentage obtained by dividing such Investor Group’s Investor Limit at such
time by the total of the Investor Limits for all Investor Groups at such time,
and (b) in the case of any Bank, the percentage obtained by dividing the amount
of such Bank’s Commitment at such time by the total of the Commitments at such
time.

“Qualified Account” means either (a) a segregated account with a Qualified
Institution or (b) a segregated trust account with the corporate trust
department of a Qualified Institution acting as a trustee for funds deposited in
such account.

“Qualified Institution” means (a) Citibank, (b) another depository institution
organized under the laws of the United States of America or any state thereof or
the District of Columbia (or any domestic branch of a foreign bank authorized
under any such laws), (i) whose senior long-term unsecured debt obligations are
rated at least A- or better by S&P and A3 or better by Moody’s, and (ii) which
is subject to regulation

 

28



--------------------------------------------------------------------------------

regarding fiduciary funds on deposit substantially similar to 12 C.F.R.
Section 9.10(b), if applicable, and (iii) which has a combined capital and
surplus of at least $100,000,000 or (c) another depository institution
reasonably acceptable to the Administrative Agent.

“Qualified Transition Bond Issuer” shall mean, with respect to any Originator,
(i) Oncor Electric Delivery Transition Bond Company LLC (formerly known as TXU
Electric Delivery Transition Bond Company LLC), (ii) such Originator, (iii) a
Subsidiary of such Originator formed and operating solely for the purpose of
(A) purchasing and owning transition property created under a “financing order”
(as such term is defined in the Texas Utilities Code) issued by the Commission,
(B) issuing such securities pursuant to such order, (C) pledging its interests
in such transition property to secure such securities and (D) engaging in
activities ancillary to those described in (A), (B) and (C) or (iv) any directly
or indirectly held Subsidiary of such Originator formed and operating for
purposes that include owning TXU Electric Delivery Transition Bond Company LLC.

“Qualified Transition Bonds” of any Originator shall mean securities, however
denominated, that are (i) issued by a Qualified Transition Bond Issuer of such
Originator, (ii) secured by or otherwise payable from transition charges
authorized pursuant to the financing order referred to in clause (iii)(A) of the
definition of “Qualified Transition Bond Issuer”, and (iii) non-recourse to such
Originator and its Consolidated Subsidiaries (other than the issuer of such
securities).

“Ratable Share” means, at any time in respect of any Bank, the percentage
obtained by dividing the amount of such Bank’s Commitment at such time by the
aggregate amount of the Commitments of all the Banks in such Bank’s Investor
Group at such time.

“Rate Tranche” means, as applicable, a Base Rate Tranche, an Investor Rate
Tranche or a LIBO Rate Tranche.

“Rate Variance Factor” means that number which reflects the potential variance
in selected interest rates over a period of time designated by the Majority
Group Managing Agents, as shall be computed by the Collection Agent each month
as set forth in the Originator Report in accordance with the provisions thereof;
provided, however, that, upon the reasonable determination by the Majority Group
Managing Agents that the factors used in computing the “Rate Variance Factor” do
not at any time properly reflect such potential variance, such factors may be
changed by the Majority Group Managing Agents upon at least five days’ prior
notice to the Collection Agent.

“Rating Level” has the meaning set forth in the definition of “Debt Rating”.

“Receivable” means all of the indebtedness of any Obligor under a Contract
arising out of a sale of electricity or related services by any Originator, and
includes the right to payment of any finance charges, late payment fees or
charges of every nature and all other obligations of such Obligor from time to
time incurred with respect thereto; provided, however, “Receivables” shall not
include any indebtedness relating to transition charges authorized pursuant to a
“financing order” (as such term is defined in

 

29



--------------------------------------------------------------------------------

the Utilities Code of the State of Texas) issued by the Public Utility
Commission of Texas (“Transition Charges”); provided, further, that
“Receivables” shall not include any indebtedness of any Excluded Obligor under a
Contract arising out of a sale of electricity or related services by any
Originator.

“Receivable Turnover Ratio” means, for any month, a ratio determined as:

 

       (NRPB/CO) x (30 + CDP)

where :

 

  NRPB = the Net Receivables Pool Balance at the end of such month.

 

  CO = Collections of Non-Executory Pool Receivables received during such month.

 

  CDP = the Collection Delay Period.

“Receivables Sale Agreement” means the Trade Receivables Sale Agreement, dated
as of the date hereof, among the Initial Originator, any Additional Originators,
TXU Energy Retail, as the collection agent, EFH Corp. and the Borrower as the
Buyer, as the same may, from time to time, be amended, modified or supplemented
with the prior written consent of the Majority Group Managing Agents.

“Receivables Pool” means at any time all then outstanding Receivables.

“Register” has the meaning specified in Section 9.02(c).

“Related Bank” means, with respect to any Investor, any Bank that is a Member of
the same Investor Group as such Investor.

“Related Investor” means, with respect to any Investor Group, any Investor or
Investors that are Members of such Investor Group.

“Related Security” means with respect to any Receivable:

(i) all of the interest of the Borrower and the Originators in the goods
(including returned, repossessed or foreclosed goods), if any, relating to the
sale which gave rise to such Receivable;

(ii) all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise;

(iii) all guarantees, letters of credit, security agreements, insurance and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise; and

 

30



--------------------------------------------------------------------------------

(iv) all Contracts relating to such Receivable (except to the extent any
assignment thereof under this Agreement or the Receivables Sale Agreement would
breach a legally enforceable provision of such Contract) and other documents,
books, records and other information (including, without limitation, computer
programs, tapes, disks, punch cards, data processing software and related
property and rights) relating to such Receivable, any Related Security therefor
or the related Obligor.

“Release Conditions” means the following conditions, on any day, with respect to
the release of Collections to the Borrower and/or, after the Second Lien
Effective Date, the application of such Collections to repay obligations under
the Second Lien Loan Documents: (i) the Effective Date shall have occurred and
(ii) the following statements shall be true and correct (unless any failure of
condition in respect of any of the following statements shall have been waived
in writing by the Majority Group Managing Agents in their discretion) on such
day:

(a) No event has occurred and is continuing, or would result from such release
or contemplated application of such Collections on such day, which constitutes
an Event of Termination pursuant to Article VII;

(b) None of the following events has occurred and is continuing, or would result
from such release or contemplated application of such Collections, which would
constitute an Event of Termination but for the requirement that notice be given
or time elapse or both pursuant to Article VII, subject to the grace periods, if
any, specified below:

(1) Any material (as determined in the sole judgment of the Majority Group
Managing Agents) failure to perform or observe any term, covenant or agreement
shall have occurred pursuant to Section 7.01(a), and the same shall have
continued for five days following notice from the Majority Group Managing Agents
pursuant thereto;

(2) Any event described in Section 7.01(c) shall have occurred and be
continuing;

(3) Any event shall have occurred and be continuing as described in
Section 7.01(h); or

(4) Any event shall have occurred and be continuing as described in
Section 7.01(i) or (j), and such event shall have continued for five days; and

(c) The Borrower shall not have delivered an instruction to any Originator
pursuant to Section 3.02 of the Receivables Sale Agreement instructing such
Originator that Purchases (as defined in the Receivables Sale Agreement) from
such Originator shall no longer occur automatically on each day or that the
Borrower will cease purchasing Receivables from such Originator;

 

31



--------------------------------------------------------------------------------

“Reportable Event” means a “reportable event” described in Section 4035(b) of
ERISA.

“Sales” means, with respect to any period, the aggregate Outstanding Balance of
Non-Executory Pool Receivables that (a) were acquired by the Borrower and
(b) have been billed to the Obligor thereof during such period.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Second Lien Agent” means a commercial bank organized under the laws of the
United States or of any State thereof and having a combined capital and surplus
of at least $250,000,000 (as of the Second Lien Effective Date) and reasonably
satisfactory to the Administrative Agent, in its capacity as administrative
agent under the Second Lien Credit Agreement, and any successor to such Person
thereunder.

“Second Lien Credit Agreement” means a second lien credit agreement, among the
Borrower, certain lenders party thereto, TXU Energy Retail, as collection agent,
and the Second Lien Agent, which shall satisfy the terms set forth in
Section 5.03(p)(i) and otherwise be in form and substance reasonably
satisfactory to the Administrative Agent, as the same may be amended, modified
or restated from time to time in accordance with the terms of the Second Lien
Intercreditor Agreement.

“Second Lien Effective Date” means the date on which the Second Lien Credit
Agreement is effective in accordance with its terms and each of the following
conditions shall be met to the reasonable satisfaction of the Administrative
Agent:

(a) the Administrative Agent and each Group Managing Agent shall have received
their final credit approvals necessary to approve the credit facility being
provided under the Second Lien Credit Agreement and the terms of the Second Lien
Intercreditor Agreement;

(b) the Administrative Agent shall have received fully executed copies of the
Second Lien Credit Agreement, the Second Lien Intercreditor Agreement and any
other Second Lien Loan Documents, each (unless otherwise indicated) dated as of
such date, in form and substance reasonably satisfactory to the Group Managing
Agents;

(c) the conditions precedent to the effectiveness of the Second Lien Credit
Agreement and the making of the loans thereunder shall have been satisfied
without modification, amendment or waiver (except as approved in writing by the
Administrative Agent);

(d) the Second Lien Agent shall have become a party to the Intercreditor
Agreement; and

 

32



--------------------------------------------------------------------------------

(e) the Administrative Agent shall have received such other documents and
certificates (including a certificate from the Borrower certifying that the
conditions set forth in clauses (a) through (d) hereof have been satisfied) that
it reasonably requests.

“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement, effective as of the Second Lien Effective Date, by and among the
Administrative Agent, TXU Energy Retail, as the Collection Agent, the Borrower
and the Second Lien Agent, in form and substance reasonably acceptable to the
Administrative Agent, as the same may be amended, modified or restated from time
to time.

“Second Lien Loan Documents” means, collectively, the Second Lien Credit
Agreement and the “Second Priority Debt Documents” as such term is defined in
the Second Lien Intercreditor Agreement.

“Secured Obligations” has the meaning specified in Section 11.02.

“Securitization Company Party” means each of CAFCO, CRC, CHARTA and CIESCO to
the extent they are a party to this Agreement.

“Settlement Date (Capital)” means the last day of each Settlement Period during
the term of this Agreement.

“Settlement Date (Yield and Fees)” for any Rate Tranche means (i) except as
specified in clauses (ii) or (iii) hereof, with respect to any Investor Rate
Tranche or Base Rate Tranche, the second Business Day after the end of each
Fixed Period applicable thereto, and with respect to any LIBO Rate Tranche, the
last day of each Fixed Period applicable thereto, (ii) on and after the
Termination Date for such Rate Tranche, such period (including, without
limitation, a period of one day) as shall be selected from time to time by the
Majority Group Managing Agents or, in the absence of any such selection, each
period of thirty days from the immediately preceding Settlement Date (Yield and
Fees); and (iii) if and for so long as the Facility Principal shall have been
reduced to zero, each Determination Date.

“Settlement Period” for any Rate Tranche means (i) except as specified in
clauses (ii), (iii) or (iv) hereof, each period commencing on the first day of
each Fixed Period for such Rate Tranche and ending on the last day of such Fixed
Period; (ii) (x) in the event that and for so long as TCEH’s Debt Rating is at
or below Rating Level 5, but at or above Rating Level 9, a period of one week
and (y) in the event that and for so long as TCEH’s Debt Rating is below Rating
Level 9, a period of one day; (iii) on and after the Termination Date for such
Rate Tranche, such period (including, without limitation, a period of one day)
as shall be selected from time to time by the Majority Group Managing Agents or,
in the absence of any such selection, each period of thirty days from the last
day of the immediately preceding Settlement Period; and (iv) if and for so long
as the Facility Principal shall have been reduced to zero, each period of thirty
days from the last day of the immediately preceding Settlement Period; provided,
that with respect to clauses (iii) and (iv), in the case of any downgrade in the
Debt Rating of TCEH as described in clause (ii), the “Settlement Period” shall
not be longer than the period described in clause (ii) for such downgrade.

 

33



--------------------------------------------------------------------------------

“Standard & Poor’s” or “S&P” means Standard & Poor’s Rating Services, a division
of McGraw-Hill Companies, Inc. and any successor thereto.

“Stress Factor” on any day, means the following:

(i) 2.00 if the Debt Rating of TCEH is at least Rating Level 4;

(ii) 2.25 if the Debt Rating of TCEH is lower than Rating Level 4 but at least
Rating Level 7; and

(iii) 2.50 if the Debt Rating of TCEH is lower than Rating Level 7.

“Subcontractor” means any Person referred to in Exhibit K or subsequently
contracted by the Collection Agent and which Person is not the subject of a
notice in the form of Exhibit H, given at any time after the occurrence of an
Event of Termination, canceling such designation.

“Subsidiary” shall mean, with respect to any person (the “parent”), any
corporation or other entity of which securities or other ownership interest
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such parent; provided, however, that Qualified Transition
Bond Issuers and Subsidiaries of Qualified Transition Bond Issuers shall not be
deemed to be Subsidiaries of any Originator.

“Substitutable Investor Group” has the meaning specified in Section 2.12.

“Taxes” has the meaning specified in Section 2.17(a).

“TCEH” means Texas Competitive Electric Holdings Company LLC, a Delaware limited
liability company.

“TCEH Credit Agreement” means that certain Credit Agreement, dated as of
October 10, 2007, as amended by Amendment No. 1 thereto dated as of August 7,
2009 and Amendment No. 2 thereto dated as of April 7, 2011, among, inter alia,
Holdings, TCEH, as the borrower, Citibank, as administrative agent, and the
several lenders from time to time parties thereto, and, unless otherwise
specified herein, including all amendments, restatements, modifications,
supplements or waivers entered into from time to time in accordance with the
terms thereof. When referring in any Transaction Document to a defined term in
the TCEH Credit Agreement as in effect on any specific date, any other defined
term in the TCEH Credit Agreement used directly or indirectly in, or otherwise
for purposes of formulating, such defined term shall likewise have the meaning
set forth in the TCEH Credit Agreement as in effect on such specific date.

“Termination Date” for any Rate Tranche means the earliest of (i) the
Liquidation Date for such Rate Tranche, and (ii) as applicable, (a) in the case
of a Rate Tranche owned by a Bank, the Commitment Termination Date or (b) in the
case of a Rate Tranche owned by an Investor, the Facility Termination Date.

 

34



--------------------------------------------------------------------------------

“Texas Business Day” means any day other than a Saturday, Sunday or public
holiday or the equivalent for banks in New York City or Dallas, Texas.

“Three-Month Dilution/Sales Ratio” means, for any calendar month, the average of
the Dilution/Sales Ratios for such month and the two immediately preceding
calendar months.

“Three-Month Loss Ratio” means, as of the last day of any calendar month, the
average of the Loss Ratios for such month and the two immediately preceding
calendar months.

“Three-Month Receivable Turnover Ratio” means, for any calendar month, the
average of the Receivable Turnover Ratio for such calendar month and the two
immediately preceding calendar months.

“Transition Charges” has the meaning specified in the definition of
“Receivable.”

“Transaction Documents” means this Agreement, the Receivables Sale Agreement,
the Fee Letters, the Parent Undertakings, the Lock-Box Agreements, the
Intercreditor Agreement and (on and after the Second Lien Effective Date) the
Second Lien Intercreditor Agreement.

“TXU Change of Control” means a “Change of Control” as defined in the TCEH
Credit Agreement as in effect on April 7, 2011.

“TXU Collection Agent” has the meaning specified in the Receivables Sale
Agreement.

“TXU Energy Retail” has the meaning specified in the recital of parties to this
Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unapplied Cash and Credits” means, at any time, the sum of (a) (i) the
aggregate amount of Collections or other cash (excluding Customer Deposits) then
held by or for the account of the Collection Agent, any Originator or the
Borrower in respect of the payment of Pool Receivables, but not yet applied to
any such Receivable, multiplied by (ii) a fraction having as its numerator the
aggregate Outstanding Balance of Non-Executory Pool Receivables at such time,
and having as its denominator the aggregate Outstanding Balance of Pool
Receivables at such time, plus (b) the sum for each Obligor equal to the lesser
of (x) the Outstanding Balance of all Eligible Receivables of such Obligor and
(y) the credits (excluding Customer Deposits) then held by or for the account of
the Collection Agent, any Originator or the Borrower in respect of the payment
of Non-Executory Pool Receivables of such Obligor, but not yet applied to any
such

 

35



--------------------------------------------------------------------------------

Receivable; plus (c) the sum for each Obligor equal to the lesser of (x) the
Outstanding Balance of all Average Monthly Billing Receivables of such Obligor
and (y) the credits in respect of the Average Monthly Billing Receivables of
such Obligor relating to the amount, if any, by which the Outstanding Balance
thereof plus the amount of Collections collected under the program pursuant to
which such Average Monthly Billing Receivables arose exceeds the amount
attributable to the consumption of electricity under such program.

“Yield” means for each Rate Tranche during any Fixed Period for such Rate
Tranche, the product of

 

       (IR x P x ED)

               360

where:

 

  P = the Principal (or portion thereof allocated to such Rate Tranche) during
such Fixed Period.

 

  IR = as applicable, (i) with respect to any Investor, the Investor Rate for
such Rate Tranche for such Fixed Period (which rate shall be the Assignee Rate,
if the applicable Investor shall not, for any reason, fund or maintain such Rate
Tranche for such Fixed Period by its issuing Promissory Notes and the Borrower
and the Majority Group Managing Agents shall not have agreed on another rate)
and (ii) with respect to any Bank, the Assignee Rate for such Rate Tranche for
such Fixed Period.

 

  ED = the actual number of days elapsed during such Fixed Period;

provided, however, that no provision of this Agreement shall require the payment
or permit the collection of Yield in excess of the maximum permitted by
applicable law; and provided further that Yield for any Rate Tranche shall not
be considered paid by any distribution if at any time such distribution is
rescinded or must otherwise be returned for any reason.

“Yield Reserve” for any Rate Tranche at any time means the sum of (i) the
Liquidation Yield at such time for such Rate Tranche and (ii) the accrued and
unpaid Yield for such Rate Tranche.

SECTION 1.02. Other Terms.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

36



--------------------------------------------------------------------------------

SECTION 1.03. Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”.

SECTION 1.04. References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references herein to agreements,
documents and instruments shall be deemed to include all subsequent amendments,
restatements, amendment and restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, amendment and restatements, extensions, supplements and other
modifications are not prohibited by any Transaction Document; and (b) references
herein to any requirement of law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such requirement of law.

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES

SECTION 2.01. Facility; Commitment to Make Advances.

On the terms and conditions hereinafter set forth, during the period from the
Effective Date to the Facility Termination Date, each Investor may, in its sole
discretion, make loans to the Borrower (the “Advances”) from time to time and,
during the period from the Effective Date to the Commitment Termination Date
with respect to each Bank, such Bank severally agrees that from time to time in
the event that the Related Investors of any Investor Group of which such Bank is
a Member decline to make any Advance in an amount equal to its Pro Rata Share of
the aggregate amount requested by the Borrower, such Bank shall, when and if
requested by the Borrower, make such Advance in an amount equal to its Ratable
Share of the portion of such aggregate amount requested from and not made by
such Related Investor. Advances by Investors within each Investor Group shall be
made by the Investors making such Advances simultaneously and in such amounts as
shall be determined by the Group Managing Agent of such Investor Group. Each
such ratable portion so advanced by a Bank or an Investor shall constitute a
separate Advance. Under no circumstances shall any Investor make any Advance or
any Bank be obligated to make any Advance if, after giving effect to such
Advance, (i) the aggregate Principal of all Advances of such Investor’s Investor
Group or Bank, as applicable, would exceed such Investor Group’s Investor Limit
or such Bank’s Commitment, respectively, or (ii) the aggregate Principal of all
Advances of the Members of the Investor Group of such Investor or Bank would
exceed the Investor Limit for such Investor Group or the sum of the Commitments
of the Banks in such Investor Group or (iii) if, after giving effect to such
Advance and all other Advances to be made by all of the Investors and/or Banks
at such time, the Facility Principal would exceed the least of (1) the total of
the Investor Limits, (2) the total of the Commitments and (3) the Adjusted
Borrowing Base.

SECTION 2.02. [Intentionally Omitted].

 

37



--------------------------------------------------------------------------------

SECTION 2.03. Making Advances.

(a) Each Advance by the Investors and/or Banks shall be made on notice from the
Borrower to each Group Managing Agent (with a copy to the Administrative Agent),
given not later than 3:00 p.m. (New York City time) on the Business Day before
the date of such Advance (a “Notice of Advance”). Each such Notice of Advance
shall be by telephone, telecopier or email, specifying the requested
(A) aggregate amount to be advanced to the Borrower and (B) Business Day of such
Advance, which notice shall be in the form of Exhibit J hereto. Each Investor
shall promptly notify each Group Managing Agent, the Administrative Agent and
the Borrower if it has determined to make its Advance and if such Investor has
not so notified its Group Managing Agent by 11:00 A.M. on the date of such
proposed Advance, such Investor shall be deemed to have agreed to make an
Advance in an amount equal to such percentage of the aggregate amount requested
by the Borrower as specified by its Group Managing Agent. The Group Managing
Agent for each Investor shall promptly thereafter notify the Borrower if Yield
for any Rate Tranche of which all or any portion of any such Advance is to be a
part is to be computed for such Rate Tranche as a Base Rate Tranche or a LIBO
Rate Tranche. If any Investor notifies its Group Managing Agent and the
Administrative Agent that it has determined not to make such Advance or that it
has determined to fund in place of any non-funding Investor (it being understood
that each Investor willing to so make and fund an Advance shall be permitted by
the other Investors to do so), the Investors who have determined to make such
Advance shall notify their Group Managing Agent and the Administrative Agent of
the amount of such Advance being made by each such Investor. Each Group Managing
Agent shall promptly thereafter, on each day it receives any such notice, notify
the Borrower of the identity of such Investors, if any, which have determined to
make and so fund such Advances and the amount of such Advance being made by each
such Investor. If the Investors, in the aggregate, have not determined to
advance the aggregate amount requested by the Borrower, the Group Managing Agent
for each Investor Group that has determined not to fund its Pro Rata Share of
the aggregate amount requested by the Borrower shall, at the request of the
Borrower, promptly send notice of the amount thereof not being advanced by such
Investors to all of the Banks in such Investor’s Investor Group concurrently by
telecopier or other electronic means specifying each Bank’s Ratable Share
thereof, the date of such Advance and the type of Rate Tranche (Base Rate
Tranche or LIBO Rate Tranche).

(b) On the date of each Advance by the Investors and/or the Banks making such
Advance, each Investor and/or Bank shall, upon satisfaction of the applicable
conditions set forth in Article III, make available to its Group Managing Agent
an amount equal to such Investor’s share of its Investor Group’s Pro Rata Share
of the aggregate amount requested by the Borrower or such Bank’s Ratable Share
thereof, as applicable, by deposit of such amount in same day funds to the
account of such Group Managing Agent, as described in Section 2.10, and after
receipt by such Group Managing Agent of such funds, such Group Managing Agent
will deposit such amount in same day funds at the Borrower’s Account.

(c) The Group Managing Agent for each Investor or Bank with any outstanding Rate
Tranches shall, within 2 Business Days following the last day of each successive
Fixed Period for any such Rate Tranche so long as it is owned by such Investor
or Bank, notify the Borrower of the applicable Investor Rate and/or Assignee
Rate applicable thereto.

 

38



--------------------------------------------------------------------------------

(d) Each Notice of an Advance from the Borrower delivered pursuant to
Section 2.03(a) shall be irrevocable and binding on the Borrower. The Borrower
shall indemnify each Indemnified Party against any actual loss or expense
incurred by such Indemnified Party as a result of any failure to fulfill on or
before the date of any Advance the applicable conditions set forth in
Article III, including, without limitation, any actual loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Indemnified Party to fund its Advance when such Advance, as a result of
such failure, is not made on such date.

SECTION 2.04. Termination or Reduction of the Investor Limits and Commitments.

(a) Optional. The Borrower may, upon thirty days’ notice to the Administrative
Agent and each Group Managing Agent, terminate in whole or reduce in part,
(i) ratably for each Investor Group, the unused portions of the aggregate
Investor Limits or (ii) ratably for each Bank, the unused portions of the
aggregate Commitments; provided that such notice requirement shall be reduced to
one Business Day upon the reduction to zero of the Facility Principal; provided
further that for purposes of this Section 2.04(a), the unused portion of the
aggregate Investor Limits and Commitments shall be computed as the excess of
(i) the aggregate Investor Limits or Commitments, as applicable, immediately
prior to giving effect to such termination or reduction over (ii) the Facility
Principal outstanding at the time of such computation under this Agreement;
provided further that each partial reduction shall be in an amount equal to
$1,000,000 or an integral multiple thereof.

(b) Mandatory. On each day on which the Borrower shall, pursuant to
Section 2.04(a), (i) reduce in part the unused portion of the aggregate
Commitments, the aggregate Investor Limits shall automatically, and ratably for
each Investor Group, be reduced by an equal amount and (ii) reduce in part the
unused portion of the aggregate Investor Limits, the aggregate Commitments shall
automatically, and ratably for each Bank, be reduced by an equal amount. The
aggregate Investor Limits shall automatically terminate in whole on any day on
which the Borrower shall terminate in whole the aggregate Commitments pursuant
to Section 2.04(a) and the aggregate Commitments shall automatically terminate
in whole on any day on which the Borrower shall terminate in whole the aggregate
Investor Limits pursuant to Section 2.04(a).

SECTION 2.05. Fees.

(a) The Borrower shall pay to the Administrative Agent and each Group Managing
Agent such fees as are set forth in the Fee Letters (collectively, the “Fees”).

(b) The Collection Agent shall be paid a collection fee (the “Collection Agent
Fee”) of  1/2 of 1% per annum (or such other reasonable prevailing market rate
agreed to in writing from time to time by the Borrower, the Collection Agent,
and each Group Managing Agent) on the average daily amount of the Principal of
the outstanding Advance or portion thereof included in each Rate Tranche, from
the Effective Date until the later of the Facility Termination Date or

 

39



--------------------------------------------------------------------------------

the date on which the Facility Principal is reduced to zero, payable on each
Settlement Date (Yield and Fees) for such Rate Tranche; provided that such fee
shall be payable only from Collections pursuant to, and subject to the priority
of payment set forth in, Section 2.07 and Section 2.08.

SECTION 2.06. Collection Account.

(a) The Collection Agent shall establish and maintain a Qualified Account at a
Qualified Institution (which shall initially be JPMorgan Chase Bank, N.A.) in
the name of the Borrower (the “Collection Account”), which shall be identified
as the “Collection Account for TXU Energy Receivables Company LLC”. If Citibank
at any time ceases to be the Administrative Agent then, within ten (10) Business
Days, the Borrower and the Collection Agent shall establish a new Collection
Account meeting the conditions specified above, transfer any monies, documents,
instruments, investment property, certificates of deposit and other property to
such new Collection Account and from the date such new Collection Account is
established, it shall be the Collection Account. The Collection Account shall be
under the control of the Administrative Agent and, subject to the rights and
obligations of the Collection Agent described in Section 2.07 and 2.08 with
respect thereto, neither the Borrower, nor any Person claiming by, through or
under the Borrower, shall have any right to withdraw any amount from, the
Collection Account. The Collection Agent agrees that it shall have no right of
setoff or banker’s lien against, and no right to otherwise deduct from, any
funds held in the Collection Account for any amount owed to it by the Borrower,
any Originator, the Administrative Agent, any Group Managing Agent or any
Holder. The tax identification number associated with the Collection Account
shall be that of the Borrower.

(b) At the written direction of the Collection Agent, funds on deposit in the
Collection Account (including the sub-accounts thereto) shall be invested in
Eligible Investments selected by the Collection Agent. Absent written direction
of the Collection Agent, funds on deposit in the Collection Account shall be
invested in Eligible Investments described in clause (b) of the definition
thereof with maturities of one (1) day. All such Eligible Investments shall be
made in the name of the Administrative Agent and held by the Administrative
Agent for the benefit of the Holders. All interest and other investment earnings
(net of losses and investment expenses) received on funds on deposit in the
Collection Account, to the extent such investment income is not needed to make
any payment hereunder, shall be added to the Collection Account.

(c) If at any time the Borrower or the Collection Agent shall determine that any
amount on deposit in the Collection Account does not constitute Collections or
the proceeds thereof, the Borrower or the Collection Agent shall withdraw such
amounts from the Collection Account and pay such amounts to the Person that the
Borrower or the Collection Agent determines is the Person entitled thereto
within one (1) Business Day of the identification thereof.

(d) The Borrower has established and shall maintain two subaccounts of the
Collection Account: a subaccount for the allocation of Collections to be applied
to pay Yield, Fees, Liquidation Fees and Collection Agent Fees and other fees
and expenses payable hereunder (the “Expense Subaccount”) and a subaccount for
the allocation of Collections to be applied to reduce Principal of Advances (the
“Capital Subaccount”). Funds allocated to the Expense

 

40



--------------------------------------------------------------------------------

Subaccount shall be invested in Eligible Investments selected by the Collection
Agent with maturities no later than the close of business on the Business Day
immediately preceding the next Settlement Date (Yield and Fees). Funds allocated
to the Capital Subaccount shall be invested in Eligible Investments selected by
the Collection Agent with maturities no later than the next Settlement Date
(Capital).

SECTION 2.07. Non-Liquidation Settlement Procedures.

(a) In respect of any Rate Tranche as to which the Termination Date has not
occurred, on each Business Day, the Collection Agent shall, out of the
Collections received on the Business Day preceding such Business Day,
(i) deposit into the Collection Account (and allocate to the applicable
subaccount) the following amounts in the following priority: (A) an amount equal
to the Yield, Fees, Liquidation Fee and Collection Agent Fee accrued through
such Business Day with respect to such Rate Tranche and not so previously
allocated to the Expense Subaccount (which shall be allocated to the Expense
Subaccount), (B) an amount equal to any Borrowing Base Deficiency on such
Business Day (calculated after giving effect to the payment of any other amounts
previously allocated to the Capital Subaccount which are to be paid to the Group
Managing Agents on such Business Day pursuant to Section 2.07(b)(ii)) (which
shall be allocated to the Capital Subaccount), (C) an amount equal to the
aggregate of all other amounts then accrued or owed hereunder on such Business
Day by the Borrower to the Investors, the Banks, the Administrative Agent or the
Group Managing Agents and not so previously allocated to the Expense Subaccount
(which shall be allocated to the Expense Subaccount), (D) an amount equal to all
amounts payable with respect to any Rate Tranche for which the Termination Date
has occurred on or prior to such Business Day which have not yet been deposited
in the Collection Account and allocated to the applicable subaccount in
accordance with Section 2.08 (which shall be allocated to the Expense Subaccount
or the Capital Subaccount, as applicable) and (E) an amount equal to the amount
which the Borrower shall have instructed the Collection Agent to allocate to the
Capital Subaccount pursuant to Section 2.07(d) (which shall be allocated to the
Capital Subaccount), and (ii) deposit the remainder of such Collections to the
Borrower’s Account or as otherwise directed by the Borrower in writing, unless,
following the Second Lien Effective Date, the Second Lien Agent delivers written
instructions to the Collection Agent and the Administrative Agent that such
remaining Collections are to be applied to amounts due and owing under the
Second Lien Credit Agreement and otherwise in accordance with the terms of the
Second Lien Credit Agreement and the Second Lien Intercreditor Agreement, in
which case the remainder of such Collections shall be remitted to the Second
Lien Agent; provided that (w) no instructions by the Borrower shall direct any
such Collections to be remitted to the Second Lien Agent or applied to amounts
due and owing under the Second Lien Credit Agreement, (x) no such instructions
by the Second Lien Agent shall be followed by the Collection Agent, (y) no such
amounts shall be remitted to the Second Lien Agent or applied to amounts due and
owing under the Second Lien Credit Agreement and (z) no amounts shall be
remitted to the Borrower’s Account or as otherwise directed by the Borrower, in
each such case, if the Release Conditions are not satisfied on such Business
Day.

(b) Prior to the occurrence of the Termination Date in respect of a Rate
Tranche, (i) on each Settlement Date (Yield and Fees) for such Rate Tranche, the
Collection Agent shall withdraw from the Expense Subaccount and pay (x) to
itself an amount equal to the accrued and unpaid Collection Agent Fee with
respect to such Rate Tranche and (y) to each applicable Group

 

41



--------------------------------------------------------------------------------

Managing Agent, for the Banks and Investors within its Investor Group, as
described in Section 2.10, or the Administrative Agent (with respect to sums
owed to the Administrative Agent, only such Holders’ pro rata share thereof
based upon the ratio of the aggregate Principal of the outstanding Advances of
such Holders to the Facility Principal), an amount equal to all accrued Yield,
Fees, Liquidation Fees and all other amounts due and payable (other than
Principal) with respect to such Rate Tranche and (ii) on the Settlement Date
(Capital) for each Settlement Period for such Rate Tranche, the Collection Agent
shall withdraw from the Capital Subaccount (including any amounts allocated to
the Capital Subaccount on such Business Day) and pay to each applicable Group
Managing Agent, for the Holders within its Investor Group, as described in
Section 2.10, an aggregate amount equal to the Borrowing Base Deficiency on such
Business Day and any other Principal for such Rate Tranche that the Borrower
elected to pay on such Business Day pursuant to Section 2.07(d) (or, if less,
the aggregate amount then allocated to the Capital Subaccount). Upon receipt of
such amounts, such Group Managing Agent shall distribute them to such Banks,
Investors, such Group Managing Agent and/or the Administrative Agent (to the
extent of such applicable Holders’ pro rata share thereof as determined above),
as the case may be, in payment thereof.

(c) If, on any Business Day on which Collections are to be withdrawn from the
Expense Subaccount and applied to make payments pursuant to Section 2.07(b)(i)
in respect of any Rate Tranche, there shall be insufficient funds allocated to
the Expense Subaccount to make such payments in full, such amounts shall be paid
pursuant to Section 2.07(b)(i) in the following order of priority: (i) first, an
amount equal to the accrued Yield required to be paid on such Business Day,
(ii) second, an amount equal to the accrued Collection Agent Fee required to be
paid on such Business Day, (iii) third, an amount equal to the accrued Fees and
Liquidation Fees required to be paid on such Business Day, and (iv) fourth, an
amount equal to all other amounts accrued and required to be paid hereunder or
under the Fee Letters on such Business Day by the Borrower to the Investors, the
Banks, the Administrative Agent (to the extent of such applicable Holders’ pro
rata share thereof as determined above) or the Group Managing Agents.

(d) On any Business Day prior to the Termination Date in respect of all Rate
Tranches, the Borrower may instruct the Collection Agent to deposit in the
Collection Account and allocate to the Capital Subaccount all or a portion of
the Collections otherwise to be deposited into the Borrower’s Account or as
directed by the Borrower pursuant to Section 2.07(a), in each case, to be paid
to the Group Managing Agents pursuant to Section 2.07(b)(ii). Upon at least one
Business Day’s prior notice to the Group Managing Agents and the Collection
Agent, the Borrower may by delivery of an officer’s certificate delivered by
3:00 p.m. (New York City time) (i) on any Business Day prior to the Termination
Date in respect of all Rate Tranches, instruct the Collection Agent to
distribute an amount of funds so allocated to the Capital Subaccount, ratably to
the account of each Group Managing Agent for the ratable payment of the
Principal of the outstanding Advances or Advances included within such Rate
Tranche to the relevant Investors and Banks or (ii) designate a Liquidation Date
with respect to any Rate Tranche, in which case all payments with respect to
such Rate Tranche shall be made pursuant to Section 2.08.

(e) Upon at least one Business Day’s prior notice to the Borrower and the
Collection Agent, the Majority Group Managing Agents may, on any Business Day
prior to the Termination Date in respect of all Rate Tranches, designate a
Liquidation Date with respect to any Rate Tranche during any period when the
Borrower cannot satisfy the Release Conditions, in which case all payments with
respect to such Rate Tranche shall be made pursuant to Section 2.08.

 

42



--------------------------------------------------------------------------------

(f) In the event that a Termination Date has occurred with respect to one or
more Rate Tranches, but not with respect to all Rate Tranches, with the result
that Collections are to be identified and set aside pursuant to both
Sections 2.07 and 2.08, Collections shall be allocated between Sections 2.07 and
2.08 in proportion to the aggregate Principal of the Rate Tranches subject to
Section 2.07 and 2.08, respectively.

SECTION 2.08. Liquidation Settlement Procedures.

(a) In respect of one or more Rate Tranches as to which the Termination Date has
occurred, on each Business Day on or after the occurrence of the Termination
Date in respect of such Rate Tranche(s), the Collection Agent shall, out of the
Collections received on the Business Day preceding such Business Day,
(i) deposit into the Collection Account (and allocate to the applicable
subaccount) the following amounts in the following priority: (A) an amount equal
to the Yield, Fees, Liquidation Fee and Collection Agent Fee accrued through
such Business Day with respect to such Rate Tranche(s) and not so previously
allocated to the Expense Subaccount pursuant to Section 2.07(a) or this
Section 2.08(a) (which shall be allocated to the Expense Subaccount), (B) an
amount equal to the aggregate Principal of each outstanding Advance or portion
thereof included in such Rate Tranche(s) and not so previously allocated to the
Capital Subaccount pursuant to Section 2.07 or this Section 2.08(a) (which shall
be allocated to the Capital Subaccount) and (C) an amount equal to the aggregate
of all other amounts payable with respect to such Rate Tranche(s) (other than
those amounts to be deposited pursuant to the preceding clauses (A) and (B)) by
the Borrower to the Banks and Investors with respect thereto, the Group Managing
Agent for such Banks and Investors or the Administrative Agent (which shall be
allocated to the Expense Subaccount).

(b) On the Settlement Date (Yield and Fees) for each such Rate Tranche, the
Collection Agent shall withdraw from the Expense Subaccount and pay (x) to
itself an amount equal to the accrued and unpaid Collection Agent Fee with
respect to such Rate Tranche and (y) to each applicable Group Managing Agent,
for the Banks and Investors within its Investor Group, as described in
Section 2.10, or the Administrative Agent (with respect to sums owed to the
Administrative Agent, only such Holders’ pro rata share thereof based upon the
ratio of the aggregate Principal of the outstanding Advances of such Holders to
the Facility Principal) an amount equal to all accrued Yield, Fees, Liquidation
Fees and all other amounts due and payable (other than Principal) by the
Borrower with respect to such Rate Tranche. On the Settlement Date (Capital) for
each Settlement Period for such Rate Tranche, the Collection Agent shall
withdraw from the Capital Subaccount and pay to each applicable Group Managing
Agent, for any Holder of any Advance or portion thereof included in such Rate
Tranche within its Investor Group, as described in Section 2.10, an amount equal
to (or such lesser amount allocated to the Capital Subaccount on such Business
Day) the aggregate Principal of each outstanding Advance or portion thereof
included in such Rate Tranche.

 

43



--------------------------------------------------------------------------------

(c) Any Collections not required to be deposited into the Collection Account on
any Business Day pursuant to Section 2.07 or this Section 2.08 shall
be deposited to the Borrower’s Account or as otherwise directed by the Borrower
in writing, unless, following the Second Lien Effective Date, the Second Lien
Agent delivers written instructions to the Collection Agent and the
Administrative Agent that such remaining Collections are to be applied to
amounts due and owing under the Second Lien Credit Agreement and otherwise in
accordance with the terms of the Second Lien Credit Agreement and the Second
Lien Intercreditor Agreement, in which case the remainder of such Collections
shall be remitted to the Second Lien Agent; provided that (w) no instructions by
the Borrower shall direct any such Collections to be remitted to the Second Lien
Agent or applied to amounts due and owing under the Second Lien Credit
Agreement, (x) no such instructions by the Second Lien Agent shall be followed
by the Collection Agent, (y) no such amounts shall be remitted to the Second
Lien Agent or applied to amounts due and owing under the Second Lien Credit
Agreement and (z) no amounts shall be remitted to the Borrower’s Account or as
otherwise directed by the Borrower, in each such case, if the Release Conditions
are not satisfied on such Business Day.

(d) If, on any Business Day on which Collections are to be withdrawn from the
Expense Subaccount and applied to make payments pursuant to Section 2.08(b) in
respect of any Rate Tranche, there shall be insufficient funds in the Expense
Subaccount to make such payments in full, such amounts shall be paid pursuant to
Section 2.08(b) in the following order of priority: (i) first, an amount equal
to the accrued Yield required to be paid on such Business Day, (ii) second, an
amount equal to the accrued Collection Agent Fee required to be paid on such
Business Day, (iii) third, an amount equal to the accrued Fees required to be
paid on such Business Day, (iv) fourth, an amount equal to the accrued
Liquidation Fees required to be paid on such Business Day, (v) fifth, to the
Administrative Agent for any out-of-pocket costs and expenses owed hereunder by
the Borrower to the Administrative Agent (to the extent of such applicable
Holders’ pro rata share thereof as determined above), (vi) sixth, to such Group
Managing Agent for any out-of-pocket costs and expenses owed hereunder by the
Borrower to such Group Managing Agent, and (vii) seventh, to such Banks and
Investors in payment of other amounts payable to such Banks and Investors with
respect to such Rate Tranche.

(e) Upon receipt of funds deposited to the account of each Group Managing Agent
pursuant to this Section 2.08, such Group Managing Agent shall distribute them,
on the applicable payment date for such amounts, (i) to the Administrative Agent
and such Group Managing Agent for accrued and unpaid fees under the Fee Letters
payable to the Administrative Agent or such Group Managing Agent and other
amounts owed hereunder or under the Fee Letters by the Borrower to the
Administrative Agent or such Group Managing Agent (with respect to amounts
accrued or owed to the Administrative Agent, only such applicable Holders’ pro
rata share thereof as determined above), and (ii) to the Holders of any Advance
or portion thereof included in such Rate Tranche represented by such Group
Managing Agent (a) in payment of the accrued Yield and Liquidation Fee with
respect to such Rate Tranche, (b) in reduction (to zero) of the aggregate
Principal of such outstanding Advances or portion thereof and (c) in payment of
any other amounts owed by the Borrower hereunder or under the Fee Letters to
such Holders.

SECTION 2.09. General Settlement Procedures.

(a) The Borrower agrees to repay the Principal of all Advances at such times and
in the manner set forth in Sections 2.07 and 2.08.

 

44



--------------------------------------------------------------------------------

(b) If on any day the Borrower receives any cash payment under the Receivables
Sale Agreement on account of any Purchase Price Credits, such cash payment shall
be a Collection with respect to the Receivable for which such Purchase Price
Credit arose for all purposes hereunder.

(c) Except as stated in the preceding clause (b) of this Section 2.09 or as
otherwise required by law or the related Contract, all Collections received from
an Obligor of any Receivable shall be applied to Receivables then outstanding of
such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, except if payment is designated by such Obligor for
application against specific Receivables.

(d) In the event that the Debt Rating of TCEH is at or above Rating Level 4, on
or prior to the 25th calendar day of each month, the Collection Agent shall
prepare and forward to the Administrative Agent and each Group Managing Agent
and each Holder, an Originator Report as of the close of business of the
Collection Agent on the last day of the immediately preceding fiscal month. In
the event that the Debt Rating of TCEH is lower than Rating Level 4, but at
least at Rating Level 9, on the first Business Day of each week, the Collection
Agent shall prepare and forward to the Administrative Agent, each Group Managing
Agent and each Holder an Originator Report as of the close of business of the
Collection Agent on the last Business Day of the preceding week. In the event
that the Debt Rating of TCEH is lower than Rating Level 9, on each Business Day
the Collection Agent shall prepare and forward to the Administrative Agent and
each Group Managing Agent and each Holder an Originator Report as of the close
of business of the Collection Agent on the immediately preceding Business Day.
In the event either of the immediately two preceding sentences are applicable,
the Collection Agent shall also prepare and forward to the Administrative Agent
and each Group Managing Agent and each Holder on or prior to the 25th calendar
day of each month, an Originator Report as of the close of business of the
Collection Agent on the last day of the immediately preceding fiscal month.

SECTION 2.10. Payment and Computations, Etc.

(a) All amounts to be paid by the Borrower or the Collection Agent to any Group
Managing Agent shall be paid in accordance with the terms hereof no later than
11:00 a.m. (New York City time) on the day when due in lawful money of the
United States of America in same day funds at the account set forth below the
signature of such Group Managing Agent hereof or at such other account notified
in writing by such Group Managing Agent to the Borrower and the Collection Agent
from time to time, for the account of the Holders or any other Indemnified Party
represented by such Group Managing Agent, as applicable (and the Administrative
Agent, if applicable). Each Group Managing Agent will promptly thereafter cause
to be distributed like funds relating to the payment of Yield, Principal or fees
to the applicable Holders that it represents ratably in accordance with their
respective interests, and like funds relating to the payment of any other amount
payable to any Indemnified Party represented by such Group Managing Agent (or to
the Administrative Agent, if applicable) to such Indemnified Party (or the
Administrative Agent, if applicable), in each case to be applied in accordance
with the terms of this Agreement. Upon each Group Managing Agent’s acceptance of
an Assignment and Acceptance and recording of the information contained therein
in its Register pursuant to Section 9.02(c), from and after the effective date
specified in such Assignment and Acceptance, such Group Managing Agent shall
make all payments hereunder in respect of the interest assigned thereby to the
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

45



--------------------------------------------------------------------------------

(b) The Borrower shall, to the extent permitted by law, pay to each Group
Managing Agent interest on all amounts owed hereunder or under the Fee Letters
by the Borrower and not paid or deposited when due hereunder at 2% per annum
above the Alternate Base Rate plus the Applicable Margin, payable on demand,
provided, however, that such interest rate shall not at any time exceed the
maximum rate permitted by applicable law. Such interest shall be for the account
of, and be retained by, each Group Managing Agent except to the extent that such
failure by the Borrower to make timely payment or deposit of any amount has
continued beyond the date for distribution by such Group Managing Agent of any
such overdue amount to any Holder, former Holder or Indemnified Party
represented by such Group Managing Agent, in which case such interest accruing
after such date shall be for the account of, and distributed by such Group
Managing Agent to, such Holder, former Holder or Indemnified Party.

(c) All computations of interest under subsection (b) above and all computations
of Yield and fees hereunder or under the Fee Letters shall be made on the basis
of a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed.

(d) Unless each Group Managing Agent shall have received notice from the
Collection Agent or the Borrower prior to the date on which any payment is due
to any Holders or any other Indemnified Parties hereunder that the Collection
Agent or the Borrower, as the case may be, will not make such payment in full,
such Group Managing Agent may assume that the Collection Agent or the Borrower,
as the case may be, has made such payment in full to such Group Managing Agent
on such date and such Group Managing Agent may, in reliance upon such
assumption, cause to be distributed to each Holder or other Indemnified Party
that it represents on such due date an amount equal to the amount then due such
Holder or other Indemnified Party. If and to the extent the Collection Agent or
the Borrower, as the case may be, shall not have so made such payment in full to
any Group Managing Agent, each Holder or other Indemnified Party shall repay to
such Group Managing Agent forthwith on demand such amount distributed to such
Holder or other Indemnified Party together with interest thereon, for each day
from the date such amount is distributed to such Holder or other Indemnified
Party until the date such Holder or other Indemnified Party repays such amount
to such Group Managing Agent, at the Federal Funds Rate.

(e) The Borrower shall pay any and all Liquidation Fees, which shall be payable
only from Collections pursuant to Section 2.07 and Section 2.08.

SECTION 2.11. Dividing or Combining of Rate Tranches.

(a) The Borrower may, on notice received by each Group Managing Agent (with a
copy to the Administrative Agent) not later than 11:00 a.m. (New York City time)
three Business Days before the last day of any Fixed Period for any then
existing Rate Tranche of any one or more Holders (an “Existing Rate Tranche”),
divide such Existing Rate Tranche on such last day into two or more new Rate
Tranches of such Holder or Holders, each such new Rate Tranche having aggregate
Principal as designated in such notice and all such new Rate Tranches
collectively having aggregate Principal equal to the aggregate Principal of such
Existing Rate Tranche.

 

46



--------------------------------------------------------------------------------

(b) The Borrower may, on notice received by each Group Managing Agent (with a
copy to the Administrative Agent):

(i) not later than 11:00 a.m. (New York City time) three Business Days before
the last day of any Fixed Period for two or more Existing Rate Tranches owned by
the same Holder or Holders, or

(ii) not later than 11:00 a.m. (New York City time) three Business Days before
the last day of any Fixed Period for one or more Existing Rate Tranches and the
date (if such date is the same day on such last day) of any proposed Advance to
be made by the same Holders as own such Existing Rate Tranches pursuant to
Sections 2.01 and 2.03,

either (A) combine such Existing Rate Tranches, or (B) combine such Existing
Rate Tranche or Rate Tranches and the Rate Tranche which will include all or a
portion of such proposed Advance to be made on such last day into one new Rate
Tranche, such new Rate Tranche having aggregate Principal equal to the aggregate
Principal of such Existing Rate Tranches, or such Existing Rate Tranche or Rate
Tranches and the Rate Tranche which will include all or a portion of such
proposed Advance, as the case may be; provided that in no event shall a Rate
Tranche accruing Yield at the Investor Rate be combined with a Rate Tranche
accruing Yield at the Assignee Rate.

(c) On and after any dividing of an Existing Rate Tranche pursuant to
subsection (a) above or any combining of Existing Rate Tranches or of an
Existing Rate Tranche or Rate Tranches and the Rate Tranche which will include
all or a portion of a proposed Advance pursuant to subsection (b) above, each of
the new Rate Tranches resulting from such dividing, or the new Rate Tranche
resulting from such combining, as the case may be, shall be a separate Rate
Tranche having aggregate Principal as set forth above, and shall take the place
of such Existing Rate Tranche or Rate Tranches or the Rate Tranche which will
include all or a portion of such proposed Advance, as the case may be, in each
case under and for all purposes of this Agreement.

SECTION 2.12. Substitution of Investors.

If the Investors in any Investor Group shall determine not to make the portion
of any Advance to be made by such Investor Group under Section 2.03(a) or refuse
or be unable to fund or maintain such Advance with the issuance of Promissory
Notes (such an Investor Group being a “Substitutable Investor Group”), the
Borrower may cause such Substitutable Investor Group, as instructed by the
Borrower, to assign to another Investor Group which, upon request of the
Borrower at such time, shall have agreed to accept and assume such assignment
(it being understood that each Investor Group willing to so accept and assume
such assignment shall be permitted to do so by each other Investor Group and the
Borrower) ratably in accordance with their respective Pro Rata Shares or as
otherwise agreed by such Investor Groups and notified to the Borrower and each
Group Managing Agent, or, if no other Investor Group shall have agreed to so
accept and assume such assignment within five Business Days after the Borrower
shall give

 

47



--------------------------------------------------------------------------------

written notice to the Administrative Agent of the Borrower’s offer of such
assignment to the other Investor Groups, to such other Person as shall have been
designated by the Borrower and approved by the Majority Group Managing Agents
(which approval shall not be unreasonably withheld, conditioned or delayed,
provided that the Person designated by such Person as its Group Managing Agent
shall also have been so approved by the Borrower and the Majority Group Managing
Agents), all of its rights and obligations under this Agreement and with respect
to its Advances (including, without limitation, its Investor Limit and the
amount of Principal owing to it) pursuant to an Assignment and Acceptance
executed under Section 9.02; provided, however, that (x) such assignment shall
not conflict with any law, rule, regulation, order or decree of any governmental
authority, (y) the Substitutable Investor Group shall have received from such
assignee full payment in immediately available funds of all amounts payable to
it in respect of Principal, accrued Yield and other amounts owing to it in
connection herewith and (z) such assignment by such Substitutable Investor Group
shall occur simultaneously with (A) an assignment by the Related Banks of such
Substitutable Investor Group of all of such Banks’ rights and obligations
hereunder and with respect to its Advances, if any, to an assignee pursuant to
Section 9.02 and (B) an assignment by the Related Investors of such
Substitutable Investor Group of all of such Investors’ rights and obligations
under this Agreement and with respect to their Advances, if any, to an assignee
pursuant to Section 9.02 of this Agreement; provided further that nothing
contained in this Section 2.12 shall obligate any Investor to assume any rights
or obligations of any Substitutable Investor Group.

SECTION 2.13. Increased Costs.

If, due to either (i) a change in Regulation D of the Board of Governors of the
Federal Reserve System (to the extent any cost incurred pursuant to such
regulation is not included in the calculation of Adjusted LIBO Rate), (ii) the
introduction of or any change in or in the interpretation of any law or
regulation, including (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, regardless of the date enacted, adopted or
issued, and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, regardless of the
date enacted, adopted or issued, or (iii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law), there shall be any increase in the cost to or any new
cost imposed on any Indemnified Party of agreeing to make or making or
maintaining the Advances or portions thereof or interests therein hereunder or,
in the case of any Indemnified Party which is a Participant, under any agreement
entered into by such Participant with respect to this Agreement, then the
Borrower shall from time to time, within ten days after demand and delivery to
the Borrower of the certificate referred to in the last sentence of this
Section 2.13, by such Indemnified Party (or by the Group Managing Agent of, and
for the account of, such Indemnified Party) (with a copy of such demand and
certificate to the Administrative Agent), pay to the Group Managing Agent of
such Indemnified Party for the account of such Indemnified Party additional
amounts sufficient to compensate such Indemnified Party for such increased or
imposed cost. Each Indemnified Party hereto agrees to use its reasonable efforts
promptly to notify the Borrower of any event referred to in clause (i), (ii) or
(iii) above, provided that the failure to give such notice shall not affect the
rights of any Indemnified Party under this Section 2.13. A certificate in
reasonable detail as to the basis for and the amount of such increased cost,
submitted to the Borrower and the Administrative Agent by such Indemnified Party
(or by the Group Managing Agent of, and for the account of, such Indemnified
Party), shall be conclusive and binding for all purposes, absent manifest error.

 

48



--------------------------------------------------------------------------------

SECTION 2.14. Increased Capital.

If any Indemnified Party determines that any law or regulation or any guideline
or request from any central bank or other governmental authority (whether or not
having the force of law), including (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued, and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued, affects or would affect the
amount of capital required or expected to be maintained by such Indemnified
Party or any corporation controlling such Indemnified Party and that the amount
of such capital is increased by or based upon the existence of such Indemnified
Party’s commitment to make and maintain Advances or portions thereof or
interests therein hereunder or, in the case of any Indemnified Party which is a
Participant, under any agreement entered into by such Participant with respect
to this Agreement, then, within ten days after demand and delivery to the
Borrower of the certificate referred to in the last sentence of this
Section 2.14, by such Indemnified Party (or by the Group Managing Agent, if any,
of, and for the account of, such Indemnified Party), the Borrower shall pay to
such Indemnified Party from time to time, as specified by such Indemnified
Party, additional amounts sufficient to compensate such Indemnified Party in
light of such circumstances, to the extent that such Indemnified Party
reasonably determines such increase in capital to be allocable to the existence
of any such commitment. Each Indemnified Party hereto agrees to use its
reasonable efforts promptly to notify the Borrower of any event referred to in
the first sentence of this Section 2.14, provided that the failure to give such
notice shall not affect the rights of any Indemnified Party under this
Section 2.14. A certificate in reasonable detail as to the basis for, and the
amount of, such compensation submitted to the Borrower by such Indemnified Party
(or by the Group Managing Agent of and for the account of such Indemnified
Party) shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.15. Sharing of Payments, Etc.

If any Holder shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Advances
or interests in Advances owned by it (other than with respect to payments made
pursuant to Section 2.13 or 2.14) in excess of its ratable share of payments on
account of the Advances or interests in Advances owned by all such Holders, such
Holder shall forthwith purchase from the other Holders such interests in the
Advances owned by them as shall be necessary to cause such purchasing Holder to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Holder, such purchase from each Holder shall be rescinded and such
Holder shall repay to the purchasing Holder the purchase price to the extent of
such recovery together with an amount equal to such Holder’s ratable share
(according to the proportion of (i) the amount of such Holder’s required
repayment to (ii) the total amount so recovered from the purchasing Holder) of
any interest or other amount paid or

 

49



--------------------------------------------------------------------------------

payable by the purchasing Holder in respect of the total amount so recovered.
The Borrower agrees that any Holder so purchasing an interest in Advances from
another Holder pursuant to this Section 2.15 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such interest in Advances as fully as if such Holder
were the direct creditor of the Borrower in the amount of such interest in
Advances.

SECTION 2.16. Maintenance of Investor Account.

(a) Each Group Managing Agent shall maintain in accordance with its usual
practice an Advance account in which shall be recorded from time to time the
amount and tenor of each outstanding Advance (or portion thereof) owned by each
Investor and Bank in its Investor Group and all amounts received by such
Investor and Bank hereunder.

(b) The Register maintained by each Group Managing Agent pursuant to
Section 9.02(c) shall include a control account, and a monitoring account for
each Investor and Bank that it represents in which accounts (taken together)
shall be recorded (i) the date and amount of each Advance made hereunder by each
Investor and Bank, as applicable, that it represents, each Rate Tranche and each
Fixed Period applicable thereto hereunder, (ii) the terms of each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any Principal or
Yield due and payable or to become due and payable to each Investor and Bank
that it represents out of Collections hereunder and (iv) the amount of any sum
received by such Group Managing Agent from the Borrower hereunder and the share
thereof of each Investor and Bank that is represented by such Group Managing
Agent.

(c) The entries made in each Register shall be prima facie evidence of the
existence and the accuracy of the Advances and other information to be recorded
by the relevant Group Managing Agent pursuant to subsections (a) and (b) of this
Section 2.16.

SECTION 2.17. Taxes.

(a) Any and all payments by the Borrower hereunder or deposits from Collections
hereunder shall be made, in accordance with Section 2.10, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Indemnified Party, (i) taxes that are imposed on
its overall net income by the United States, (ii) taxes that are imposed on its
overall net income, assets or net worth (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction under the laws of which such
Indemnified Party is organized or qualified to do business or in which such
Indemnified Party holds any asset in connection with this Agreement or, in each
case, any political subdivision thereof and (iii) any United States federal
withholding taxes imposed under FATCA (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or deposits from Collections hereunder being hereinafter
referred to as “Taxes”). If the Borrower or the Collection Agent or the
Administrative Agent or any Group Managing Agent or any Holder shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder or
deposit from Collections hereunder to any Indemnified Party, (I) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.17) such Indemnified Party receives

 

50



--------------------------------------------------------------------------------

an amount equal to the sum it would have received had no such deductions been
made, (II) the Borrower or the Collection Agent or the Administrative Agent or
such Group Managing Agent, as applicable, shall make such deductions and
(III) the Borrower or the Collection Agent or the Administrative Agent or such
Group Managing Agent, as applicable, shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

(b) In addition, the Borrower shall pay any present or future sales, stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or deposit from Collections hereunder or from
the execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement, the Receivables Sale Agreement, the Fee Letters or
any other Transaction Documents (hereinafter referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Indemnified Party for and hold it harmless
against the full amount of Taxes and Other Taxes (including, without limitation,
taxes of any kind imposed by any jurisdiction on amounts payable under this
Section 2.17) imposed on or paid by such Indemnified Party and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within 30 days from the
date such Indemnified Party makes written demand therefor (with a copy to the
Group Managing Agent of such Indemnified Party).

(d) Within 30 days after the date of any payment of Taxes or Other Taxes, the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 12.02, the original or a certified copy of a receipt evidencing such
payment.

(e) Each Holder organized under the laws of a jurisdiction outside the United
States shall, on or prior to the date of its execution and delivery of this
Agreement in the case of each original Holder, and on the date of the Assignment
and Acceptance pursuant to which it became an Holder in the case of each other
Holder, and from time to time thereafter as requested in writing by the Borrower
(but only so long thereafter as such Holder remains lawfully able to do so),
provide each of the Administrative Agent, the Group Managing Agent of such
Holder and the Borrower with two original Internal Revenue Service forms W-8BEN
or W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Holder is exempt from or entitled
to a reduced rate of United States withholding tax on payments pursuant to this
Agreement. If the forms provided by a Holder at the time such Holder first
becomes a party to this Agreement indicate a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Holder provides the appropriate form
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which an Assignee becomes an Holder hereunder, the Holder
assignor was entitled to payments under subsection (a) of this Section 2.17 in
respect of United States withholding tax with respect to amounts paid hereunder
at such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to such Assignee on such date. If any form or document referred to

 

51



--------------------------------------------------------------------------------

in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service form W-8BEN or W-8ECI, that the Holder
reasonably considers to be confidential, the Holder shall give notice thereof to
the Borrower and shall not be obligated to include in such form or document such
confidential information.

(f) If a payment made to any Holder under any Transaction Document would be
subject to United States federal withholding tax imposed by FATCA if such Holder
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Holder shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Holder has complied with such
Holder’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement

(g) For any period with respect to which a Holder has failed to provide the
Borrower with the appropriate form described in subsection (e) of this
Section 2.17 (other than if such failure is due to a change in law occurring
after the date on which a form originally was required to be provided or if such
form otherwise is not required under subsection (e) of this Section 2.17), such
Holder shall not be entitled to indemnification under subsection (a) or (c) of
this Section 2.17 with respect to Taxes imposed by the United States by reason
of such failure; provided, however, that should a Holder become subject to Taxes
because of its failure to deliver a form required hereunder, the Borrower shall
take such steps as such Holder shall reasonably request to assist such Holder
(at such Holder’s expense) to recover such Taxes.

SECTION 2.18. Excess Funds.

Other than amounts payable under Section 2.15, any Investor shall be required to
make payment of the amounts required to be paid pursuant hereto only if such
Investor has Excess Funds (as defined below). If any Investor does not have
Excess Funds, the excess of the amount due hereunder (other than pursuant to
Section 2.15) over the amount paid shall not constitute a “claim” (as defined in
Section 101(5) of the United States Bankruptcy Code) against such Investor until
such time as such Investor has Excess Funds. If any Investor does not have
sufficient Excess Funds to make any payment due hereunder (other than pursuant
to Section 2.15), then such Investor may pay a lesser amount and make additional
payments that in the aggregate equal the amount of deficiency as soon as
possible thereafter. The term “Excess Funds” means the excess of (a) the
aggregate projected value of such Investor’s assets and other property
(including cash and cash equivalents), over (b) the sum of (i) the sum of all
scheduled payments of principal, interest and other amounts payable on publicly
or privately placed indebtedness and other obligations of such Investor for
borrowed money or owed to any credit or liquidity provider, together with all
unpaid interest then accrued thereon, plus (ii) all taxes payable by such
Investor to the United States Internal Revenue Service, plus (iii) all other

 

52



--------------------------------------------------------------------------------

indebtedness, liabilities and obligations of such Investor then due and payable,
but the amount of any liability, indebtedness or obligation of such Investor
shall not exceed the projected value of the assets to which recourse for such
liability, indebtedness or obligations is limited. Excess Funds shall be
calculated once each Business Day.

SECTION 2.19. Right of Setoff.

Without in any way limiting the provisions of Section 2.15, the Administrative
Agent, each Group Managing Agent and each Holder is hereby authorized (in
addition to any other rights it may have) at any time after the occurrence and
during the continuance of an Event of Termination to set-off, appropriate and
apply (without presentment, demand, protest or other notice, which are hereby
expressly waived) any deposits and any other indebtedness held or owing by the
Administrative Agent, such Group Managing Agent or such Holder to, or for the
account of, the Borrower, the Collection Agent or any Originator against any
amount owing by the Borrower, the Collection Agent or any Originator, as the
case may be, to such Person or to the Administrative Agent or Group Managing
Agent on behalf of such Person (even if contingent or unmatured). For the
avoidance of doubt, the right of setoff set forth in this Section 2.19 does not
permit setoff of deposits and indebtedness held or owing by one Person to or for
the account of a second Person against amounts owing by any Person other than
such second Person.

ARTICLE III

CONDITIONS OF EFFECTIVENESS AND PURCHASES

SECTION 3.01. Conditions Precedent to Effectiveness.

This Agreement shall become effective on and as of the date hereof (the
“Effective Date”), provided that the Administrative Agent shall have received
(i) counterparts of this Agreement executed by the Borrower, the Group Managing
Agents, the Citi Investors, the Initial Bank and the Collection Agent and
(ii) the following documents, each (unless otherwise indicated) dated as of the
Effective Date, in form and substance satisfactory to the Group Managing Agents:

(a) The Receivables Sale Agreement, duly executed by the Initial Originator, EFH
Corp. and the Borrower and acknowledged by the Administrative Agent, together
with:

(i) Proper financing statements naming the Initial Originator as debtor, the
Borrower as secured party and Citibank, as Administrative Agent, as assignee, to
be filed under the UCC of all jurisdictions that the Group Managing Agents may
deem necessary or desirable in order to maintain the perfection of the
Borrower’s interest created or purported to be created by the Receivables Sale
Agreement;

(ii) Completed requests for information, dated on or a date reasonably near to
the Effective Date, listing all effective financing statements which name the
Initial Originator (under its present name and any previous name) as debtor and
which are filed in the jurisdictions in which filings were made pursuant to
subsection (a)(i) above and such other jurisdictions specified by the
Administrative Agent, together with copies of such financing statements (none of
which, except those filed pursuant to the Receivables Sale Agreement, shall
cover any Receivables, Related Security, Collections or Contracts); and

 

53



--------------------------------------------------------------------------------

(iii) An intercompany note payable by the Borrower to the order of the Initial
Originator, in substantially the form of Exhibit B to the Receivables Sale
Agreement, duly executed by the Borrower;

(b) Certified copies of the charter and by-laws, as amended, or other applicable
organization documents, of each of the Borrower, EFH Corp., TCEH and TXU Energy
Retail;

(c) Good standing certificates issued by the Secretary of State of the State of
Delaware with respect to the Borrower and TCEH, and good standing certificates
issued by the Secretary of State of the State of Texas with respect to TXU
Energy Retail and EFH Corp.

(d) A copy of the resolutions of the Board of Directors of each of (i) the
Borrower authorizing this Agreement and the other Transaction Documents and the
other documents to be delivered by the Borrower hereunder and the transactions
contemplated hereby, (ii) TCEH approving the Transaction Documents to which it
is a party and the other documents to be delivered by TCEH thereunder and the
transactions contemplated thereby and (iii) TXU Energy Retail authorizing this
Agreement and the other Transaction Documents to be delivered by TXU Energy
Retail hereunder and the transactions contemplated hereby;

(e) A certificate of the Secretary or Assistant Secretary of each of (i) the
Borrower certifying the names and true signatures of the officers authorized on
its behalf to sign this Agreement and the other Transaction Documents and the
other documents to be delivered by it hereunder, (ii) TCEH certifying the names
and true signatures of the officers of TCEH authorized to sign the Transaction
Documents to which it is a party and the other documents to be delivered by TCEH
hereunder and (iii) TXU Energy Retail certifying the names and true signatures
of the officers authorized on its behalf to sign this Agreement and the other
Transaction Documents and the other documents to be delivered by it hereunder
(on each of which certificates the Administrative Agent, the Group Managing
Agents, the Investors and the Banks may conclusively rely unless and until such
time as each Group Managing Agent shall receive a revised certificate meeting
the requirements of this subsection (e));

(f) Proper financing statements naming the Borrower as debtor and Citibank, as
Administrative Agent, as secured party in all jurisdictions that the Group
Managing Agents may deem necessary or desirable in order to maintain the
perfection of the security interest of the Administrative Agent under
Article XI;

(g) Acknowledgment copies of proper Financing Statements (Form UCC-3 or any
other form of similar effect), if any, necessary to release all Adverse Claims
of any Person in the Receivables, Related Security, Contracts, Collections or
any other Collateral previously granted by the Initial Originator or the
Borrower (including all Adverse Claims under the Existing Facility (as defined
below));

 

54



--------------------------------------------------------------------------------

(h) Completed requests for information, dated a date reasonably near the
Effective Date, listing all effective financing statements which name the
Borrower (under its present name and any previous name) as debtor and which are
filed in the jurisdictions in which filings were made pursuant to subsection (f)
above and such other jurisdictions specified by the Administrative Agent,
together with copies of such financing statements (none of which, except those
filed in connection with this Agreement shall cover any Receivables, Related
Security, Contracts, Collections or any other Collateral);

(i) The favorable opinion of Simpson Thacher & Bartlett LLP, special counsel to
the Borrower, TXU Energy Retail, EFH Corp. and TCEH, and local counsel to TXU
Energy Retail, EFH Corp., TCEH and the Borrower;

(j) The Fee Letters, in form and substance satisfactory to the Administrative
Agent, each Group Managing Agent, the Collection Agent and the Borrower, duly
executed by the Collection Agent, the Borrower, the Administrative Agent and
each Group Managing Agent;

(k) A Parent Undertaking Agreement, dated as of the date hereof, duly executed
by TCEH;

(l) Fully executed counterparts of amendments to the Lock-Box Agreements for the
Lock-Box Accounts;

(m) Fully executed counterparts of a control agreement with respect to the
Collection Account;

(n) Fully executed counterparts of the Intercreditor Agreement;

(o) Fully executed counterparts of the Consent and Agreement; and

(p) Evidence of the repayment of all obligations under, and the termination of,
the Second Amended and Restated Trade Receivables Sale Agreement and the related
Fourth Amended and Restated Trade Receivables Purchase and Sale Agreements, each
dated as of August 4, 2003 and entered into by TXU Receivables Company and
certain other parties thereto (the “Existing Facility”) and the repurchase by
the Initial Originator of all receivables and related rights sold thereunder;
and

(q) The opening pro forma balance sheet of the Borrower referred to in
Section 4.01(i).

SECTION 3.02. Conditions Precedent to All Advances.

Each Advance hereunder shall be subject to the condition precedent that the
conditions precedent set forth in Section 3.01 shall have been satisfied, and
shall be subject to the further conditions precedent that (a) on or prior to the
date of such Advance, the Collection Agent shall

 

55



--------------------------------------------------------------------------------

have delivered to the Administrative Agent and each Group Managing Agent a
completed Originator Report for the most recently ended reporting period for
which information is then required to have been delivered pursuant to
Section 2.09, together with such additional information relating to the matters
described in Section 5.02(g) as may be reasonably requested by any Group
Managing Agent, and (b) on the date of such Advance the following statements
shall be true (and the Borrower, by accepting the such Advance, shall be deemed
to have certified that the following statements are true):

(i) The representations and warranties restated and reconfirmed on the
certificate delivered pursuant to Section 5.02(b) are true and correct in all
respects (in the case of any representation or warranty containing any
materiality qualification and in the case of any Non-Qualifiable Representations
and Warranties) or (in the case of any representation or warranty, other than
any Non-Qualifiable Representations and Warranties, that does not contain any
materiality qualification) in all material respects, on and as of the date of
such Advance as though made on and as of such date;

(ii) No event has occurred and is continuing, or would result from such Advance,
which constitutes an Event of Termination or would constitute an Event of
Termination but for the requirement that notice be given or time elapse or both
pursuant to Article VII;

(iii) There shall not have been any material adverse change in the financial
condition or operations of the Borrower since the Effective Date;

(iv) Since (x) October 10, 2007, there shall not have been any material adverse
change in the financial condition or operations of TXU Energy Retail or other
event which materially adversely affects (1) the ability of the Collection Agent
to collect Pool Receivables or (2) the ability of the Collection Agent or any
Parent Undertaking Provider to perform hereunder or under any other Transaction
Document, or of any Originator to perform under the Receivables Sale Agreement,
or (y) the Effective Date, there shall not have occurred any event which
materially adversely affects (1) the ability of the Borrower to perform
hereunder or under any other Transaction Document, or (2) the legality, validity
or enforceability of this Agreement or any other Transaction Document or (3) any
Investor’s or Bank’s or other Holder’s interest in the Receivables generally or
in any significant portion of the Collateral, except, in any case, as may have
been disclosed in writing to the Administrative Agent and each Group Managing
Agent and accepted in writing by each of the Group Managing Agents in their
discretion; and

(v) The Facility Termination Date or Commitment Termination Date shall not have
occurred and the Facility Principal, after giving effect to such Advance and all
other Advances being made on such day, shall not exceed the Adjusted Borrowing
Base.

 

56



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows:

(a) The Borrower is a limited liability company duly formed, validly existing
and in good standing under the laws of its state of formation, and is duly
qualified to do business, and is in good standing, in every jurisdiction where
the nature of its business requires it to be so qualified and where the failure
to be so qualified would reasonably be expected to have a Material Adverse
Effect.

(b) The execution, delivery and performance by the Borrower of the Transaction
Documents to which it is or will be a party and all other instruments and
documents to be delivered by it hereunder, and the transactions contemplated
hereby and thereby, including the Borrower’s use of the proceeds of the Advances
are within its limited liability company powers, have been duly authorized by
all necessary limited liability company action, do not contravene (i) its
certificate of formation or limited liability company agreement or (ii) in any
material way, any applicable law, rule or regulation binding on or affecting it
or any of its property, and do not violate any contractual restriction binding
on it or any of its property or any order, judgment or decree binding on or
affecting it or any of its property or result in or require the creation of any
lien, security interest or other charge or encumbrance upon or with respect to
any of its properties, other than in favor of the Administrative Agent pursuant
to this Agreement, and, on and after the Second Lien Effective Date, in favor of
the Second Lien Agent pursuant to the Second Lien Credit Agreement and the other
Second Lien Loan Documents and which are subject to the Second Lien
Intercreditor Agreement; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law. Each of this Agreement and
the other Transaction Documents to which the Borrower is a party has been duly
executed and delivered by the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of any Transaction Document
to which it is or will be a party or any other document or instrument to be
delivered by it hereunder, except for the filing of the UCC Financing Statements
referred to in Article III or such other documents or instruments requested
pursuant to Section 6.05 hereof, all of which, at the times required in
Article III or as requested pursuant to Section 6.05, as the case may be, shall
have been duly made and shall be in full force and effect.

(d) This Agreement constitutes, and the other Transaction Documents to which the
Borrower is or will be a party when delivered hereunder shall constitute, the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms (in each case except as limited by
applicable bankruptcy or other similar laws and except as specific enforcement
may be subject to general principles of equity).

 

57



--------------------------------------------------------------------------------

(e) No Originator Report, information, exhibit, financial statement, document,
book, record or report furnished by the Borrower, the Collection Agent or any
Originator to the Administrative Agent, any Group Managing Agent, any Bank or
any Investor in connection with this Agreement, any other Transaction Document
or any transaction contemplated hereby or thereby is inaccurate in any material
respect as of the date it is dated or contains any material misstatement of fact
or omits to state a material fact or any fact necessary to make the statements
contained therein not materially misleading.

(f) The chief place of business and chief executive office of the Borrower is
located at the address of the Borrower referred to in Section 12.02 hereof and
the offices where the Borrower keeps all its books, records and documents
evidencing Pool Receivables or the related Contracts are located at the
addresses specified in Exhibit N and the Borrower’s jurisdiction of organization
is the jurisdiction specified in Exhibit N (or at such other locations or
jurisdiction, notified to the Administrative Agent and each Group Managing Agent
in accordance with Section 5.01(f), in jurisdictions where all action required
by Section 6.05 has been taken and completed); provided that the foregoing shall
not prohibit duplicate books, records or documents from being kept elsewhere.

(g) The names and addresses of all of the Lock-Box Banks, together with the
account numbers for all of the Lock-Box Accounts and each Post Office Box are
specified in Exhibit O-1 and Exhibit O-2, respectively, or as otherwise notified
to the Administrative Agent in writing in accordance with Section 5.03(d).

(h) Each Receivable is an “eligible asset” as defined in Rule 3a-7 promulgated
under the Investment Company Act of 1940, as amended.

(i) The opening pro forma balance sheet of the Borrower as at November 28, 2012,
certified by the treasurer, controller or chief accounting officer of the
Borrower, copies of which have been furnished to the Administrative Agent and
each Group Managing Agent, fairly represents the financial condition of the
Borrower as of such date, all in accordance with GAAP.

(j) Each Receivable characterized in any Originator Report or other written
statement made by or on behalf of the Borrower as an Eligible Receivable or as
included in the Net Receivables Pool Balance was, as of the date of such
Originator Report or other statement, an Eligible Receivable or properly
included in the Net Receivables Pool Balance. The Borrower is the legal and
beneficial owner of the Pool Receivables and Related Security and is the legal
and beneficial owner of the Additional Assigned Rights, in each case free and
clear of any Adverse Claim. This Agreement creates in favor of the
Administrative Agent, as security for the Secured Obligations, a valid security
interest in the Collateral, which security interest shall be a perfected first
priority security interest upon the filing of the financing statements
contemplated hereby. No effective financing statement or other instrument
similar in effect covering any Collateral is on file in any

 

58



--------------------------------------------------------------------------------

recording office, except those filed in favor of the Administrative Agent
relating to this Agreement, those in favor of the Borrower and the
Administrative Agent relating to the Receivables Sale Agreement and, on and
after the Second Lien Effective Date, those filed by the Second Lien Agent
pursuant to the Second Lien Credit Agreement and the other Second Lien Loan
Documents and which are subject to the Second Lien Intercreditor Agreement.

(k) Except as otherwise disclosed in writing to the Administrative Agent and
each Group Managing Agent and accepted in writing by, the applicable Group
Managing Agent, in the case of any Advance, or the Majority Group Managing
Agents, in any other case, in their discretion, there are no actions, suits or
proceedings pending, or to the knowledge of the Borrower threatened, against or
affecting the Borrower or the property of the Borrower in any court, or before
any arbitrator of any kind, or before or by any governmental body, which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect. The Borrower is not in default with respect to (i) orders of any
governmental agencies which materially adversely affect the business or
operations of the Borrower or (ii) orders of any court or arbitrator.

(l) The Borrower has not sold, assigned, transferred, pledged or hypothecated
any interest in any Pool Receivable or the Collections with respect thereto to
any Person other than as contemplated by this Agreement or, on and after the
Second Lien Effective Date, the Second Lien Credit Agreement or any other Second
Lien Loan Document (which are subject to the Second Lien Intercreditor
Agreement).

(m) The Borrower has complied with the Credit and Collection Policy in all
material respects and since the date of this Agreement there has been no change
in the Credit and Collection Policy except as permitted hereunder.

(n) The Borrower has not extended or modified the terms of any Pool Receivable
or the Contract under which any such Pool Receivable arose, except in accordance
with the Credit and Collection Policy.

(o) Except pursuant to the Lock-Box Agreements or the Post Office Box Notices,
and, except for certain rights of the Second Lien Agent on and after the Second
Lien Effective Date which are subject to the Second Lien Intercreditor
Agreement, no Person has been granted by the Collection Agent, any Originator or
the Borrower control within the meaning of Section 9-104 of the UCC of any
Lock-Box Account or any Post-Office Box or the right to take control within the
meaning of Section 9-104 of the UCC over any Lock-Box Account or Post Office Box
at a future time or upon the occurrence of a future event.

(p) With respect to each transfer to it of Pool Receivables, the Borrower has
purchased such Pool Receivables from the applicable Originator in exchange for
payment (made by the Borrower to such Originator in accordance with the
provisions of the Receivables Sale Agreement) in an amount which constitutes
fair consideration and approximates fair market value for such Pool Receivables
and in a sale the terms and conditions of which (including, without limitation,
the purchase price thereof) reasonably

 

59



--------------------------------------------------------------------------------

approximate an arm’s-length transaction between unaffiliated parties. No such
sale has been made for or on account of an antecedent debt owed by any
Originator to the Borrower and no such sale is or may be voidable or subject to
avoidance under any section of the U.S. Bankruptcy Code.

(q) The Borrower has no subsidiaries and does not own or hold, directly or
indirectly, any capital stock or equity security of, or any equity interest in,
any other Person and has conducted no other business except for the execution
and delivery of the Receivables Sale Agreement, this Agreement, the other
Transaction Documents, and, on and after the Second Lien Effective Date, the
Second Lien Loan Documents, and the acquisition of Receivables, the borrowing of
Advances, borrowings under the Second Lien Credit Agreement on and after the
Second Lien Effective Date and the granting of the security interests
contemplated hereunder and, on and after the Second Lien Effective Date, under
the Second Lien Credit Agreement, and such other activities as are incidental to
the foregoing.

(r) The Borrower has filed, or caused to be filed or be included in, all tax
reports and returns (federal, state, local and foreign), if any, required to be
filed by it and paid, or caused to be paid, all amounts of taxes, including
interest and penalties required to be paid by it, except for such taxes (i) as
are being contested in good faith by proper proceedings and (ii) against which
adequate reserves shall have been established in accordance with and to the
extent required by GAAP, but only so long as the proceedings referred to in
clause (i) above could not subject the Administrative Agent or any Group
Managing Agent or any other Indemnified Party to any civil or criminal penalty
or liability or involve any material risk of the loss, sale or forfeiture of any
property, rights or interests covered hereunder or under the Receivables Sale
Agreement.

(s) The Borrower has no trade names, fictitious names, assumed names or “doing
business as” names and has not used any such names in the past 5 years.

(t) No proceeds of any Advance hereunder will be used (i) for a purpose that
violates, or would be inconsistent with, Regulation T, U or X promulgated by the
Board of Governors of the Federal Reserve System from time to time or (ii) to
acquire any security in any transaction which is subject to Section 12, 13 or 14
of the Securities Exchange Act of 1934, as amended.

(u) Since (x) October 10, 2007, no event has occurred that would reasonably be
expected to have a material adverse effect on the financial condition or
operations of the Collection Agent, any Parent Undertaking Provider or any
Originator and its Subsidiaries which would be reasonably likely to materially
and adversely affect the ability of the Collection Agent, any Parent Undertaking
Provider or any Originator to perform its obligations under this Agreement or
any other Transaction Document, and (y) the Effective Date, no event has
occurred that would reasonably be expected to have a material adverse effect on
(i) the financial condition or operations of the Borrower which would be
reasonably likely to materially and adversely affect the ability of the Borrower
to perform its obligations under this Agreement or any other Transaction
Document, (ii) the legality, validity or enforceability of this Agreement or any
other Transaction Document or (iii) any Investor’s, Bank’s or other Holder’s
interest in the Receivables generally or in any significant portion of the
Collateral.

 

60



--------------------------------------------------------------------------------

(v) The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or any successor statute.

SECTION 4.02. Representations and Warranties of the Collection Agent.

The Collection Agent represents and warrants as follows:

(a) The Collection Agent is a limited liability company duly formed, validly
existing and in good standing under the laws of its state of formation, and is
duly qualified to do business, and is in good standing, in every jurisdiction
where the nature of its business requires it to be so qualified and where the
failure to be so qualified would reasonably be expected to have a Material
Adverse Effect.

(b) The execution, delivery and performance by the Collection Agent of the
Transaction Documents to which it is or will be a party and all other
instruments and documents to be delivered by it hereunder, and the transactions
contemplated hereby and thereby, are within its limited liability company
powers, have been duly authorized by all necessary limited liability company
action, do not contravene (i) its certificate of formation or limited liability
company agreement or (ii) in any material way, any applicable law, rule or
regulation binding on or affecting it or any of its property, and do not violate
any contractual restriction binding on it or any of its property or any order,
judgment or decree binding on or affecting it or any of its property or result
in or require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties. Each of this
Agreement and the other Transaction Documents to which the Collection Agent is a
party has been duly executed and delivered by the Collection Agent.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Collection Agent of any Transaction
Document to which it is or will be a party or any other document or instrument
to be delivered by it hereunder.

(d) This Agreement constitutes, and the other Transaction Documents to which the
Collection Agent is or will be a party when delivered hereunder shall
constitute, the legal, valid and binding obligation of the Collection Agent
enforceable against the Collection Agent in accordance with its terms (in each
case except as limited by applicable bankruptcy or other similar laws and except
as specific enforcement may be subject to general principles of equity).

(e) The Collection Agent has complied with the Credit and Collection Policy in
all material respects and since the date of this Agreement there has been no
change in the Credit and Collection Policy except as permitted hereunder.

 

61



--------------------------------------------------------------------------------

(f) No Originator Report, information, exhibit, financial statement, document,
book, record or report furnished by such Collection Agent to the Administrative
Agent, any Group Managing Agent, any Bank or any Investor in connection with
this Agreement, any other Transaction Document or any transaction contemplated
hereby or thereby is inaccurate in any material respect as of the date it is
dated or contains any material misstatement of fact or omits to state a material
fact or any fact necessary to make the statements contained therein not
materially misleading.

(g) The chief place of business and chief executive office of the Collection
Agent is located at the address of the Collection Agent referred to in
Section 12.02 hereof and the offices where the Collection Agent keeps all its
books, records and documents evidencing Pool Receivables or the related
Contracts are located at the addresses specified in Exhibit N and the Collection
Agent’s jurisdiction of organization is the jurisdiction specified in Exhibit N
(or at such other locations or jurisdiction, notified to the Administrative
Agent and each Group Managing Agent in accordance with Section 5.04(f));
provided that the foregoing shall not prohibit duplicate books, records or
documents from being kept elsewhere.

(h) The Collection Agent has not extended or modified the terms of any Pool
Receivable or the Contract under which any such Pool Receivable arose, except in
accordance with the Credit and Collection Policy.

(i) The names and addresses of all of the Lock-Box Banks, together with the
account numbers for all of the Lock-Box Accounts and each Post Office Box are
specified in Exhibit O-1 and Exhibit O-2, respectively, or as otherwise notified
to the Administrative Agent in writing in accordance with Section 5.04(l).

(j) Except as otherwise disclosed in writing to the Administrative Agent and
each Group Managing Agent and accepted in writing by the applicable Group
Managing Agent, in the case of any Advance, or the Majority Group Managing
Agents, in any other case, in either case in their discretion, there are no
actions, suits or proceedings pending, or to the knowledge of the Collection
Agent threatened, against or affecting the Collection Agent or the property of
the Collection Agent in any court, or before any arbitrator of any kind, or
before or by any governmental body, which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect. The Collection Agent
is not in default with respect to (i) orders of any governmental agencies which
materially adversely affect the business or operations of the Collection Agent
or (ii) orders of any court or arbitrator.

(k) Since (x) October 10, 2007, no event has occurred that would reasonably be
expected to have a material adverse effect on the financial condition or
operations of the Collection Agent, any Parent Undertaking Provider or any
Originator and its Subsidiaries which would be reasonably likely to materially
and adversely affect the ability of the Collection Agent, any Parent Undertaking
Provider or any Originator to perform its obligations under this Agreement or
any other Transaction Document, and (y) the Effective Date, no event has
occurred that would reasonably be expected to have a material adverse effect on
(i) the financial condition or operations of the Borrower which

 

62



--------------------------------------------------------------------------------

would be reasonably likely to materially and adversely affect the ability of the
Borrower to perform its obligations under this Agreement or any other
Transaction Document, (ii) the legality, validity or enforceability of this
Agreement or any other Transaction Document or (iii) any Investor’s, Bank’s or
other Holder’s interest in the Receivables generally or in any significant
portion of the Collateral.

SECTION 4.03. Article 9 Representations and Warranties. The Borrower represents
and warrants as follows:

(a) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables in favor of the Administrative Agent,
which security interest is prior to all other Adverse Claims, and is enforceable
as such against creditors of and purchasers from the Borrower.

(b) The Receivables constitute “accounts” within the meaning of the applicable
UCC.

(c) The Borrower owns and has good and marketable title to the Receivables free
and clear of any Adverse Claim, claim or encumbrance of any Person.

(d) The Borrower has caused or will have caused, within ten days after the date
hereof, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Receivables granted to the Administrative Agent
hereunder.

(e) Other than the security interest granted to the Administrative Agent
pursuant to this Agreement and, on and after the Second Lien Effective Date,
granted to the Second Lien Agent pursuant to the Second Lien Credit Agreement
and the other Second Lien Loan Documents, which security interests are subject
to the Second Lien Intercreditor Agreement, the Borrower has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Borrower has not authorized the filing of and is not aware of
any financing statements against the Borrower that include a description of
collateral covering the Receivables other than any financing statement relating
to the security interest granted to the Administrative Agent hereunder or that
has been terminated, or those filed by the Second Lien Agent on or after the
Second Lien Effective Date pursuant to the Second Lien Credit Agreement and the
other Second Lien Loan Documents, which are subject to the Second Lien
Intercreditor Agreement. The Borrower is not aware of any judgment or tax lien
filings against the Borrower.

ARTICLE V

GENERAL COVENANTS OF THE BORROWER AND THE COLLECTION AGENT

SECTION 5.01. Affirmative Covenants of the Borrower.

Until the later to occur of the Facility Termination Date and the date on which
the Facility Principal shall have been reduced to zero and all other amounts due
to the Administrative Agent, the Group Managing Agents and the Holders hereunder
shall have been indefeasibly paid in full, the Borrower will, unless the
Majority Group Managing Agents at such time shall otherwise consent in writing:

(a) Compliance with Laws, Etc. Comply in all respects with all applicable laws,
rules, regulations and orders with respect to it, its business and properties
and all Pool Receivables and related Contracts and Related Security where the
failure to so comply would reasonably be expected to have a Material Adverse
Effect.

 

63



--------------------------------------------------------------------------------

(b) Preservation of Organizational Existence. Preserve and maintain its
organizational existence, rights and privileges in the jurisdiction of its
organization (without thereby limiting Section 5.03(g)) and qualify and remain
qualified in good standing as a foreign Person in all jurisdictions in which it
conducts any business or owns any assets or property, except, in the case of
rights, privileges and qualification, to the extent that the failure to preserve
and maintain such rights, privileges and qualification would not reasonably be
expected to have a Material Adverse Effect.

(c) Audits. (i) At any time and from time to time during regular business hours,
at the sole cost of the Borrower, permit any Group Managing Agent or the
Administrative Agent, or its agents or representatives (such as independent
audit and consulting firms specializing in securitization transactions), upon
reasonable advance notice to the Borrower and the Collection Agent (A) to
examine and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in the possession or
under the control of the Borrower, the Collection Agent or any Originator
relating to Pool Receivables and the Related Security and Additional Assigned
Rights, including, without limitation, the related Contracts (to the extent not
prohibited by a legally enforceable provision under the terms of the applicable
Contracts), and (B) to visit the offices and properties of the Borrower, the
Collection Agent or any Originator located at the addresses specified in
Exhibit N (or at such other locations as are notified to each Group Managing
Agent and the Administrative Agent from time to time in accordance with
Section 5.01(f)) for the purpose of examining such materials described in
clause (A) above, and to discuss matters relating to Pool Receivables and the
Related Security and Additional Assigned Rights or the Borrower’s, the
Collection Agent’s or such Originator’s performance hereunder or under any of
the other Transaction Documents or any Person’s performance under the Contracts
with any of the officers of the Borrower, the Collection Agent or such
Originator or employees of the Borrower, the Collection Agent or such Originator
having knowledge of such matters.

(i)

(ii)(A) Within 120 days after the end of each fiscal year of the Borrower and
(B) additionally, promptly upon the request of the Majority Group Managing
Agents if an Event of Termination shall have occurred and be continuing or if
the immediately preceding audit under this clause (ii) was not complete and
acceptable to the Majority Group Managing Agents, cause an independent audit and
consulting firm specializing in securitization transactions and selected by the
Majority Group Managing Agents, to perform, at the Borrower’s expense, an audit
(in scope and form requested by

 

64



--------------------------------------------------------------------------------

the Majority Group Managing Agents) of all records of the Borrower, the
Collection Agent and the Originators in respect of the Pool Receivables and
collections thereof and the performance by each of the Borrower and the
Collection Agent of its obligations, covenants and duties hereunder and the
performance of each Originator of its obligations, covenants and duties under
the Receivables Sale Agreement.

(d) Keeping of Records and Books of Account. (i) Keep proper books of record and
account, which shall be maintained by the Borrower and shall be separate and
apart from those of any Affiliate of the Borrower, in which full and correct
entries shall be made of all financial transactions and the assets and business
of the Borrower in accordance with GAAP, which shall include the keeping and
maintaining of all documents, books, records and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including,
without limitation, records adequate to permit the daily identification of each
Pool Receivable, the Outstanding Balance of each Pool Receivable and the dates
which payments are due thereon and all Collections of and adjustments to each
existing Pool Receivable); (ii) maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Pool Receivables in the event of the destruction of the
originals thereof); and (iii) on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Pool
Receivables with a legend, acceptable to the Administrative Agent and the
Majority Group Managing Agents, describing the sale of such Pool Receivables
under the Receivables Sale Agreement and the grant of a security interest
therein hereunder.

(e) Performance and Compliance with Receivables and Contracts. At its expense
timely and fully (i) perform and comply with all material provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Pool Receivables, except where the failure to so perform or comply would not
have a Material Adverse Effect and (ii) as beneficiary of any Related Security
or Additional Assigned Rights, enforce such Related Security or Additional
Assigned Rights as reasonably requested by any Group Managing Agent.

(f) Location of Records. Keep its chief place of business and chief executive
office, and the offices where it keeps its records concerning the Pool
Receivables and all Contracts related thereto (and all original documents
relating thereto), at the addresses of the Borrower referred to in
Section 4.01(f) or, upon 30 days’ prior written notice to each Group Managing
Agent and the Administrative Agent, at such other locations in a jurisdiction
where all action required by Section 6.05 shall have been taken and completed,
provided that the foregoing shall not prohibit the keeping of duplicate records
concerning the Pool Receivables and Contracts related thereto at any other
location.

(g) Credit and Collection Policies. Comply in all material respects with the
Credit and Collection Policy in regard to each Pool Receivable and the related
Contract and provide to each Group Managing Agent and the Administrative Agent
(i) promptly upon adoption a statement of each change in the Credit and
Collection Policy not prohibited by Section 5.03(c), and (ii) not less
frequently than annually an updated statement of the then current Credit and
Collection Policy.

 

65



--------------------------------------------------------------------------------

(h) Deposits to Lock-Box Accounts. Instruct, or cause to be instructed, all
Obligors to make payments in respect of the Pool Receivables to a Lock-Box
Account or a Post Office Box subject to a Lock-Box Agreement or Post Office Box
Notice, as applicable, and, if it shall otherwise receive any Collections,
deposit such Collections, or cause such Collections to be deposited, to such a
Lock-Box Account by the first Business Day following such receipt and, at all
times prior to such remittance, hold itself or, if applicable, cause such
payments to be held in trust for the exclusive benefit of the Administrative
Agent (on behalf of each Investor, each Bank, the Group Managing Agents and the
Administrative Agent). Borrower will not grant the right to take control within
the meaning of Section 9-104 of the UCC of any Lock-Box Account or Post Office
Box at a future time or upon the occurrence of a future event to any Person,
except to the Administrative Agent and, on and after the Second Lien Effective
Date, the Second Lien Agent, as contemplated by the Lock-Box Agreements, this
Agreement or the Second Lien Loan Documents, as applicable.

(i) Maintenance of Separate Existence. Do all things necessary to maintain its
limited liability company existence separate and apart from the Collection Agent
and other Affiliates of the Borrower (including without limitation the
Originators, EFH Corp. and TXU Energy Retail, it being understood and agreed
that the term “Affiliates” used in this subsection (i) includes each of EFH
Corp. and TXU Energy Retail), including, without limitation, (i) maintaining
proper limited liability company records and books of account separate from
those of such Affiliates; (ii) maintaining its assets, funds and transactions
separate from those of such Affiliates, reflecting such assets, funds and
transactions in financial statements separate and distinct from those of such
Affiliates, and evidencing such assets, funds and transactions by appropriate
entries in the books and records referred to in clause (i) above, and providing
for its own operating expenses and liabilities from its own assets and funds
other than (x) certain expenses and liabilities relating to basic overhead which
may be allocated between the Borrower and such Affiliates and (y) the
commingling of Collections contemplated and not prohibited by the Transaction
Documents; (iii) holding such appropriate meetings or obtaining such appropriate
consents of its Board of Directors as are necessary to authorize all the
Borrower’s limited liability company actions required by law to be authorized by
the Board of Directors, keeping minutes of such meetings and of meetings of its
members and observing all other customary limited liability company formalities
(and any successor Borrower shall observe similar procedures in accordance with
its governing documents and applicable law); (iv) at all times entering into its
contracts and otherwise holding itself out to the public under the Borrower’s
own name as a legal entity separate and distinct from such Affiliates;
(v) conducting all transactions and dealings between the Borrower and such
Affiliates on an arm’s length basis; (vi) having at all times at least one
member of its Board of Directors that is an Independent Director; (vii) not
removing the Independent Director, except (A) for cause, (B) in the event the
Independent Director ceases to be employed by the service provider which is his
or her employer on the date the Independent Director first becomes an
Independent Director or (C) with the consent of the Administrative Agent (not to
be unreasonably withheld); provided, that any such removal pursuant to clauses
(A) or (B) above shall not be effective until written notice of such removal is
delivered pursuant to Section 5.02(l) and (if applicable) the ten day period
referred to therein has elapsed; (viii) ensuring that its limited liability
company

 

66



--------------------------------------------------------------------------------

agreement at all times provides for the matters set forth in clauses (vi) and
(vii) above; and (ix) not amending or otherwise modifying its certificate of
formation or limited liability company agreement in any respect that would
impair its ability to comply with terms and provisions of the Transaction
Documents, including this Section 5.01(i).

(j) Compliance with Opinion Assumptions and Organizational Documents. Without
limiting the generality of subsection (i) above, maintain in place all policies
and procedures, and take and continue to take all actions, described in the
assumptions as to facts set forth in, and forming the basis of, the opinions set
forth in the opinion regarding substantive consolidation delivered to the
Administrative Agent pursuant to Section 3.01, and comply with, and cause
compliance with, the provisions of the organizational documents of the Borrower
delivered to the Administrative Agent and the Group Managing Agents pursuant to
Section 3.01 as the same may, from time to time, be amended, supplemented or
otherwise modified with the prior written consent of the Majority Group Managing
Agents.

(k) Purchase of Pool Receivables from the Originators. With respect to each Pool
Receivable acquired from any Originator by the Borrower, pay to such Originator
(in accordance with the Receivables Sale Agreement) an amount which constitutes
fair consideration and approximates fair market value for such Pool Receivable
and in a sale the terms and conditions of which (including, without limitation,
the purchase price thereof) reasonably approximate an arm’s length transaction
between unaffiliated parties.

(l) Nature of Business and Permitted Transactions. Engage solely in the
following businesses and transactions, directly or indirectly: purchasing
Receivables and Related Security from the Originators, borrowing Advances,
borrowing loans under the Second Lien Credit Agreement on and after the Second
Lien Effective Date, granting security interests in the Collateral hereunder
and, on and after the Second Lien Effective Date, under the Second Lien Loan
Documents and the other transactions permitted or contemplated hereby and
thereby.

(m) Receivables Sale Agreement. At its expense, timely and fully perform and
comply, and require each Originator to perform and comply, in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Receivables Sale Agreement, maintain the Receivables
Sale Agreement in full force and effect, enforce the Receivables Sale Agreement
in accordance with its terms, take all such action to such end as may be from
time to time reasonably requested by the Majority Group Managing Agents, and
make to any party to the Receivables Sale Agreement such demands and requests
for information and reports or for action as the Borrower is entitled to make
thereunder and as may be from time to time reasonably requested by the Majority
Group Managing Agents.

SECTION 5.02. Reporting Requirements of the Borrower.

Until the later to occur of the Facility Termination Date and the date on which
the Facility Principal shall have been reduced to zero and all other amounts due
to the Administrative Agent, each Group Managing Agent and each Holder hereunder
shall have been indefeasibly paid in

 

67



--------------------------------------------------------------------------------

full, the Borrower will, unless the Administrative Agent and the Majority Group
Managing Agents at such time shall otherwise consent in writing, furnish or
cause to be furnished to the Administrative Agent and each Group Managing Agent:

(a) as soon as possible and in any event within five days after the occurrence
of each Event of Termination or each event which, with the giving of notice or
lapse of time or both, would constitute an Event of Termination, the statement
of an appropriate officer of the Borrower setting forth details of such Event of
Termination or event and the action which the Borrower proposes to take with
respect thereto;

(b) not later than 30 days after the end of each calendar quarter, a certificate
of an appropriate officer of the Borrower, in substantially the form appended
hereto as Exhibit P, (w) confirming the Borrower’s compliance with
Section 5.01(k) and the absence of an Event of Termination or unmatured Event of
Termination, (x) (i) restating and reconfirming the continuing truth and
accuracy in all respects (in the case of any representation or warranty
containing any materiality qualification and in the case of any Non-Qualifiable
Representations and Warranties) or (in the case of any representation or
warranty, other than any Non-Qualifiable Representations and Warranties, that
does not contain any materiality qualification) in all material respects, of
each of the representations and warranties set forth in Section 4.01 of this
Agreement and Section 4.01 (other than 4.01(s)(i)) of the Receivables Sale
Agreement or (ii) setting forth therein any qualifications or conditions
thereto, which qualifications or conditions shall be accepted or rejected by the
Majority Group Managing Agents in their discretion in writing within five days
of receipt thereof and (y) setting forth the name of the Independent Director as
of such date;

(c) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the unaudited
balance sheet of the Borrower as of the end of such quarter, and the related
unaudited statement of income and retained earnings and of cash flows of the
Borrower each for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, certified by the treasurer, controller
or chief accounting officer of the Borrower or the controller of EFH Corp.;

(d) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a copy of the unaudited balance sheet of the
Borrower as of the end of such year and the related unaudited statement of
income and retained earnings and of cash flows of the Borrower for such year
each reported on and certified by the treasurer, controller or chief accounting
officer of the Borrower or the controller of EFH Corp.;

(e) promptly after the filing or receiving by the Borrower thereof, copies of
all reports and notices with respect to any Reportable Event defined in
Article IV of ERISA which the Borrower files under ERISA with the Internal
Revenue Service or the PBGC or the U.S. Department of Labor or which the
Borrower receives from the PBGC, provided that such Reportable Event,
individually or in the aggregate with all other such Reportable Events, would be
reasonably likely to have a Material Adverse Effect;

 

68



--------------------------------------------------------------------------------

(f) promptly, from time to time, such other information, documents, records or
reports respecting Pool Receivables as any Group Managing Agent may from time to
time reasonably request in order to identify or protect any Bank’s, Investor’s
or the Administrative Agent’s interests under or contemplated by this Agreement
or the Receivables Sale Agreement, including, without limitation, a listing of
current Subcontractors;

(g) as soon as possible and in any event within 15 days after any executive
officer of the Borrower knows of the occurrence of any event referred to in
Section 7.01(c), written notice of such event;

(h) promptly (i) upon the furnishing thereof to its members, copies of all
financial statements, reports and proxy statements so furnished; and (ii) upon
its receipt of any notice, request for consent, financial statements,
certification, report or other communication under or in connection with any
Transaction Document from any Person other than the Administrative Agent, any
Group Managing Agent, any Bank or any Investor, copies of the same;

(i) at least thirty (30) days prior to the effectiveness of any material change
in or material amendment to the Credit and Collection Policy, a copy of the
Credit and Collection Policy then in effect and a notice indicating such change
or amendment;

(j) promptly, and in any event within 5 days after Borrower has knowledge
thereof, notice of (i) the entry of any judgment or decree against the Borrower
or the Collection Agent; (ii) the institution of any litigation, arbitration
proceeding or governmental proceeding against the Borrower or the Collection
Agent; (iii) the occurrence of any event or condition that has had, or would
reasonably be expected to have, a Material Adverse Effect; (iv) the occurrence
of a default or an event of default under any other financing arrangement
(including, without limitation, the Second Lien Credit Agreement) pursuant to
which the Borrower or the Collection Agent is a debtor or an obligor; and
(v) any downgrade in the rating of any Indebtedness of TCEH or any other Parent
Undertaking Provider by Standard & Poor’s or by Moody’s, setting forth the
Indebtedness affected and the nature of such change;

(k)(i) at least thirty (30) days prior to the effective date thereof, notice of
the Borrower’s intention to enter into the Second Lien Credit Agreement and
(ii) at least five (5) Business Days prior to the effective date thereof, notice
of any amendment, supplement, waiver, consent or other modification to any
Second Lien Loan Document; and

(l) at least 10 days prior to the effectiveness of any removal of the
Independent Director, and promptly (but in no event more than three Business
Days after actual knowledge thereof) after the death, incapacity or resignation
of the Independent Director, notice of such event and the date of occurrence
thereof, together with the name and background of the replacement Independent
Director.

 

69



--------------------------------------------------------------------------------

SECTION 5.03. Negative Covenants of the Borrower.

Until the later to occur of the Facility Termination Date and the date on which
the Facility Principal shall have been reduced to zero and all other amounts due
to the Administrative Agent, each Group Managing Agent and each Holder hereunder
shall have been indefeasibly paid in full, the Borrower shall not, without the
written consent of the Administrative Agent and the Majority Group Managing
Agents at such time:

(a) Sales, Liens, Adverse Claims Etc. Except as otherwise provided herein, sell,
assign (by operation of law or otherwise), or otherwise dispose of, or create or
suffer to exist any Adverse Claim upon or with respect to any property or assets
now owned or hereafter acquired by it (including, without limitation, any
interest in any Pool Receivable or related Contract, Related Security or
Collections or any Additional Assigned Rights), or upon or with respect to any
lock-box or lock-box account to which any Collections of any Pool Receivable are
sent, or assign any right to receive income in respect thereof.

(b) Extension or Amendment of Receivables. Except as otherwise permitted in
Section 6.02(c) or to correct any undisputed billing errors, extend, amend or
otherwise modify the terms of any Pool Receivable.

(c) Change in Business or Credit and Collection Policy. Make any change in the
character of its business or in the Credit and Collection Policy which change
would, in either case, impair in any material respect the collectibility of any
Pool Receivable; provided, that after an Event of Termination shall have
occurred and be continuing, the Collection Agent shall not make any changes to
the Credit and Collection Policy.

(d) Change in Payment Instructions to Obligors. Add or terminate any Lock-Box
Account or any bank as a Lock-Box Bank or any Post Office Box from those listed
in Exhibit O-1 or O-2 unless the Administrative Agent and each Group Managing
Agent shall have received at least ten days before the proposed effective date
therefor, notice of such addition or termination and an executed copy of a
Lock-Box Agreement for each new Lock-Box Account and an undated executed copy of
a Post Office Box Notice for each new Post Office Box.

(e) Merger. Consolidate with or merge into any other Person or otherwise change
its organizational structure within the meaning of the UCC.

(f) Deposits to Lock-Box Accounts. Deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account subject to a
Lock-Box Agreement cash or cash proceeds other than Collections of (i) Pool
Receivables and Related Security with respect thereto, (ii) Transition Charges,
(iii) Nuclear Decommissioning Obligations, and (iv) Customer Deposits, if any,
securing payment of the items specified in clauses (ii) and (iii).

(g) Jurisdiction of Organization. Change its jurisdiction of organization
without (i) giving each Group Managing Agent and the Administrative Agent
30 days’ prior written notice thereof, (ii) delivering financing statements or
amendments to financing statements as requested by the Majority Group Managing
Agents and (iii) if so requested by the Majority Group Managing Agents, on
behalf of the Administrative Agent, within

 

70



--------------------------------------------------------------------------------

30 days after such change, providing to the Administrative Agent (with a copy to
each Group Managing Agent) a favorable opinion of counsel reasonably acceptable
to the Administrative Agent and the Group Managing Agents covering UCC
perfection and UCC search priority with respect to such new jurisdiction.

(h) [Intentionally Omitted].

(i) Change in Organizational Name. Make any change to its organizational name or
use any trade names, fictitious names, assumed names or “doing business as”
names, or change the location where its books, records and documents evidencing
the Pool Receivables or the related Contracts are kept from those specified on
Exhibit N, unless at least 10 days prior to the effective date of such change or
use, it delivers to each Group Managing Agent and the Administrative Agent such
financing statements or amendments to financing statements (Form UCC-1 and
UCC-3) which the Majority Group Managing Agents, on behalf of the Administrative
Agent, may request to reflect such change or use, together with such other
documents and instruments that the Majority Group Managing Agents, on behalf of
the Administrative Agent, may request in connection therewith.

(j) Indebtedness. Except as otherwise provided herein, in the Receivables Sale
Agreement or pursuant to the Second Lien Credit Agreement, create, incur, assume
or suffer to exist any Indebtedness.

(k) Contingent Obligations. Except as otherwise provided herein, in the
Receivables Sale Agreement or pursuant to the Second Lien Credit Agreement,
create, incur, assume or suffer to exist any Contingent Obligation.

(l) Distributions, Etc. Declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any interest in the Borrower, or return any capital to any of its
equity holders as such, or purchase, retire, defease, redeem or otherwise
acquire for value or make any payment in respect of any interest in the Borrower
or any warrants, rights or options to acquire any such interest, now or
hereafter outstanding, other than, in any such case, as shall have been duly
authorized by all necessary action of the Borrower and in accordance with
applicable law, provided that no event has occurred and is continuing, or would
result from such declaration, dividend, distribution, return, purchase,
retirement, defeasance, redemption, acquisition or payment, which constitutes an
Event of Termination or would constitute an Event of Termination but for the
requirement that notice be given or time elapse or both.

(m) Restricted Payments. Make any cash payments to, or otherwise transfer any
funds to, any of its Affiliates, except for (i) payments of the purchase price
under the Receivables Sale Agreement, (ii) repayments of amounts owed under the
Intercompany Note (as defined in the Receivables Sale Agreement), (iii) payments
owed for shared operating expenses or allocated tax liabilities which are not in
violation of the representations and warranties set forth herein, and
(iv) dividends permitted by Section 5.03(l).

 

71



--------------------------------------------------------------------------------

(n) Transactions with Members and Affiliates. Enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with TXU Energy Retail
or with any other Affiliate of the Borrower, other than on terms that are fair
and reasonable in the circumstances and that reasonably approximate an
arm’s-length transaction between unaffiliated parties.

(o) Receivables Sale Agreement. (i) Cancel or terminate the Receivables Sale
Agreement or consent to or accept any cancellation or termination thereof,
(ii) amend or otherwise modify any term or condition of the Receivables Sale
Agreement or give any consent, waiver or approval thereunder, (iii) waive any
default under or breach of the Receivables Sale Agreement or (iv) take any other
action under the Receivables Sale Agreement not required by the terms thereof,
in each case, without the prior written consent of the Administrative Agent and
the Majority Group Managing Agents.

(p) Amendments to the Second Lien Loan Documents. Enter into any amendment,
supplement or modification of any Second Lien Loan Document which:

(A) provides for an aggregate principal amount of loans or other extensions of
credit or commitments therefor in excess of the amount set forth in the Second
Lien Intercreditor Agreement;

(B) provides for interest to accrue on loans or other extensions of credit
thereunder at a rate per annum in excess of the rate per annum set forth in the
Second Lien Intercreditor Agreement;

(C) contains any representations, warranties, covenants, defaults, events of
default or other provisions which in any manner are more restrictive as to the
Borrower than the comparable representation, warranty, covenant, default, event
of default or other provision contained herein (provided, that this clause
(C) shall not apply to provisions in the Second Lien Loan Documents which are
specific to the different collateral eligibility standards, advance rates or the
settlement procedures provided for therein);

(D) provides for a final scheduled maturity date earlier than six months after
the later of the scheduled Facility Termination Date or the scheduled Commitment
Termination Date; or

(E) results in a default under this Agreement or confers rights to any “Second
Priority Secured Party” (as such term is defined in the Second Lien
Intercreditor Agreement) which are not conferred to any Indemnified Party.

(q) Refinancing of Second Lien Obligations. Refinance the Indebtedness under the
Second Lien Credit Agreement unless (i) the Administrative Agent and the
Majority Group Managing Agents have consented thereto or the terms of such
refinanced Indebtedness, if contained in an amendment to the Second Lien Credit
Agreement, would not require the consent of the Administrative Agent and the
Majority Group Managing Agents pursuant to Section 5.03(p), (ii) the holders of
such refinanced Indebtedness (or an agent for such holders) agree in writing, at
or prior to the time of such refinancing, to be bound by the terms of the Second
Lien Intercreditor Agreement and (iii) the Release Conditions are satisfied.

 

72



--------------------------------------------------------------------------------

(r) Prepayment of the Second Lien Obligations. Make any payment, in whole or in
part of the principal amount of the Indebtedness outstanding under the Second
Lien Credit Agreement or any other Second Lien Loan Document unless on the date
of such payment, (x) the Release Conditions are satisfied, (y) no event has
occurred and is continuing which would constitute an Event of Termination but
for the requirement that notice be given or time elapse or both pursuant to
Article VII and (z) no event of default, or other event which would constitute
an event of default but for the requirement that notice be given or time elapse
or both pursuant thereto, is continuing with respect to any Indebtedness
described in clause (f) in Section 7.01 of the Borrower, any Originator, TCEH,
EFH Corp., any TXU Collection Agent or any Parent Undertaking Provider.

SECTION 5.04. Covenants of the Collection Agent.

Until the later to occur of the Facility Termination Date and the date on which
the Facility Principal shall have been reduced to zero and all other amounts due
to the Administrative Agent, the Group Managing Agents and the Holders hereunder
shall have been indefeasibly paid in full, the Collection Agent shall, unless
the Administrative Agent and the Majority Group Managing Agents shall otherwise
consent in writing at such time:

(a) Compliance with Laws, Etc. Comply in all respects with all applicable laws,
rules, regulations and orders with respect to it, its business and properties
and all Pool Receivables and related Contracts and Related Security where the
failure to so comply would reasonably be expected to have a Material Adverse
Effect.

(b) Preservation of Existence. Preserve and maintain its organizational
existence, rights and privileges in the jurisdiction of its organization
(without thereby limiting Section 5.04(o)), and qualify and remain qualified, in
good standing (if applicable) as a foreign Person in each jurisdiction where the
failure to preserve and maintain such existence, rights, privileges and
qualification would reasonably be expected to have a Material Adverse Effect.

(c) Audits. (i) At any time and from time to time during regular business hours,
at its sole cost, permit any Group Managing Agent or the Administrative Agent,
or its agents or representatives (such as independent audit and consulting firms
specializing in securitization transactions), upon reasonable advance notice to
the Collection Agent (A) to examine and make copies of and abstracts from all
books, records and documents (including, without limitation, computer tapes and
disks) in the possession or under the control of the Collection Agent or any
Originator relating to Pool Receivables and the Related Security and Additional
Assigned Rights, including, without limitation, the related Contracts (to the
extent not prohibited by a legally enforceable provision under the terms of the
applicable Contracts), and (B) to visit the offices and properties of the
Collection Agent or any Originator located at the addresses specified in
Exhibit N (or at such other locations as are notified to each Group Managing
Agent and the

 

73



--------------------------------------------------------------------------------

Administrative Agent from time to time in accordance with Section 5.04(f)) for
the purpose of examining such materials described in clause (A) above, and to
discuss matters relating to Pool Receivables and the Related Security and
Additional Assigned Rights or the Collection Agent’s or any Originator’s
performance hereunder or under any of the other Transaction Documents or any
Person’s performance under the Contracts with any of the officers of the
Collection Agent or employees of the Collection Agent having knowledge of such
matters.

(i)

(ii)(A) Within 120 days after the end of each fiscal year of the Collection
Agent and (B) additionally, promptly upon the request of the Majority Group
Managing Agents if an Event of Termination shall have occurred and be continuing
or if the immediately preceding audit under this clause (ii) was not complete
and acceptable to the Majority Group Managing Agents, cause an independent audit
and consulting firm specializing in securitization transactions and selected by
the Majority Group Managing Agents, to perform, at the Collection Agent’s
expense, an audit (in scope and form requested by the Majority Group Managing
Agents) of all records of the Collection Agent in respect of the Pool
Receivables and collections thereof and the performance by it of its
obligations, covenants and duties hereunder and the performance of each
Originator of its obligations, covenants and duties under the Receivables Sale
Agreement.

(d) Keeping of Records and Books of Account. (i) Keep proper books of record and
account, which shall be maintained by the Collection Agent separate and apart
from those of the Borrower, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Collection Agent
in accordance with GAAP, which shall include the keeping and maintaining of all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Receivables (including, without
limitation, records adequate to permit the daily identification of each Pool
Receivable, the Outstanding Balance of each Pool Receivable and the dates which
payments are due thereon and all Collections of and adjustments to each existing
Pool Receivable); (ii) maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Pool Receivables in the event of the destruction of the originals
thereof); and (iii) on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Pool Receivables
with a legend, acceptable to the Administrative Agent and the Majority Group
Managing Agents describing the sale of such Pool Receivables under the
Receivables Sale Agreement and the grant of a security interest therein
hereunder.

(e) Performance and Compliance with Receivables and Contracts. At its expense
timely and fully (i) perform and comply with all material provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Pool Receivables, except where the failure to so perform or comply would not
have a Material Adverse Effect, (ii) as collection agent with respect to any
Related Security, enforce such Related Security in accordance with the Credit
and Collection Policy and (iii) as collection agent with respect to any
Additional Assigned Rights, enforce such Additional Assigned Rights as
reasonably requested by any Group Managing Agent.

 

74



--------------------------------------------------------------------------------

(f) Location of Records. Keep its chief place of business and chief executive
office, and the offices where it keeps its records concerning the Pool
Receivables and all Contracts related thereto (and all original documents
relating thereto), at the addresses of the Collection Agent referred to in
Section 4.02(g) or, upon 30 days’ prior written notice to each Group Managing
Agent and the Administrative Agent, at such other locations in a jurisdiction
where all action required by Section 6.05 shall have been taken and completed,
provided that the foregoing shall not prohibit the keeping of duplicate records
concerning the Pool Receivables and Contracts related thereto at any other
location.

(g) Credit and Collection Policies. Comply in all material respects with the
Credit and Collection Policy in regard to each Pool Receivable and the related
Contract and provide to each Group Managing Agent and the Administrative Agent
(i) promptly upon adoption a statement of each change in the Credit and
Collection Policy not prohibited by Section 5.04(k), and (ii) not less
frequently than annually an updated statement of the then current Credit and
Collection Policy.

(h) Deposits to Lock-Box Accounts. Instruct all Obligors to make payments in
respect of Pool Receivables to a Lock-Box Account or a Post Office Box subject
to a Lock-Box Agreement or a Post Office Box Notice, as applicable, and, if the
Collection Agent shall otherwise receive any Collections, deposit such
Collections, or cause such Collections to be deposited, to such a Lock-Box
Account by the first Business Day following such receipt and, at all times prior
to such remittance, hold itself or, if applicable, cause such payments to be
held in trust for the exclusive benefit of the Administrative Agent (on behalf
of each Investor, each Bank, the Group Managing Agents and the Administrative
Agent).

(i) Reporting. Furnish or cause to be furnished to the Administrative Agent and
each Group Managing Agent:

(i) as soon as possible and in any event within five days after the occurrence
of each Event of Termination or each event which, with the giving of notice or
lapse of time or both, would constitute an Event of Termination, the statement
of an appropriate officer of the Collection Agent setting forth details of such
Event of Termination or event and the action which the Collection Agent proposes
to take with respect thereto;

(ii) not later than 30 days after the end of each calendar quarter, a
certificate of an appropriate officer of the Collection Agent, in substantially
the form appended hereto as Exhibit P, confirming the absence of an Event of
Termination or unmatured Event of Termination and (i) restating and reconfirming
the continuing truth and accuracy in all respects (in the case of any
representation or warranty containing any materiality qualification and in the
case of any Non-Qualifiable Representations and Warranties) or (in the case of
any representation or warranty, other than any Non-Qualifiable Representations
and Warranties, that does not contain any materiality qualification) in all
material respects, of each of the representations and warranties set forth in
Section 4.02 of this Agreement and Section 4.01

 

75



--------------------------------------------------------------------------------

(other than 4.01(s)(i)) of the Receivables Sale Agreement or (ii) setting forth
therein any qualifications or conditions thereto, which qualifications or
conditions shall be accepted or rejected by the Majority Group Managing Agents
in their discretion in writing within five days of receipt thereof;

(iii) as soon as available and in any event on or before the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) with respect to each of the first three quarterly
accounting periods in each fiscal year of TCEH (or, if such financial statements
are not required to be filed with the SEC, on before the date that is 45 days
after the end of each such quarterly accounting period), the consolidated
balance sheet of TCEH and its consolidated subsidiaries at the end of such
quarterly period and the related consolidated statements of operations for such
quarterly period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for such quarterly period and for the elapsed portion of the fiscal
year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year, all of which shall be certified by an Authorized Officer (as
defined in the TCEH Credit Agreement) of TCEH as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of TCEH and its consolidated subsidiaries in accordance
with GAAP, subject to changes resulting from audit, normal year-end audit
adjustments and absence of footnotes;

(iv) as soon as available and in any event on or before the date on which such
financial statements are required to be filed with the SEC (after giving effect
to any permitted extensions) (or, if such financial statements are not required
to be filed with the SEC, on before the date that is 90 days after the end of
each fiscal year of TCEH) the consolidated balance sheet of TCEH and its
consolidated subsidiaries as at the end of each fiscal year of TCEH, and the
related consolidated statements of operations and cash flows for such fiscal
year, setting forth comparative consolidated figures for the preceding fiscal
years, all in reasonable detail and prepared in accordance with GAAP, and, in
each case, certified by independent certified public accountants of recognized
national standing and certified by an Authorized Officer (as defined in the TCEH
Credit Agreement) of TCEH as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of TCEH and its consolidated subsidiaries in accordance with GAAP;

(v) promptly after the filing or receiving by the Collection Agent thereof,
copies of all reports and notices with respect to any Reportable Event defined
in Article IV of ERISA which the Collection Agent files under ERISA with the
Internal Revenue Service or the PBGC or the U.S. Department of Labor or which
the Collection Agent receives from the PBGC, provided that such Reportable
Event, individually or in the aggregate with all other such Reportable Events,
would be reasonably likely to have a Material Adverse Effect;

(vi) promptly, from time to time, such other information, documents, records or
reports respecting Pool Receivables as any Group Managing Agent may from time to
time reasonably request in order to identify or protect any Investor’s, Bank’s
or the Administrative Agent’s interests under or contemplated by this Agreement
or the Receivables Sale Agreement, including, without limitation, a listing of
current Subcontractors;

 

76



--------------------------------------------------------------------------------

(vii) as soon as possible and in any event within 15 days after any executive
officer of the Collection Agent knows of the occurrence of the event referred to
in Section 7.01(c), written notice of such event;

(viii)(i) when and if it (or any parent company) has any public shareholders,
promptly upon the furnishing thereof to such shareholders, copies of all
financial statements, reports and proxy statements so furnished; and
(ii) promptly upon its receipt of any notice, request for consent, financial
statements, certification, report or other communication under or in connection
with any Transaction Document from any Person other than the Administrative
Agent, any Group Managing Agent or any Investor, copies of the same;

(ix) at least thirty (30) days prior to the effectiveness of any material change
in or material amendment to the Credit and Collection Policy, a copy of the
Credit and Collection Policy then in effect and a notice indicating such change
or amendment;

(x) promptly, and in any event within 5 days after the Collection Agent has
knowledge thereof, notice of (i) the entry of any judgment or decree against the
Collection Agent; (ii) the institution of any litigation, arbitration proceeding
or governmental proceeding against the Collection Agent; (iii) the occurrence of
any event or condition that has had, or would reasonably be expected to have, a
Material Adverse Effect; (iv) the occurrence of a default or an event of default
under any other financing arrangement pursuant to which the Collection Agent is
a debtor or an obligor; and (v) any downgrade in the rating, if any, of any
Indebtedness of the Collection Agent by Standard & Poor’s or by Moody’s, setting
forth the Indebtedness affected and the nature of such change; and

(xi)(A) at least thirty (30) days prior to the effective date thereof, notice of
the Collection Agent’s intention to enter into the Second Lien Credit Agreement,
and (B) at least five (5) Business Days prior to the effective date thereof,
notice of any amendment, supplement, waiver, consent or other modification to
any Second Lien Loan Document.

(j) Extension or Amendment of Receivables. Except as otherwise permitted in
Section 6.02(c) or to correct any undisputed billing errors, not extend, amend
or otherwise modify the terms of any Pool Receivable.

(k) Change in Business or Credit and Collection Policy. Not make any change in
the character of its business or in the Credit and Collection Policy which
change would, in either case, impair in any material respect the collectibility
of any Pool Receivable; provided, that after an Event of Termination shall have
occurred and be continuing, the Collection Agent shall not make any changes to
the Credit and Collection Policy.

(l) Change in Payment Instructions to Obligors. Not add or terminate any
Lock-Box Account or any bank as a Lock-Box Bank or any Post Office Box from
those listed in Exhibit O-1 or O-2 unless the Administrative Agent and each
Group Managing Agent shall have received at least ten days before the proposed
effective date therefor, notice of such addition or termination and executed
copies of a Lock-Box Agreement for each new Lock-Box Account and an undated
executed copy of a Post Office Box Notice for each new Post Office Box.

 

77



--------------------------------------------------------------------------------

(m) Merger. Not consolidate with or merge into any other Person or otherwise
change its organizational structure within the meaning of the UCC.

(n) Deposits to Lock-Box Accounts. Not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any lock-box account or lock-box
specified in Exhibit O-1 or Exhibit O-2 or otherwise notified to the
Administrative Agent (with a copy to the Group Managing Agents) in accordance
with Section 5.04(l), cash or cash proceeds other than Collections of (i) Pool
Receivables and Related Security with respect thereto, (ii) Transition Charges,
(iii) Nuclear Decommissioning Obligations, and (iv) Customer Deposits, if any,
securing payment of the items specified in clauses (ii) and (iii).

(o) Jurisdiction of Organization. Not change its jurisdiction of organization
without giving each Group Managing Agent and the Administrative Agent 30 days’
prior written notice thereof.

(p) Change in Organizational Name. Not make any change to its organizational
name or use any trade names, fictitious names, assumed names or “doing business
as” names, or the location where its books, records and documents evidencing the
Pool Receivables or the related Contracts are kept from those specified on
Exhibit N, unless at least 10 days prior to the effective date of such change or
use, it delivers to each Group Managing Agent and the Administrative Agent
written notice thereof.

(q) Second Lien Loan Documents; Amendments to the Second Lien Loan Documents.
Not enter into any amendment, supplement or modification of any Second Lien Loan
Document which:

(A) provides for an aggregate principal amount of loans or other extensions of
credit or commitments therefor in excess of the amount set forth in the Second
Lien Intercreditor Agreement;

(B) provides for interest to accrue on loans or other extensions of credit
thereunder at a rate per annum in excess of the rate per annum set forth in the
Second Lien Intercreditor Agreement;

(C) contains any representations, warranties, covenants, defaults, events of
default or other provisions which in any manner are more restrictive as to the
Borrower than the comparable representation, warranty, covenant, default, event
of default or other provision contained herein (provided, that this clause
(C) shall not apply to provisions in the Second Lien Loan Documents which are
specific to the different collateral eligibility standards, advance rates or the
settlement procedures provided for therein);

 

78



--------------------------------------------------------------------------------

(D) provides for a final scheduled maturity date earlier than six months after
the later of the scheduled Facility Termination Date or the scheduled Commitment
Termination Date; or

(E) results in a default under this Agreement or confers rights to any “Second
Priority Secured Party” (as such term is defined in the Second Lien
Intercreditor Agreement) which are not conferred to any Indemnified Party.

ARTICLE VI

ADMINISTRATION AND COLLECTION

SECTION 6.01. Designation of Collection Agent.

The servicing, administering and collection of the Pool Receivables shall be
conducted by such Person (the “Collection Agent”) so designated from time to
time in accordance with this Section 6.01. Until the Majority Group Managing
Agents give notice to the Borrower of a designation of a new Collection Agent,
TXU Energy Retail is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Collection Agent pursuant to the terms hereof.
The Majority Group Managing Agents may, at any time upon the occurrence of an
Event of Termination or at any other time with the written consent of the
Borrower, designate as Collection Agent any Person (including any Group Managing
Agent but not including any Investor) to succeed TXU Energy Retail as Collection
Agent, and may at any time designate any Person (including any Group Managing
Agent but not including any Investor) to succeed any successor Collection Agent,
on the condition in each case that any such Person so designated shall agree to
perform the duties and obligations of the Collection Agent pursuant to the terms
hereof. For purposes of satisfying the condition contained in the preceding
sentence, the Administrative Agent and each Group Managing Agent hereby agree
that if and when it accepts the designation of itself as the Collection Agent it
shall perform the duties and obligations of the Collection Agent pursuant to the
terms hereof. The Collection Agent may subcontract with TCEH and, upon prior
written notice to each Group Managing Agent and the Administrative Agent,
subcontract with any other Subcontractor (including, without limitation, any
other Parent Undertaking Provider), in each instance, for servicing,
administering or collecting the Pool Receivables, provided that the Collection
Agent shall remain liable for the performance of the duties and obligations of
the Collection Agent pursuant to the terms hereof and the Administrative Agent
and Group Managing Agents shall be entitled to deal exclusively with the
Collection Agent in matters related to the discharge of its duties hereunder,
and provided further that the Majority Group Managing Agents may at any time
after the occurrence of an Event of Termination deliver a notice in the form of
Exhibit H canceling any such Subcontractor’s right to act as Collection Agent.

SECTION 6.02. Duties of Collection Agent.

(a) The Collection Agent shall take or cause to be taken all such actions as may
be necessary or advisable to collect each Pool Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy. The
Borrower, each Investor, each Bank, the Group Managing Agents and the
Administrative Agent each hereby appoints as their respective agent the
Collection Agent, from time to time designated pursuant to Section 6.01, to
enforce their respective rights and interests in the Pool Receivables, the
Related Security and the related Contracts.

 

79



--------------------------------------------------------------------------------

(b) The Collection Agent shall identify and remit Collections to the Collection
Account, and allocate such Collections to the Expense Subaccount or the Capital
Subaccount on behalf of each Investor, each Bank, the Group Managing Agents and
the Administrative Agent in accordance with Section 2.07 or 2.08. If instructed
by any Group Managing Agent at any time following a Liquidation Date, and
notwithstanding any other provision of this Agreement, the Collection Agent
shall deposit with a bank (which may be Citibank) designated by the
Administrative Agent all Collections of Pool Receivables on the first Texas
Business Day following receipt by the Collection Agent of such Collections.

(c) The Collection Agent may, in accordance with the Credit and Collection
Policy, extend the maturity or adjust the Outstanding Balance of any Receivable
as the Collection Agent may determine to be appropriate to maximize collections
thereof, provided that no such extension or adjustment shall change the time or
manner such Receivable would otherwise have become a Defaulted Receivable.

(d) The Borrower shall deliver to the Collection Agent, and the Collection Agent
shall hold in trust for the Borrower and the Administrative Agent and each Group
Managing Agent, in each case on behalf of the Holders in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to Pool
Receivables.

(e) The Collection Agent shall as soon as practicable following receipt turn
over to the applicable owner thereof the collections of any receivable which is
not a Pool Receivable.

(f) The Collection Agent, if other than TXU Energy Retail, shall as soon as
practicable upon demand deliver to the Borrower all documents, instruments and
records in its possession which evidence or relate to Receivables of the
Borrower other than Pool Receivables, and copies of documents, instruments and
records in its possession which evidence or relate to Pool Receivables.

(g) The Collection Agent shall, at any time and from time to time at the request
of any Group Managing Agent, furnish to such Group Managing Agent (within four
Texas Business Days after such request) the calculation of the Adjusted
Borrowing Base and the amounts then on deposit in the Collection Account or the
amounts allocated to the Expense Subaccount and the Capital Subaccount pursuant
to Section 2.07 or 2.08, as applicable.

(h) The Collection Agent’s authorization under this Agreement shall terminate,
after the Facility Termination Date, upon receipt by the Holders of the entire
outstanding Facility Principal plus accrued Yield plus all other amounts owed to
such Holders hereunder and receipt by each of the Administrative Agent, each
Group Managing Agent, the Borrower and (unless otherwise agreed by the
Administrative Agent and the Collection Agent) the Collection Agent of all
amounts owed to it hereunder.

 

80



--------------------------------------------------------------------------------

SECTION 6.03. Rights of the Administrative Agent and the Group Managing Agents.

(a) Subject to the terms of the Intercreditor Agreement, upon the occurrence of
an Event of Termination, or at such time as TCEH’s Debt Rating is lower than
Rating Level 4, but not otherwise, the Administrative Agent is hereby authorized
at any time to date, and to deliver to each Lock-Box Bank written notice that
the Administrative Agent is taking exclusive control over the Lock-Box Accounts
maintained with such Lock-Box Bank (a “Notice of Exclusive Control”) and to the
United States Post Office where any Post Office Box is being maintained, a Post
Office Box Notice. The Administrative Agent shall send copies to the Borrower
and the Collection Agent of each Notice of Exclusive Control and Post Office Box
Notice delivered by the Administrative Agent. The Borrower and the Collection
Agent each hereby acknowledges and agrees that upon delivery of a Notice of
Exclusive Control with respect to any Lock-Box Account and a Post Office Box
Notice with respect to any Post Office Box in accordance with this
Section 6.03(a), the Administrative Agent shall have exclusive ownership and
control of the Lock-Box Account subject to such Notice of Exclusive Control and
the Post Office Box subject to such Post Office Box Notice, and the Borrower and
the Collection Agent shall take any further action necessary or desirable, or
that the Majority Group Managing Agents may reasonably request, to effect the
transfer of exclusive ownership and control of such Lock-Box Account and such
Post Office Box to the Administrative Agent (it being understood and agreed that
upon delivery of a copy of such Notice of Exclusive Control with respect to any
Lock-Box Account and Post Office Box Notice with respect to any Post Office Box,
neither the Borrower, TXU Energy Retail (as Collection Agent or otherwise), any
other Collection Agent nor any of their respective Affiliates shall have access
to such Lock-Box Account or such Post Office Box), provided that in no event
shall the foregoing transfer of exclusive ownership and control alter or impair
the obligation to remit Collections to the Borrower in accordance with Sections
2.07 and 2.08. In case any authorized signatory of the Borrower, TXU Energy
Retail (as Collection Agent or otherwise) or any other Collection Agent whose
signature shall appear on any Lock-Box Agreement or Post Office Box Notice shall
cease to have such authority before the delivery of any Notice of Exclusive
Control or any Post Office Box Notice, such signature shall nevertheless be
valid and sufficient for all purposes as if such authority had remained in force
at the time of such delivery. The Administrative Agent shall safeguard the
retention of the Post Office Box Notices delivered pursuant to Section 5.03(d)
hereof until such time as the Administrative Agent shall deliver the same to the
relevant post offices or redeliver the same to the Borrower or the Collection
Agent until such time after the Facility Termination Date when the Facility
Principal has been reduced to zero and all other amounts due to the
Administrative Agent, each Group Managing Agent and each Holder hereunder shall
have been paid indefeasibly in full.

(b)(x) Subject to the terms of the Intercreditor Agreement, at any time upon the
occurrence of an Event of Termination or (y) in the event that and for so long
as TCEH’s Debt Rating is lower than Rating Level 4, but not otherwise:

(i) The Majority Group Managing Agents may, at their election and on behalf of
the Administrative Agent, notify the Obligors of Pool Receivables, or any of
them, of the security interests in favor of the Administrative Agent in the Pool
Receivables and to direct that payment of all amounts due or to become due under
any or all Pool Receivables be made directly to the Administrative Agent or its
designee.

 

81



--------------------------------------------------------------------------------

(ii) The Borrower, TXU Energy Retail and the Collection Agent (if other than TXU
Energy Retail) each shall, at the Administrative Agent’s request (either at the
Administrative Agent’s election or the request of the Majority Group Managing
Agents) and at the Borrower’s and TXU Energy Retail’s expense, give notice of
such security interest to each said Obligor and direct that payments be made
directly to the Administrative Agent or its designee.

(iii) The Borrower, TXU Energy Retail and the Collection Agent (if other than
TXU Energy Retail) each shall, at the Administrative Agent’s request (either at
the Administrative Agent’s election or the request of the Majority Group
Managing Agents), (A) assemble all of the documents, instruments and other
records (including, without limitation, computer tapes and disks) which evidence
the Pool Receivables, and the related Contracts (to the extent not prohibited by
a legally enforceable provision under the terms of the applicable Contracts) and
Related Security, or which are otherwise necessary or desirable to collect such
Pool Receivables, and shall make the same available to the Administrative Agent
and (B) segregate all cash, checks and other Collections of Pool Receivables in
a manner acceptable to the Administrative Agent and shall, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrative Agent or its designee.

(iv) Each of the Borrower, the Collection Agent, the Investors, the Banks, and
the Group Managing Agents hereby authorizes the Administrative Agent to take any
and all steps in the Borrower’s or the Collection Agent’s name and on behalf of
the Borrower, the Investors, the Banks, the Group Managing Agents and the
Administrative Agent, respectively, necessary or desirable, in the determination
of the Administrative Agent, to collect all amounts due under any and all Pool
Receivables, including, without limitation, endorsing the Borrower’s name on
checks and other instruments representing Collections and enforcing such Pool
Receivables and the Related Security and the related Contracts. Each of the
Borrower, the Collection Agent, the Investors, the Banks, and the Group Managing
Agents hereby irrevocably appoints the Administrative Agent as their respective
attorney in fact, with full authority in their place and stead and their
respective names or otherwise, from time to time in the Administrative Agent’s
discretion, to take any action to execute any instrument that the Administrative
Agent may deem necessary or desirable to accomplish the foregoing.

SECTION 6.04. Responsibilities of the Borrower, Etc.

Anything herein to the contrary notwithstanding:

(a) The Borrower, the Collection Agent and each Originator shall remain
responsible and liable to perform all of its services under the contracts
related to the Pool Receivables and owed to any party to any of such contracts,
to the extent set forth therein, to the same extent as if the security interest
therein had not been granted hereunder;

(b) The exercise by the Administrative Agent or any Group Managing Agent of any
of its rights hereunder shall not release the Borrower, the Collection Agent or
any Originator from any of its duties or obligations owed to any party to any
contract with respect to any of the Pool Receivables; and

 

82



--------------------------------------------------------------------------------

(c) Neither the Administrative Agent, any Group Managing Agent or the Investors,
Banks or other Holders shall have any obligation or liability with respect to
any of the Pool Receivables or related Contracts, nor shall any of them be
obligated to perform any of the duties or obligations of the Borrower, the
Collection Agent or any Originator thereunder.

SECTION 6.05. Further Action.

(a) The Borrower and the Collection Agent each agrees that from time to time, at
its expense, it will, as soon as practicable, execute and deliver all further
instruments and documents, and take all further action, that is necessary in
order to perfect, protect or more fully evidence the security interest granted
hereunder, or to enable the Administrative Agent, the Group Managing Agents, the
Investors, the Banks or any of them to exercise or enforce any of their
respective rights hereunder, under the Receivables Sale Agreement or under any
other Transaction Document. Without limiting the generality of the foregoing,
the Borrower and the Collection Agent will, upon the request of the Majority
Group Managing Agents, execute and file, or facilitate the execution and filing
of, such financing or continuation statements, or amendments thereto, and such
other instruments or notices, as are necessary or advisable. The Borrower
authorizes the Administrative Agent to file financing or continuation
statements, and amendments thereto and assignments thereof, relating to the Pool
Receivables, the Related Security and the Collections with respect thereto and
the Additional Assigned Rights, which financing statements may describe the
collateral covered thereby as “all assets of the Borrower,” “all personal
property of the Borrower” or words of similar effect.

(b) If, following an Event of Termination, the Borrower or the Collection Agent
fails to perform any of its agreements or obligations under this Agreement, the
Administrative Agent may (but is not required to) itself perform, or cause
performance of, such agreement or obligation (including, without limitation, the
filing of financing statements), and the expense of the Administrative Agent
incurred in connection therewith shall be payable by the Borrower as provided in
Section 10.01 or 12.06, as applicable.

SECTION 6.06. Lock-Box Agreements.

(a) The Collection Agent hereby agrees and acknowledges that, notwithstanding
that each Lock-Box Account and Post Office Box is currently held in the name of
the Collection Agent, all Collections and any other proceeds of Receivables in
the Lock-Box Accounts or Post Office Boxes are solely the property of the
Borrower and subject to a first priority perfected security interest in favor of
the Administrative Agent. Accordingly, the Collection Agent agrees that any
interest it may have in the Collections and any other proceeds of Receivables in
the Lock-Box Accounts or Post Office Boxes as owner of the Lock-Box Accounts or
Post Office Boxes, as applicable, is solely as bailee for the Borrower, as
owner, and the Administrative Agent, as secured party, and waives any other
right or interest it may have in such Collections. In its capacity as
accountholder of the Lock-Box Accounts and holder of the Post Office Boxes, the
Collection Agent shall enter into Lock-Box Agreements and execute Post Office
Box Notices with respect thereto as contemplated by this Agreement. Each of the
parties hereto agrees and acknowledges that each Lock-Box Agreement and Post
Office Box Notice entered into by the Collection Agent prior to the date hereof
shall apply to each Lock-Box Account and Post Office Box subject to any such
Lock-Box Agreement and Post Office Box Notice, respectively.

 

83



--------------------------------------------------------------------------------

(b) Without limiting Section 10.01(c), the Collection Agent hereby agrees that
it will reimburse the Administrative Agent on demand for any payments or
obligations that the Administrative Agent may incur pursuant to any indemnity
provided by the Administrative Agent under any Lock-Box Agreement.

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01. Events of Termination.

If any of the following events (“Events of Termination”) shall occur and be
continuing:

(a) The Collection Agent (if other than the Administrative Agent or any Group
Managing Agent) shall fail to perform or observe any term, covenant or agreement
hereunder (other than as referred to in Section 7.01(b)), and such failure shall
remain unremedied for 10 days after notice from the Majority Group Managing
Agents to the Collection Agent (and, in case the Collection Agent shall not be
TXU Energy Retail, to TXU Energy Retail) and the Borrower; or

(b) The Collection Agent (if other than the Administrative Agent or any Group
Managing Agent) or the Borrower shall fail to make any payment or deposit
required to be made by it hereunder in respect of Principal (other than any
payment in order to comply with Section 7.01(k)) and such failure shall continue
for 2 Business Days, or any other payment or deposit required to be made
hereunder or under the Fee Letters when due and such failure shall remain
unremedied for five days; or

(c)(i) A TXU Change of Control shall occur or (ii) EFH Corp. shall cease to own,
directly or indirectly, more than 50% of the combined voting power of the
outstanding common stock of any Originator or TCEH or any other Parent
Undertaking Provider or the equivalent in voting power of any class or classes
of its outstanding securities ordinarily entitled to vote in elections of its
directors or other persons performing similar functions or (iii) TCEH shall
cease to own directly 100% of the outstanding membership interests of the
Borrower or (iv) if the Collection Agent is an Affiliate of EFH Corp., EFH Corp.
shall cease to own, directly or indirectly, more than 50% of the outstanding
voting equity interests of such Collection Agent; or

(d) Any representation or warranty made by the Borrower, EFH Corp., the
Collection Agent, any Originator or any Parent Undertaking Provider (or any of
their respective officers) under or in connection with this Agreement or any
other Transaction Document, or any Originator Report or other information or
report delivered pursuant hereto shall prove to have been false or incorrect in
any material respect when made or deemed made, or the Borrower shall fail to
deliver any quarterly certificate in the form required under Section 5.02(b)
without qualification or condition (unless such qualifications or conditions
have been accepted by the Administrative Agent and the

 

84



--------------------------------------------------------------------------------

Majority Group Managing Agents at such time pursuant to Section 5.02(b) hereof),
and the circumstance or event giving rise to such breach of representation or
warranty or failure shall remain unremedied for 10 days following the earliest
of (i) the Borrower (or any of its officers) first acquiring knowledge of such
breach or failure, or (ii) failure to deliver when due the quarterly certificate
of the Borrower restating and reconfirming representations and warranties
pursuant to Section 5.02(b) if notice of such failure is given to Borrower by
the Group Managing Agents within 8 days after such report was due (provided,
however, that if Administrative Agent does not give notice of such failure until
more than 8 days after such report is due, such failure shall not constitute an
Event of Termination until after such failure shall remain unremedied for more
than two Texas Business Days after Administrative Agent gives such notice) or
(iii) delivery of the quarterly certificate of the Borrower referred to in
clause (ii) above containing qualifications or conditions thereto which are not
accepted by Administrative Agent and the Majority Group Managing Agent’s at such
time within the time period specified in Section 5.02(b); or

(e) The Borrower, EFH Corp., any Originator, the Collection Agent or any Parent
Undertaking Provider shall fail to perform or observe any other material term,
covenant or agreement contained in this Agreement or any other Transaction
Document on its part to be performed or observed and any such failure shall
remain unremedied for 30 days after notice thereof shall have been given by the
Majority Group Managing Agents to the Borrower, EFH Corp. and TXU Energy Retail;
provided that the terms of this Section 7.01(e) shall not apply in the case of
the Event of Termination described in Section 7.01(p) below; or

(f)(i) The Borrower, any Originator, TCEH, EFH Corp., any TXU Collection Agent
or any Parent Undertaking Provider shall default in any payment with respect to
any Indebtedness (other than Hedging Obligations) in excess of, in the case of
the Borrower, $50,000 in the aggregate or, in the case of TCEH, EFH Corp. the
Collection Agent, any Parent Undertaking Provider or any Originator,
$200,000,000 in the aggregate for all such Persons, and such default shall
continue for sixty (60) or more consecutive days; or (ii) there shall occur a
default or defaults in the payment of Indebtedness that constitutes an Event of
Default under Section 11.4(a)(i) of the TCEH Credit Agreement and any such
default or defaults shall continue for sixty (60) or more consecutive days; or
(iii) any Indebtedness referred to in clause (i) or (ii) above shall be declared
to be due and payable or required to be prepaid (other than by a regularly
scheduled required prepayment) prior to the stated maturity thereof (whether due
to a default in payment, non-compliance with a covenant or agreement, any other
default or otherwise); or (iv) one or more judgments or orders for the payment
of money shall be rendered against the Borrower in excess of $50,000 in the
aggregate, or one or more judgments or orders for the payment of money shall be
rendered against any one or more of the Originators, any TXU Collection Agent,
TCEH, EFH Corp. or any Parent Undertaking Provider in excess of $200,000,000 in
the aggregate for all such judgments and orders against such Persons, except to
the extent such judgment or order is covered by insurance provided by an insurer
not disputing coverage, and any such judgment or order shall have not been
satisfied, vacated, discharged, or stayed or bonded pending appeal within
60 days after the entry thereof; (v) there shall occur an “Event of Default”
under Section 11.11 of the TCEH Credit Agreement; or (vi) an event of default
shall occur under the Second Lien Credit Agreement, or the Second Lien Agent
shall deliver to the Administrative Agent a notice under the Second Lien
Intercreditor Agreement which triggers the start of the “Standstill Period”
thereunder; or

 

85



--------------------------------------------------------------------------------

(g) The Administrative Agent for the benefit of itself, the Holders and each
other Indemnified Party from time to time shall cease to have a valid and
perfected first priority security interest in the Collateral; or any effective
financing statement or other instrument similar in effect covering any Pool
Receivable or the related Contract, Related Security or Collections with respect
thereto or the Additional Assigned Rights shall at any time be on file in any
recording office except such as may be filed in favor of the Administrative
Agent in accordance with this Agreement or, on and after the Second Lien
Effective Date, in favor of the Second Lien Agent in accordance with the Second
Lien Credit Agreement and subject to the Second Lien Intercreditor Agreement; or

(h)(i) The Borrower, EFH Corp., any Originator, TCEH, the Collection Agent or
any Parent Undertaking Provider shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower, EFH Corp., any
Originator, TCEH, the Collection Agent or any Parent Undertaking Provider
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding-up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, or other similar official for
it or for any substantial part of its property and, if instituted against any
Originator, EFH Corp., TCEH or any Parent Undertaking Provider, either such
proceeding shall not be stayed or dismissed for 60 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against it or the appointment of a receiver, trustee, custodian or
other similar official for it or for any substantial part of its property) shall
occur and the Majority Group Managing Agents determine following receipt of
notice thereof pursuant to Section 5.02(a) that such occurrence is not frivolous
and so notifies the Borrower of such determination; or (ii) the Borrower, EFH
Corp., any Originator, TCEH, the Collection Agent or any Parent Undertaking
Provider shall take any corporate or similar action to authorize any of the
actions set forth in clause (i) above in this subsection (h); provided, that if
any event, act or condition described in this clause (h) shall be with respect
to EFH Corp., then such event, act or condition shall not constitute an Event of
Termination under this clause (h) if within 5 Business Days of the occurrence of
such event, act or condition TCEH shall have assumed all obligations and
liabilities of EFH Corp. under the Transaction Documents pursuant to an
agreement reasonably satisfactory to the Administrative Agent and the Group
Managing Agents; and provided, further, that if any event, act or condition
described in this clause (h) shall be with respect to a Collection Agent (the
“Affected Collection Agent”), then such event, act or condition shall not
constitute an Event of Termination under this clause (h) if within 5 Business
Days of the occurrence of such event, act or condition (x) the Borrower
identifies to the Administrative Agent another Person willing to act as
Collection Agent hereunder and under the other applicable Transaction Documents
(which Person shall be acceptable to

 

86



--------------------------------------------------------------------------------

the Majority Group Managing Agents) and such Person shall have accepted its
appointment and agreed to perform the duties and obligations of the Collection
Agent hereunder and under the other applicable Transaction Documents pursuant to
a writing acceptable to the Majority Group Managing Agents and (y) the
termination of the Affected Collection Agent as Collection Agent is effected on
terms satisfactory to the Majority Group Managing Agents; or

(i) At any time, (A) the Delinquency Ratio of the Receivables Pool for any month
shall exceed 15%, (B) the Default Ratio of the Receivables Pool for any month
shall exceed 5%, or (C) the Dilution Ratio of the Receivables Pool for any month
shall exceed 2.00%; or

(j) As of the end of any month, the average of the Days Collection Outstanding
Ratio for such month and the immediately preceding month exceeds 70; or

(k) The Facility Principal shall, for a period of two consecutive Business Days,
be greater than the Adjusted Borrowing Base; or

(l) Any Originator ceases to transfer Receivables under the Receivables Sale
Agreement or the “Termination Date” or a “Non-Payment Event” shall occur
thereunder; or

(m)(A) Any material provision of any Transaction Document shall cease to be a
legal, valid and binding obligation of the Borrower, EFH Corp., any Originator,
the Collection Agent or any Parent Undertaking Provider, as the case may be,
enforceable in accordance with its terms, (B) the Borrower, EFH Corp., any
Originator, the Collection Agent or any Parent Undertaking Provider, as the case
may be, shall assert in writing that any provision of any Transaction Document
is not the legal, valid and binding obligation of the Borrower, EFH Corp., any
Originator, the Collection Agent or any Parent Undertaking Provider, as the case
may be, enforceable in accordance with its terms, (C) at any time on or after
the Second Lien Effective Date, any party to the Second Lien Intercreditor
Agreement (other than the Senior Secured Parties (as defined therein)) fails to
comply with or breaches any material term or material condition thereof, and
such failure to comply or breach shall not be remedied within three (3) Business
Days of the date of such failure or breach or any such party shall deny or
disaffirm in writing its obligations thereunder, or (D) at any time on or after
the Second Lien Effective Date, the Second Lien Intercreditor Agreement shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against the parties thereto (except in accordance
with the terms thereof); or

(n) There shall occur an Event of Default under Section 11.12 of the TCEH Credit
Agreement; or

(o) There shall occur a default in the due observance of the covenant contained
in Section 10.9 of the TCEH Credit Agreement (as in effect on April 7, 2011,
unless amended in an amendment which the Administrative Agent deems to be
effective for purposes of this Agreement in accordance with Section 12.01(b)
hereof); provided that,

 

87



--------------------------------------------------------------------------------

an Event of Termination shall not occur under this clause (o) until the eleventh
day (or such lesser number of days as may be set forth in Section 11.3(a) of the
TCEH Credit Agreement at such time) after the date on which the applicable
Section 9.1 Financials (as defined in the TCEH Credit Agreement as in effect on
April 7, 2011, unless amended in an amendment which the Administrative Agent
deems to be effective for purposes of this Agreement in accordance with
Section 12.01(b) hereof) are required to be delivered pursuant to Section 9.1 of
the TCEH Credit Agreement (as in effect on April 7, 2011, unless amended in an
amendment which the Administrative Agent deems to be effective for purposes of
this Agreement in accordance with Section 12.01(b) hereof) if such default has
not been either (i) waived in accordance with the TCEH Credit Agreement pursuant
to a waiver which the Administrative Agent deems to be effective for purposes of
this Agreement in accordance with Section 12.01(b) hereof or (ii) cured pursuant
to Section 11.15 of the TCEH Credit Agreement (as in effect on April 7, 2011,
unless amended in an amendment which the Administrative Agent deems to be
effective for purposes of this Agreement in accordance with Section 12.01(b)
hereof), in either case, by such eleventh (or such lesser number) day ; or

 

(p) TXU Energy Retail (or any other applicable retail electric provider which is
an Originator), as retail electric provider, breaches or otherwise fails to
observe the terms of either Section 5(b)(ii)(A) or (B) of the Intercreditor
Agreement, regardless of whether the Intercreditor Agreement is executed and
delivered by the parties thereto; or

(q)(A) Any Plan shall fail to satisfy the minimum funding standard required for
any plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
is or shall have been terminated or is the subject of termination proceedings
under ERISA (including the giving of written notice thereof); an event shall
have occurred or a condition shall exist in either case entitling the PBGC to
terminate any Plan or to appoint a trustee to administer any Plan (including the
giving of written notice thereof); any Plan shall have an accumulated funding
deficiency (whether or not waived); TCEH or any ERISA Affiliate has incurred or
is likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code (including the giving of written notice
thereof); (B) there could result from any event or events set forth in
clause (A) of this subsection (q) the imposition of an Adverse Claim, the
granting of a security interest, or a liability, or the reasonable likelihood of
incurring an Adverse Claim, security interest or liability; and (C) such Adverse
Claim, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect;

then, and in any such event, the Majority Group Managing Agents may by notice to
the Borrower declare the Investor Limits and Commitments to be terminated,
whereupon the Investor Limits and Commitments shall terminate and reduce to
zero, except that, in the case of any event described in subsection (h) above,
the Investor Limits and Commitments shall terminate automatically and reduce to
zero upon the occurrence of such event. Upon any such termination and reduction
of the Investor Limits or the Commitments, the Administrative Agent, Group
Managing Agents, the Banks and the Investors shall have, in addition to all
other rights and remedies under this Agreement or otherwise, all other rights
and remedies provided under the UCC of the applicable jurisdiction and other
applicable laws, which rights shall be cumulative.

 

88



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENTS

SECTION 8.01. Authorization and Action.

Each Investor and Bank hereby appoints and authorizes each of its Group Managing
Agent and the Administrative Agent, respectively, to take such action as agent
on its behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to such Group Managing Agent and the
Administrative Agent, respectively, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement or the other Transaction Documents
(including, without limitation, enforcement of the Transaction Documents),
neither the Administrative Agent nor any Group Managing Agent shall be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Group Managing Agents, in the
case of the Administrative Agent, or such Group Managing Agent’s Investor or
Banks, in the case of such Group Managing Agent, and such instructions shall be
binding upon all parties hereto and all Assignees; provided, however, that
neither the Administrative Agent nor any Group Managing Agent shall be required
to take any action which exposes the Administrative Agent or such Group Managing
Agent to personal liability or which is contrary to this Agreement or applicable
law. Each of the Administrative Agent and each Group Managing Agent agrees to
give to each other and to each Investor and Bank prompt notice of notice given
to it pursuant to the terms of this Agreement or any other Transaction Document.

SECTION 8.02. Administrative Agent’s and Group Managing Agent’s Reliance, Etc.

Neither the Administrative Agent nor any Group Managing Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent or
Group Managing Agent, respectively, under or in connection with this Agreement
or any other Transaction Document and the other instruments and documents
delivered pursuant hereto (including, without limitation, any Group Managing
Agent’s servicing, administering or collecting Pool Receivables as Collection
Agent pursuant to Section 6.01), except for its own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each of the
Administrative Agent and each Group Managing Agent: (i) may consult with legal
counsel (including counsel for the Borrower, the Collection Agent or any
Originator), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation to any Person and shall not be
responsible to any Person for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or any
other Transaction Document or any other instrument or document delivered
pursuant hereto; (iii) shall not have any duty to ascertain or to inquire as to
the performance or observance of any

 

89



--------------------------------------------------------------------------------

of the terms, covenants or conditions of this Agreement or any other Transaction
Document or any other instrument or document delivered pursuant hereto on the
part of the Borrower, EFH Corp., the Collection Agent, any Originator or any
Parent Undertaking Provider or to inspect the property (including the books and
records) of the Borrower, EFH Corp., the Collection Agent, any Originator or any
Parent Undertaking Provider; (iv) shall not be responsible to any Person for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Transaction Document or any other
instrument or document furnished pursuant hereto; and (v) shall incur no
liability under or in respect of this Agreement or any other Transaction
Document by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by telecommunication)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 8.03. Administrative Agent and Group Managing Agents.

With respect to any Advance or any portion thereof held by it, each of the
Administrative Agent, the Citi Group Managing Agent and each other Group
Managing Agent shall have the same rights and powers under this Agreement as
would any other Holder and may exercise the same as though it were not the
Administrative Agent or a Group Managing Agent, as applicable. Each of the
Administrative Agent, the Citi Group Managing Agent and each other Group
Managing Agent may generally engage in any kind of business with the Borrower,
the Collection Agent, any Originator or any Obligor, any of their respective
subsidiaries and any person or entity who may do business with or own securities
of or any other interest in the Borrower, the Collection Agent, any Originator
or any Obligor or any of their respective subsidiaries, all as if it were not
the Administrative Agent or a Group Managing Agent, as applicable, and without
any duty to account therefor to the Holders.

SECTION 8.04. Credit Decision.

Each Investor and each Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any Group Managing Agent, any other
Investor or Bank, respectively, any of their respective Affiliates or any other
Indemnified Party and based on such documents and information regarding the
Obligors and the Borrower and such other documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and to make Advances hereunder. Each Investor and each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any Group Managing Agent, any other Investor or Bank,
respectively, or any of their respective Affiliates or any other Indemnified
Party and based on such documents and information as it shall deem appropriate
at the time, continue to make its own decisions in taking or not taking action
under this Agreement.

SECTION 8.05. Indemnification.

Each Bank agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower, any Originator or the Collection Agent), ratably in
accordance with such Bank’s Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way

 

90



--------------------------------------------------------------------------------

relating to or arising out of this Agreement or any other Transaction Document
or any other instrument or document furnished pursuant hereto or any action
taken or omitted by the Administrative Agent under this Agreement or any other
Transaction Document or any other instrument or document furnished pursuant
hereto, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, but
subject to the proviso to the preceding sentence, each Bank agrees to reimburse
the Administrative Agent ratably in accordance with such Bank’s Pro Rata Share,
promptly upon demand any reasonable out-of-pocket expenses (including counsel
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Transaction Document or any other instrument or document furnished
pursuant hereto, to the extent that the Administrative Agent is not reimbursed
for such expenses by the Borrower, any Originator or the Collection Agent.

SECTION 8.06. Successor Administrative Agent.

The Administrative Agent may resign at any time by giving written notice thereof
to the Group Managing Agents and the Borrower, and may be removed at any time
with cause by the Majority Group Managing Agents. Upon any such resignation or
removal, the Group Managing Agents shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Group Managing Agents, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the Majority Group Managing Agents’ removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Investors, the Banks and the Majority Group Managing Agents,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Group Managing Agents may request, in order
to continue the perfection of the security interests granted or purported to be
granted by the Transaction Documents, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Transaction
Documents. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent shall have become effective, the provisions of
this Article VIII and Article X shall inure to its benefit to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.

SECTION 8.07. Second Lien Intercreditor Agreement.

Notwithstanding anything herein to the contrary, the exercise of certain rights
and remedies by the Administrative Agent hereunder on or after the Second Lien
Effective Date will be subject to the provisions of the Second Lien
Intercreditor Agreement. In the event of any conflict between the terms of the
Second Lien Intercreditor Agreement and this Agreement, the terms of the Second
Lien Intercreditor Agreement shall govern and control.

 

91



--------------------------------------------------------------------------------

ARTICLE IX

ASSIGNMENT

SECTION 9.01. Assignment of Advances.

(a) Each Investor and each Bank may assign to any Assignee, and any Assignee may
assign to any other Assignee, any Advance or a portion thereof, as applicable,
held by it. Upon any such assignment, (i) the Assignee shall become the Holder
of such Advance or such portion thereof for all purposes of this Agreement and
(ii) the Holder assignor thereof shall relinquish its rights with respect to
such Advance or such portion thereof, as applicable, for all purposes of this
Agreement. Such assignments shall be upon such terms and conditions as the
assignor and the Assignee of such Advance or portion thereof, as applicable, may
mutually agree, the parties thereto shall deliver to the Group Managing Agent of
such Investor or Bank, as applicable (with a copy to the Administrative Agent),
an Assignment and Acceptance, duly executed by such parties, and such assignor
shall promptly execute and deliver all further instruments and documents, and
take all further action, that the Assignee may reasonably request in order to
perfect, protect or more fully evidence the Assignee’s right, title and interest
in and to such Advance or such portion thereof, as applicable, and to enable the
Assignee to exercise or enforce any rights hereunder. Each Group Managing Agent
shall provide notice to the Borrower and each other Group Managing Agent of any
assignment of any Advance or a portion thereof hereunder administered by such
Group Managing Agent.

(b) By executing and delivering an Assignment and Acceptance pursuant to this
Section 9.01, the Holder assignor thereunder and the Assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Holder makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any other Transaction Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Transaction Document or any other instrument or
document furnished pursuant hereto; (ii) such assigning Holder makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, EFH Corp., the Collection Agent, any
Originator or any Parent Undertaking Provider or the performance or observance
by the Borrower, EFH Corp., the Collection Agent, any Originator or any Parent
Undertaking Provider of any of its obligations under this Agreement or any other
Transaction Document or any other instrument or document furnished pursuant
hereto; (iii) such Assignee confirms that it has received a copy of this
Agreement and the other Transaction Documents and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance and to purchase such
Advance or such portion thereof; (iv) such Assignee will, independently and
without reliance upon the Administrative Agent, any Group Managing Agent, or any
of their respective Affiliates, such assigning Holder, or any other Holder or
Indemnified Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit

 

92



--------------------------------------------------------------------------------

decisions in taking or not taking action under this Agreement and the other
Transaction Documents; (v) such Assignee appoints and authorizes the Group
Managing Agent of such Holder and the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are delegated to such Group Managing Agent or the
Administrative Agent, respectively, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto; (vi) such Assignee
appoints as its agent the Collection Agent from time to time designated pursuant
to Section 6.01 to enforce its respective rights and interests in and under the
Pool Receivables, the Related Security and the related Contracts; (vii) such
Assignee agrees that it will not institute against any Investor or any former
Investor any proceeding of the type referred to in Section 7.01(h) so long as
any Promissory Notes issued by such Investor shall be outstanding or there shall
not have elapsed one year plus one day since the last day on which any such
Promissory Notes shall have been outstanding; and (viii) such Assignee agrees to
comply with the requirements of Section 12.08.

SECTION 9.02. Assignments of Rights and Obligations.

(a) Each Investor and each Bank may assign to any Assignee, and if required by
the Borrower pursuant to Section 2.12, will assign to the Assignee designated
pursuant to such Section, all or a portion of its rights and obligations under
this Agreement (including, without limitation, its right or obligation, as
applicable, to make Advances from time to time hereunder and all of the
outstanding Advances owed to it); provided, however, (i) each such assignment
shall be to an Eligible Assignee, and (ii) the parties to each such assignment
shall execute and deliver to the Group Managing Agent of such assigning Investor
or Bank, as applicable, for its acceptance and recording in its Register, an
Assignment and Acceptance, together with a processing and recordation fee as
shall be agreed between such parties. Upon such execution, delivery, acceptance
and recording and satisfaction of the conditions set forth in the proviso to the
immediately preceding sentence, from and after the effective date specified in
each Assignment and Acceptance, which effective date shall be the later of
(x) the date on which such Group Managing Agent receives the executed Assignment
and Acceptance and (y) the date of such Assignment and Acceptance, the assigning
Investor or Bank, as applicable, shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement.

(b) By executing and delivering an Assignment and Acceptance pursuant to this
Section 9.02, the assigning Investor or Bank, as applicable, and the Assignee
thereunder confirm to and agree with each other and the other parties hereto as
follows: (i) other than as provided in such Assignment and Acceptance, the
assigning Investor or Bank, as applicable, makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or any other Transaction Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Transaction Document or any other instrument or document furnished
pursuant hereto; (ii) the assigning Investor or Bank, as applicable, makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, EFH Corp., the Collection Agent, any
Originator or any Parent Undertaking Provider or the performance or observance
by the Borrower, EFH Corp., the Collection Agent, any Originator or any Parent
Undertaking Provider of any of its obligations

 

93



--------------------------------------------------------------------------------

under or in connection with this Agreement or any other Transaction Document or
any other instrument or document furnished pursuant hereto; (iii) such Assignee
confirms that it has received a copy of this Agreement and the other Transaction
Documents, together with copies of such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such Assignee will, independently and
without reliance upon the Administrative Agent, any Group Managing Agents, or
any of their respective Affiliates, the assigning Investor or Bank, as
applicable, any other Investor or Bank, respectively, or any former Holder or
other Indemnified Party and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Transaction
Documents; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
Assignee appoints and authorizes each of the Group Managing Agent of such
assigning Investor or Bank, as applicable (or such other Group Managing Agent as
shall be designated by such assignee in such Assignment and Acceptance), and the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Transaction
Documents and the other instruments and documents furnished pursuant hereto or
in connection herewith as are delegated to such Group Managing Agent or the
Administrative Agent, respectively, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto; (vii) such Assignee
agrees that it will not institute against any Investor or any former Investor
any proceeding of the type referred to in Section 7.01(h) so long as any
Promissory Notes issued by such Investor or former Investor shall be outstanding
or there shall not have elapsed one year plus one day since the last day on
which any such Promissory Notes shall have been outstanding; (viii) such
Assignee appoints as its agent the Collection Agent from time to time designated
pursuant to Section 6.01 to enforce its respective rights and interests in and
under the Pool Receivables and the Related Security and Collections with respect
thereto and the related contracts; and (ix) such Assignee agrees to comply with
the requirements of Section 12.08.

(c) Each Group Managing Agent shall maintain at its office referred to in
Section 12.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the name and address of each
Investor and Bank in its Investor Group, the Investor Limit of its Investor
Group, the Commitment of each such Bank, and the outstanding Advances held by
each such Investor and Bank from time to time (the “Register” and the Registers
of each other Group Managing Agent being collectively, the “Registers”). The
entries in the Registers shall constitute prima facie evidence of the accuracy
of the information contained therein, and the Borrower, the Administrative
Agent, any Group Managing Agent, any Bank and any Investor may treat any
Investor or Bank whose name is recorded in any Register as a Investor or Bank,
respectively, hereunder for all purposes of this Agreement. Each Register shall
be available for inspection by the Borrower, any Bank or any Investor at any
reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of an Assignment and Acceptance executed by any assigning
Investor or Bank and an Assignee representing that it is an Eligible Assignee,
each Group Managing Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance (or assignment with respect thereto), (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower, the Administrative Agent and each other Group Managing
Agent.

 

94



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary set forth in this Agreement, each
Securitization Company Party may assign to another Securitization Company Party
all or a portion of its rights and obligations hereunder (including, without
limitation, its right to make Advances from time to time hereunder and all of
the outstanding Advances owed to it), as determined by the Citi Group Managing
Agent from time to time. Each such assignment shall be recorded on the books and
records of the Citi Group Managing Agent and the relevant Securitization Company
Parties, without the need to execute and deliver an Assignment and Acceptance.
For all purposes of this Agreement and all related documents, with respect to
each assignment under this clause (e) each relevant Securitization Company Party
shall be deemed to have the benefit of an executed, delivered, accepted and
recorded Assignment and Acceptance relating to such assignment.

SECTION 9.03. Participations.

Any Investor or Bank may, without the consent of the Borrower, sell
participations to one or more Participants in all or a portion of its rights and
obligations hereunder (including its outstanding Advances); provided that
following the sale of a participation under this Agreement (i) the obligations
of such selling Investor or Bank, as applicable, shall remain unchanged,
(ii) such selling Investor or Bank, as applicable, shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, and the other parties hereto
shall continue to deal solely and directly with such selling Investor or Bank,
as applicable, in connection with the rights and obligations of such selling
Investor or Bank under this Agreement. Any agreement or instrument pursuant to
which an Investor or a Bank sells such a participation shall provide that the
Participant shall not have any right to direct the enforcement of this Agreement
or the other Transaction Documents or to approve any amendment, modification or
waiver of any provision of this Agreement or the other Transaction Documents;
provided that such agreement or instrument may provide that the selling Investor
or Bank, as applicable, will not, without the consent of such Participant, agree
to any amendment, modification or waiver that (i) reduces the amount of
Principal or Yield that is payable on account of any Advance subject to such
participation or delays any scheduled date for payment thereof or (ii) reduces
any fees payable by the Borrower hereunder (to the extent relating to payments
to the Participant) or delays any scheduled date for payment of such fees. The
Borrower acknowledges and agrees that any Investor’s or Bank’s source of funds
may derive in part from its Participants. Accordingly, references in Sections
2.13, 2.14, 2.17, Article X and 12.06 and the other terms and provisions of this
Agreement and the other Transaction Documents relating to determinations,
reserve and capital adequacy requirements, expenses, increased costs, reduced
receipts and the like as they pertain to the applicable selling Investor or Bank
shall be deemed also to include those of its Participants; provided that the
Borrower shall not be required to pay any higher costs, expenses and
indemnification amounts hereunder than it would be required to pay in the
absence of the sale of any participation by the selling Investor or Bank to a
Participant as contemplated by this Section 9.03. Any Bank, Investor or the
Agent may, in connection with any such participation, disclose to Participants
and potential Participants any information relating to the Borrower, the
Collection Agent or any Originator, including the Receivables, furnished to such
selling Investor or Bank, as applicable, or the Administrative Agent or
applicable Group Managing Agent by or on behalf of the Borrower; provided that,
prior to any such disclosure, such Participant or potential Participant agrees
to preserve the confidentiality of any such information which is confidential in
accordance with the provisions of Section 12.08.

 

95



--------------------------------------------------------------------------------

SECTION 9.04. Pledge to Federal Reserve; Investor Trustee.

Notwithstanding any other provision of this Article IX, any Bank may at any time
pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of Principal and Yield) under
this Agreement to secure obligations of such Bank to a Federal Reserve Bank,
without notice to or consent of the Borrower, the Administrative Agent or any
Group Managing Agent; provided that no such pledge or grant of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or grantee for such Bank as a party hereto.
Notwithstanding any other provision of this Article IX, any Investor may at any
time pledge or grant a security interest in all or any portion of its rights and
interests (including, without limitation, rights to payment of Principal and
Yield) under this Agreement to an Investor Trustee.

ARTICLE X

INDEMNIFICATION

SECTION 10.01. Indemnities by the Borrower and the Collection Agent. (a) Without
prejudice to any other rights which any Indemnified Party may have under this
Agreement or under applicable law, the Borrower hereby agrees to indemnify and
save harmless (and pay upon demand to) each Indemnified Party from and against
any and all damages, losses, claims, taxes, liabilities, and costs and expenses,
including attorneys’ fees (which attorneys may be employees of such Indemnified
Party) growing out of or resulting from this Agreement or any other Transaction
Document or from any Advance hereunder or the security interests in the
Collateral, or growing out of or resulting from any Pool Receivables or related
Contracts or Related Security, excluding, however, (i) damages, losses, claims,
liabilities, costs and expenses resulting from gross negligence or willful
misconduct on the part of such Indemnified Party and (ii) recourse (except as
otherwise provided in Section 2.09 with respect to Purchase Price Credits) for
uncollectable Receivables on account of credit reasons, including the inability
of the Obligor thereon to pay.

(b) In furtherance and not in limitation of the foregoing, the Borrower also
agrees to pay to each Indemnified Party upon demand any and all amounts
necessary to indemnify it and save it harmless from and against any and all
damages, losses, claims, liabilities or expenses (including reasonable
attorneys’ fees and disbursements) awarded against or incurred by it arising out
of or as a result of:

(i) the characterization in any Originator Report or other written statement
made by or on behalf of the Borrower of any Receivable as an Eligible Receivable
or as included in the Net Receivables Pool Balance which, as of the date of such
Originator Report or other statement, was not an Eligible Receivable or should
not have been included in the Net Receivables Pool Balance;

 

96



--------------------------------------------------------------------------------

(ii) its reliance on any representation or warranty made by the Borrower (or any
of its officers) under or in connection with this Agreement or any other
Transaction Document or any Originator Report or any other information or report
delivered by the Borrower pursuant to this Agreement or any other Transaction
Document, which shall have been false or incorrect in any material respect when
made or deemed made;

(iii) the failure by the Borrower to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract or
Related Security, or the nonconformity of any Pool Receivable or the related
Contract or Related Security with any such applicable law, rule or regulation;

(iv) the failure to vest in the Administrative Agent a first priority perfected
security interest in the Collateral free and clear of any Adverse Claim; or the
failure of the Borrower to have obtained a first priority perfected ownership
interest in the Pool Receivables and the Related Security and Collections with
respect thereto transferred or purported to be transferred to the Borrower under
the Receivables Sale Agreement, free and clear of any Adverse Claim; or any
failure of Borrower to give reasonably equivalent value to any Originator under
the Receivables Sale Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by any Person to void such transfer
whether by statute, common law or an equitable action or otherwise;

(v) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivables in, or purporting to be
in, the Receivables Pool, and any other Collateral at any time;

(vi) any Dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services (including, without limitation, any
products liability claim or personal injury or property damage suit or other
similar or related claim or action of whatever sort);

(vii) any failure of the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document and the other documents and instruments delivered pursuant hereto and
thereto or to perform its duties or obligations under any Contract;

(viii) the commingling of Collections by the Borrower of Pool Receivables at any
time with other funds;

(ix) any investigation, litigation or proceeding related to or arising from this
Agreement, any other Transaction Document or any other instrument or document
furnished pursuant hereto or thereto or the transactions contemplated by this
Agreement or any Contract or the use of the proceeds of an Advance;

 

97



--------------------------------------------------------------------------------

(x) any failure by the Borrower to pay when due any taxes, including without
limitation sales, excise or personal property taxes, payable by the Borrower in
connection with any Receivable or Related Security or Contract;

(xi) any Event of Termination with respect to the Borrower described in
Section 7.01(h); or

(xii) any action or omission by the Borrower that reduces or impairs the rights
of the Administrative Agent, any of the Group Managing Agents or any of the
Investors or Banks with respect to any Pool Receivable or the value of any such
Pool Receivable.

(c) Without prejudice to any other rights which any Indemnified Party may have
under this Agreement or under applicable law, the Collection Agent hereby agrees
to indemnify and save harmless (and pay upon demand to) each Indemnified Party
from and against any and all damages, losses, claims, taxes, liabilities, and
costs and expenses, including attorneys’ fees (which attorneys may be employees
of such Indemnified Party) growing out of or resulting from the performance of
or any failure of the Collection Agent to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document and the other documents and instruments delivered pursuant hereto and
thereto, including, without limitation:

(i) the commingling of Collections of Pool Receivables by the Collection Agent
or any Originator at any time with other funds;

(ii) any failure to pay when due any taxes, including without limitation sales,
excise or personal property taxes, payable by it in connection with any
Receivable or Related Security or Contract;

(iii) any failure of the Collection Agent to perform its duties or obligations
in accordance with the provisions of this Agreement or any other Transaction
Document and the other documents and instruments delivered pursuant hereto and
thereto;

(iv) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Collection Agent in servicing, administering or
collecting any Pool Receivable;

(v) any Event of Termination with respect to the Collection Agent or any
Originator described in Section 7.01(h);

(vi) any action or omission by the Collection Agent that reduces or impairs the
rights of the Administrative Agent, any of the Group Managing Agents or any of
the Investors or Banks with respect to any Pool Receivable or the value of any
such Pool Receivable;

(vii) reliance on any representation or warranty made by the Collection Agent
(or any of its officers) under or in connection with this Agreement or any other
Transaction Document or any Originator Report or any other information or report
delivered by it pursuant to this Agreement and any other Transaction Document,
which shall have been false or incorrect in any material respect when made or
deemed made; or

 

98



--------------------------------------------------------------------------------

(viii) the failure by the Collection Agent to comply with any applicable law,
rule or regulation with respect to any Pool Receivable or the related Contract
or Related Security, or the nonconformity of any Pool Receivable or the related
Contract or Related Security with any such applicable law, rule or regulation.

SECTION 10.02. Borrower to Advise Administrative Agent and the Group Managing
Agents.

The Borrower will use its best efforts to identify situations involving possible
liability or obligations under this Article X and to determine the amount of any
such liability or obligations, and, upon having notice of such situations, it
will promptly advise the Administrative Agent and each Group Managing Agent
thereof.

SECTION 10.03. Cooperation in Litigation.

The Borrower shall have the right to participate with, and at its expense,
agrees to assist, at the request of, the Administrative Agent or any Group
Managing Agent or any other Indemnified Party in any action, suit or proceeding
brought by or against the Administrative Agent or any Group Managing Agent or
any other Indemnified Party relating to any of the transactions contemplated by
this Agreement or to any of the Receivables in, or purporting to be in, the
Receivables Pool or any other Collateral, except that the Borrower shall have no
obligation to assist in any action, suit or proceeding relating to any violation
or alleged violation by any Investor or Bank of its agreements under
Section 9.03 or 12.04(b) hereof. If (i) the Borrower shall have acknowledged
that Section 10.01 will cover any judgment or expenses in any action, suit or
proceeding and (ii) in the sole determination of the Administrative Agent or any
other Indemnified Party, the Borrower has the financial ability to satisfy such
judgment or expenses, then the Borrower shall have the right, on behalf of the
Administrative Agent, any Group Managing Agent or such other Indemnified Party,
as the case may be, but at the Borrower’s expense, to defend such action, suit
or proceeding with counsel selected by it and shall have sole discretion as to
whether to litigate, appeal or settle.

ARTICLE XI

GRANT OF SECURITY INTEREST

SECTION 11.01. Grant of Security Interest.

The Borrower hereby assigns and pledges to the Administrative Agent for the
benefit of itself, the Holders and each other Indemnified Party from time to
time, and hereby grants to the Administrative Agent for the benefit of itself,
the Holders and each other Indemnified Party from time to time, a security
interest in and to and under (i) all Pool Receivables now existing and hereafter
arising, (ii) all Collections and Related Security with respect thereto,
(iii) each lock box, post office box and lock box account to which any
Collections are remitted or deposited, (iv) the Collection Account, (v) all
other rights and payments relating to the Pool Receivables, (vi) the Additional
Assigned Rights, (vii) all other assets of the Borrower, including, without
limitation, accounts, chattel paper, instruments and general intangibles (as
those terms are defined in the UCC) now existing and hereafter arising (other
than any rights of the Borrower

 

99



--------------------------------------------------------------------------------

under any of the Second Lien Loan Documents), and (viii) all proceeds of the
foregoing (together, the “Collateral”). The Administrative Agent, for the
benefit of itself, the Holders and each of the other Indemnified Parties, shall
have, in addition to the rights and remedies which they may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.

SECTION 11.02. Security for Secured Obligations.

The assignment, pledge and security interest granted under this Article XI
secures the payment of all obligations of the Borrower now or hereafter existing
from time to time under this Agreement, the Fee Letters, any other instruments
and documents furnished by the Borrower pursuant hereto or otherwise in
connection with this Agreement, whether for Collections received or deemed to
have been received or otherwise payable by the Borrower, Principal, Yield,
interest, fees, costs, expenses, taxes, indemnification or otherwise, including
any of the foregoing accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceedings with respect to the Borrower, whether or
not the same are allowed as a claim in such proceeding (all such obligations
being the “Secured Obligations”).

SECTION 11.03. Borrower Remains Liable.

Anything herein to the contrary notwithstanding, (a) the Borrower shall remain
liable under the Receivables Sale Agreement to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent or any Group Managing Agent of any of the rights hereunder shall not
release the Borrower from any of its duties or obligations under the Receivables
Sale Agreement, and (c) neither the Administrative Agent nor any Group Managing
Agent nor any Investor nor any Bank nor any other Indemnified Party shall have
any obligation or liability under the Receivables Sale Agreement by reason of
this Article XI, nor shall the Administrative Agent or any Group Managing Agent
or any Investor or any Bank or any other Indemnified Party be obligated to
perform any of the obligations or duties of the Borrower thereunder.

SECTION 11.04. Further Assurances.

(a) The Borrower agrees that from time to time, at the expense of the Borrower,
the Borrower will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Administrative Agent (at the direction of the Majority Group Managing
Agents) may request, in order to perfect and protect the security interest
granted or purported to be granted hereby or to enable the Administrative Agent
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, the Borrower will
upon the request of the Administrative Agent (at the direction of the Majority
Group Managing Agents): (i) file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary
or desirable, or as the Administrative Agent (in all cases at the direction of
the Majority Group Managing Agents) may reasonably request, in order to perfect
and preserve the security interest granted or purported to be granted hereby,
and (ii) mark conspicuously each of its records pertaining to the Collateral
with a legend, in form and substance satisfactory to the Administrative Agent
(with the consent of the Majority Group Managing Agents) indicating that such
Collateral is subject to the security interest granted pursuant hereto.

 

100



--------------------------------------------------------------------------------

(b) The Borrower hereby authorizes the Administrative Agent (at the direction of
the Majority Group Managing Agents) to file one or more financing or
continuation statements, and amendments thereto, relating to all or any part of
the Collateral without the signature of the Borrower where permitted by law, and
the Administrative Agent shall notify the Borrower of each such filing. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

SECTION 11.05. Payments with Respect to Additional Assigned Rights. The Borrower
agrees, and has effectively so instructed each other party to the Receivables
Sale Agreement, that all payments due or to become due to the Borrower under or
in connection with the Receivables Sale Agreement shall be made to the
Collection Agent’s Account. By the end of the next Business Day after receipt of
any such payment, the Collection Agent shall retain and deliver such amounts to
the Collection Account and/or the Borrower’s Account pursuant to Section 2.07 or
2.08, as applicable. If the Borrower receives any such payments, it will deposit
such payments to such accounts within two Business Days following its receipt
thereof and at all times prior thereto shall hold such payments in trust for the
exclusive benefit of the Administrative Agent and the Holders.

SECTION 11.06. Administrative Agent Appointed Attorney-in-Fact. The Borrower
hereby irrevocably appoints the Administrative Agent the Borrower’s
attorney-in-fact, with full authority in the place and stead of the Borrower and
in the name of the Borrower or otherwise, from time to time in the
Administrative Agent’s discretion (which in all cases shall be exercised only
upon the written request of the Majority Group Managing Agents) following the
occurrence and during the continuance of an Event of Termination, to take any
action and to execute any instrument which the Administrative Agent (at the
direction of the Majority Group Managing Agents) may deem necessary or advisable
to accomplish the purposes of the assignment, grant and security interest
granted hereunder, including, without limitation:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Collateral,

(b) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper in connection therewith, and

(c) to file any claims or take any action or institute any proceedings which the
Majority Group Managing Agents may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce compliance with the
terms and conditions of the Receivables Sale Agreement or the rights of the
Administrative Agent or the Group Managing Agents with respect to any of the
Collateral.

 

101



--------------------------------------------------------------------------------

SECTION 11.07. Administrative Agent May Perform.

If the Borrower fails to perform any agreement contained herein, the
Administrative Agent may, if requested by the Majority Group Managing Agents,
itself perform, or cause performance of, such agreement, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by the
Borrower under Section 12.06.

SECTION 11.08. Duties of the Administrative Agent and the Group Managing Agent.

The powers conferred on the Administrative Agent and each Group Managing Agent
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the safe custody
of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Administrative Agent and each Group Managing Agent
shall have no duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Administrative Agent and each Group Managing Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.

SECTION 11.09. Remedies.

If any Event of Termination shall have occurred and be continuing:

(a) The Majority Group Managing Agents, on behalf of the Administrative Agent,
may exercise any and all rights and remedies of the Borrower under or in
connection with the Receivables Sale Agreement or otherwise in respect of the
Collateral, including, without limitation, any and all rights of the Borrower to
demand or otherwise require performance of any provision of the Receivables Sale
Agreement.

(b) The Majority Group Managing Agents, on behalf of the Administrative Agent,
may exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the UCC in effect in the State of
New York (whether or not such UCC applies to the affected collateral).

(c) All payments received directly by the Borrower in respect of the Collateral
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of the Borrower, deposited into the Collection
Account or, at the direction of the Majority Group Managing Agents, shall be
forthwith paid over, on behalf of the Administrative Agent, to each Group
Managing Agent on the basis of the aggregate Principal of the outstanding
Advances of the Holders represented by such Group Managing Agent, in the same
form as so received (with any necessary endorsement).

(d) All payments made in respect of the Collateral, and all cash proceeds in
respect of any sale of, collection from, or other realization upon all or any
part of the Collateral, received by any Group Managing Agent on behalf of the
Administrative Agent shall be shared (after payment of any amounts payable to
the Administrative Agent

 

102



--------------------------------------------------------------------------------

and each of the Group Managing Agents pursuant to Section 12.06) with the other
Group Managing Agents to be disbursed to the Holders and the Indemnified Parties
on a ratable basis for application against the Secured Obligations. Any surplus
of such payments or cash proceeds held by any Group Managing Agent and remaining
after repayment in full of the Secured Obligations shall be paid to the Borrower
or to whomever may be lawfully entitled to receive such surplus.

SECTION 11.10. Direct Enforcement of Indemnification Obligations.

Notwithstanding any other provision in this Agreement, the Administrative Agent
shall be entitled at any time to enforce, on behalf of itself, the Holders and
each other Indemnified Party, directly all of the Borrower’s rights under
Article VII of the Receivables Sale Agreement and any Parent Undertaking from
and after the Effective Date.

ARTICLE XII

MISCELLANEOUS

SECTION 12.01. Amendments, Etc.

(a) No amendment of any provision of this Agreement, and no waiver of any
provision of this Agreement nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Group Managing Agents and, in the case of any such
amendment, the Borrower and the Collection Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all the Group Managing Agents, do any of
the following: (i) waive any of the conditions specified in Section 3.01 or
Section 3.02 (if and to the extent that the Advance which is the subject of such
waiver would involve an increase in the aggregate outstanding amount of the
Facility Principal over the Facility Principal outstanding immediately prior to
such Advance), (ii) increase the Investor Limit of any Investor Group or the
Commitments of the Banks or subject the Investors or the Banks to any additional
obligations, (iii) reduce the amount of Principal or Yield with respect to any
Advance or any fees or other amounts payable hereunder, (iv) postpone any date
fixed for any payment of Principal or Yield with respect to any Advance or any
fees or other amounts payable hereunder, (v) change the percentage of the
Investor Limits or the Commitments or the definition of Pro Rata Share, or the
number of Holders, Investors, Banks, or Group Managing Agents, which shall be
required for the Holders, Investors, Banks or Group Managing Agents or any of
them to take any action hereunder, (vi) consent to or permit the assignment or
transfer by the Borrower of any of its rights or obligations under this
Agreement, (vii) change the definition of “Default Ratio”, “Delinquency Ratio”,
“Dilution Ratio”, “Eligible Originator”, “Eligible Receivable”, “Loss Reserve”,
“Yield Reserve”, “Dilution Reserve” or “Fee Reserve”, (viii) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in the foregoing clauses (i) through

 

103



--------------------------------------------------------------------------------

(vii) in a manner that would circumvent the intention of the restrictions set
forth in such clauses, or (ix) amend this Section 12.01(a); provided, further,
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Group Managing Agents as required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement; provided, further, that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent and the Majority
Group Managing Agents waive any Event of Termination; and provided, further,
that the provisions of Section 4.03 may not be amended or waived without
confirmation from Standard & Poor’s that the rating of the commercial paper
notes of each Citi Investor will not be reduced or withdrawn as a result thereof

(b) In the event that any amendment, modification or waiver to the TCEH Credit
Agreement entered into after the date hereof amends, modifies or waives
Section 9.1 (solely as it relates to the timing of the delivery of the financial
statements required to be delivered pursuant thereto and the cure right
contained in Section 11.15), Section 10.9 or Section 11.15 of the TCEH Credit
Agreement or any of the defined terms used in such Section 10.9 or Section 11.15
of the TCEH Credit Agreement, then the Administrative Agent may, in its sole
discretion, elect to have such amendment, modification or waiver effective for
purposes of this Agreement. In the event the Administrative Agent so elects,
then the Administrative Agent, the Banks and the Investors agree that they shall
in no event be entitled to receive an amendment fee or other consideration
which, proportionally based on the aggregate undrawn Commitments and the
aggregate Principal of outstanding Advances hereunder as a percentage of the
aggregate principal amount of loans, other extensions of credit and undrawn
commitments under the TCEH Credit Agreement, exceeds the aggregate of the
amendment fees and other consideration (which shall include, without limitation,
any increase in interest rate margins and/or interest rate floors) received by
the agent and lenders under the TCEH Credit Agreement in connection with such
amendment, modification or waiver.

SECTION 12.02. Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telecommunication) and mailed
or telecommunicated or delivered, as to each party thereto, at its address set
forth under its name on the signature pages hereof or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, in the case of
written notice, when presented at the address of the addressee thereof, and, in
the case of notice by telecommunication, when telecommunicated (against receipt
of answer back or confirmation, if any) during normal business hours of the
addressee, or, if after such normal business hours, on the next occurring
business day of the addressee, in each case addressed as aforesaid, except that
notices and communications pursuant to Article II shall not be effective until
received. Notwithstanding the foregoing, any notice or other communication
provided for hereunder may be given telephonically and be effective when given
so long as the same shall be confirmed in writing as hereinabove provided on the
same Texas Business Day.

 

104



--------------------------------------------------------------------------------

SECTION 12.03. No Waiver; Remedies.

No failure on the part of the Administrative Agent, any Group Managing Agent,
any Bank or any Investor, the Collection Agent or the Borrower to exercise, and
no delay in exercising, any right hereunder or under the Fee Letters shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 12.04. Binding Effect; Assignability.

(a) This Agreement shall, on and after the date on which the conditions
precedent specified in Section 3.01 shall have been satisfied or waived in
accordance with the terms hereof, be binding upon and inure to the benefit of
the Borrower, the Collection Agent, the Administrative Agent, each Group
Managing Agent, each Holder and former Holder and the other Indemnified Parties,
and their respective successors and assigns, except that neither the Borrower
nor the Collection Agent may assign its rights hereunder or any interest herein
without the prior written consent of each Group Managing Agent. No Investor nor
any Bank shall, without the prior consent of its Group Managing Agent and the
Borrower, sell, assign or otherwise transfer any Advance made by it hereunder,
or assign its rights hereunder or thereunder or any interest herein or therein,
except pursuant to or as contemplated by Article IX of this Agreement.

(b) [Intentionally Omitted].

(c) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time, after the Facility Termination Date, as no Facility
Principal and no other amount owed hereunder to the Administrative Agent, any
Group Managing Agent or any Holder, shall be outstanding and this Agreement has
terminated in accordance with its terms; provided, however, that rights and
remedies with respect to any breach of any representation and warranty made by
the Borrower or the Collection Agent pursuant to Article IV, the indemnification
provisions of Article X and Sections 2.17, 12.06, 12.07 and 12.08 shall be
continuing and shall survive any termination of this Agreement.

SECTION 12.05. Governing Law.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York, except to the extent that the perfection
or effect of non-perfection of the security interests in the Collateral, or
remedies hereunder in respect thereof, are governed by the laws of a
jurisdiction other than the State of New York, in which case the laws of such
other jurisdiction shall govern.

SECTION 12.06. Costs, Expenses and Taxes.

In addition to the rights of indemnification granted to the Indemnified Parties
under Article X hereof, the Borrower agrees to pay on demand all reasonable
costs and expenses in connection with the preparation, execution, delivery and
administration of the Transaction Documents and the other documents to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent and each Group
Managing Agent with respect thereto and with respect to advising the
Administrative Agent and such

 

105



--------------------------------------------------------------------------------

Group Managing Agent as to its rights and remedies under the Transaction
Documents, the fees of rating agencies associated with reviewing the Transaction
Documents and providing rating confirmations, or other confirmation related to
the rating, of each Investor’s commercial paper in connection with the execution
of this Agreement, and all costs and expenses, if any (including reasonable
counsel fees and expenses), of each Indemnified Party in connection with the
enforcement of the Transaction Documents and the other documents to be delivered
hereunder.

SECTION 12.07. No Proceedings; Waiver of Consequential Damages . (a) Each of the
Borrower, TXU Energy Retail (as Collection Agent or otherwise), each other
Collection Agent, the Administrative Agent, each Group Managing Agent, each Bank
and each Investor agrees that it will not institute against any Investor any
proceeding of the type referred to in clause (i) of Section 7.01(h) so long as
any Promissory Notes issued by such Investor shall be outstanding or there shall
not have elapsed one year plus one day since the last day on which any such
Promissory Notes shall have been outstanding.

(b) Each of the Borrower, TXU Energy Retail (as Collection Agent or otherwise)
and each other Collection Agent agrees that no Indemnified Party shall have any
liability to any of them or any of their respective security holders or
creditors in connection with this Agreement, any of the other Transaction
Documents or any of the transactions contemplated thereby on any theory of
liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings). Each of the Investors, the Banks, the Group Managing Agents, the
Holders and the Administrative Agent, on behalf of itself and its Affiliates,
agrees that neither the Borrower nor TXU Energy Retail, nor any of their
Affiliates, shall have any liability to any of them in connection with this
Agreement, any of the other Transaction Documents or any of the transactions
contemplated thereby on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings, except with respect to any Liquidation
Fee due hereunder).

SECTION 12.08. Confidentiality.

Unless otherwise required by any applicable law, order, regulation or ruling or
accounting requirements or the rules of the applicable stock exchange wherein
the securities of any of the Originators may be listed, the Borrower agrees to
maintain the confidentiality of this Agreement, the Receivables Sale Agreement
and the Fee Letters, and the Administrative Agent and each of the Group Managing
Agents, Banks and Investors agree to maintain confidentiality of all Contracts
and Related Security, and all books, records and documents related thereto, in
communications with third parties and otherwise; provided, however, that each of
the Administrative Agent, the Group Managing Agents, the Banks and the Investors
may disclose any such information to (i) prospective and actual Participants or
Assignees if each of such Participants or Assignees, as applicable, executes an
agreement containing provisions substantially identical to those contained in
this Section 12.08, (ii) any rating agency, (iii) any commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to an Investor
or any subordinated investor in any Investor or any Investor Trustee, and
(iv) any officers, directors, employees, outside accountants and attorneys of
any of the foregoing; provided further that no party shall have any obligation
of confidentiality in respect of any information which may be generally
available to the public or become available to the public

 

106



--------------------------------------------------------------------------------

through no fault of such party and provided further that the Borrower and the
Originators may deliver copies of this Agreement and the other Transaction
Documents to the proposed Second Lien Agent and any proposed lenders under the
Second Lien Credit Agreement. Notwithstanding the foregoing to the contrary,
each Originator, the Borrower, their affiliates and their respective officers,
directors, employees and authorized representatives, and the Administrative
Agent, each Group Managing Agent, each Bank and each Investor, their affiliates
and their respective officers, directors, employees and authorized
representatives may disclose to any and all persons, without limitation of any
kind, the U.S. tax treatment and U.S. tax structure of the transactions
contemplated by this Agreement and any related transactions and all materials of
any kind (including opinions or other tax analyses) that are provided to each
Originator, the Borrower or any of their affiliates or the Administrative Agent,
any Group Managing Agent, any Bank or any Investor, as the case may be, relating
to such U.S. tax treatment and U.S. tax structure.

SECTION 12.09. Headings.

The section headings in this Agreement are for convenience only and shall not
determine the rights and obligations of the parties to this Agreement.

SECTION 12.10. Exercise of Discretion.

Except with respect to any provision herein providing for “sole discretion,” any
discretionary action or approval which may be taken or given by any party
hereunder shall be taken or given in accordance with a standard of
reasonableness in light of the practices in effect at the time such action or
approval is to be taken or given.

SECTION 12.11. Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by electronic mail attachment in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 12.12. Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Transaction Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Transaction Documents in the
courts of any jurisdiction.

 

107



--------------------------------------------------------------------------------

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Transaction
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 12.13. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT.

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

TXU ENERGY RECEIVABLES COMPANY LLC By:   /s/ Anthony R. Horton   Name: Anthony
R. Horton   Title:   Treasurer and Assistant Secretary  

1601 Bryan Street

Energy Plaza

Dallas, Texas 75201-3411

Attention: Treasurer

Telephone No.: 214-812-4600

Facsimile No.: 214-812-2488

 

TXU ENERGY RETAIL COMPANY LLC By:   /s/ Anthony R. Horton   Name: Anthony R.
Horton   Title:   Treasurer  

1601 Bryan Street

Energy Plaza

Dallas, Texas 75201-3411

Attention: Treasurer

Telephone No.: 214-812-4600

Facsimile No.: 214-812-2488

 

Signature Page to First Lien Trade Receivables Financing Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent and Citi Group Managing Agent

By:   /s/ Kosta Karantzoulis   Name: Kosta Karantzoulis   Title:   Vice
President  

750 Washington Boulevard

8th Floor

Stamford, CT 06901

Attention: Global Securitized Products

Telephone No.: 203-975-6383

Facsimile No.: 914-274-9038

 

Signature Page to First Lien Trade Receivables Financing Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.

as Initial Bank

By:   /s/ Kosta Karantzoulis   Name: Kosta Karantzoulis   Title:   Vice
President  

750 Washington Boulevard

8th Floor

Stamford, CT 06901

Attention: Global Securitized Products

Telephone No.: 203-975-6383

Facsimile No.: 914-274-9038

 

Signature Page to First Lien Trade Receivables Financing Agreement



--------------------------------------------------------------------------------

CAFCO, LLC By:   Citibank, N.A.,   as Attorney-in-Fact   By:   /s/ Kosta
Karantzoulis   Name: Kosta Karantzoulis   Title:   Vice President  

750 Washington Boulevard

8th Floor

Stamford, CT 06901

Attention: Global Securitized Products

Telephone No.: 203-975-6383

Facsimile No.: 914-274-9038

 

CRC FUNDING, LLC By:   Citibank, N.A.,   as Attorney-in-Fact   By:   /s/ Kosta
Karantzoulis   Name: Kosta Karantzoulis   Title:   Vice President  

750 Washington Boulevard

8th Floor

Stamford, CT 06901

Attention: Global Securitized Products

Telephone No.: 203-975-6383

Facsimile No.: 914-274-9038

 

Signature Page to First Lien Trade Receivables Financing Agreement



--------------------------------------------------------------------------------

CHARTA, LLC By:   Citibank, N.A.,   as Attorney-in-Fact   By:   /s/ Kosta
Karantzoulis   Name: Kosta Karantzoulis   Title:   Vice President  

750 Washington Boulevard

8th Floor

Stamford, CT 06901

Attention: Global Securitized Products

Telephone No.: 203-975-6383

Facsimile No.: 914-274-9038

 

CIESCO, LLC By:   Citibank, N.A.,   as Attorney-in-Fact   By:   /s/ Kosta
Karantzoulis   Name: Kosta Karantzoulis   Title:   Vice President  

750 Washington Boulevard

8th Floor

Stamford, CT 06901

Attention: Global Securitized Products

Telephone No.: 203-975-6383

Facsimile No.: 914-274-9038

 

Signature Page to First Lien Trade Receivables Financing Agreement